Exhibit 10.5

EXECUTION VERSION

AMENDMENT NO. 5 TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

AMENDMENT NO. 5 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
dated as of March 26, 2018 is entered into by and among Alkermes, Inc., a
corporation organized under the laws of the Commonwealth of Pennsylvania (the
“Borrower”), Alkermes plc, a company incorporated under the laws of the Republic
of Ireland (“Holdings”), Alkermes Pharma Ireland Limited, a private limited
company organized under the laws of the Republic of Ireland and a wholly-owned
indirect subsidiary of Holdings (“Intermediate Holdco”), Alkermes US Holdings,
Inc., a Delaware corporation and a wholly-owned indirect subsidiary of Holdings
(“Holdco”), each of the Guarantors listed on the signature pages hereto,  Morgan
Stanley Senior Funding, Inc., as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”), and the Lenders party hereto.  Capitalized terms not
otherwise defined in this Amendment have the same meanings as specified in the
Credit Agreement (as defined below).

PRELIMINARY STATEMENTS:

(1)        WHEREAS, the Borrower, Holdings, Intermediate Holdco, Holdco, the
Guarantors party thereto, the Administrative Agent and Collateral Agent, Morgan
Stanley Senior Funding, Inc., Citigroup Global Markets, Inc. and JPMorgan Chase
Bank, N.A., as co-syndication agents, the several banks and other financial
institutions or entities from time to time party thereto and the other parties
from time to time party thereto entered into that certain Amended and Restated
Credit Agreement, initially dated as of September 16, 2011, as amended and
restated on September 25, 2012, as amended by that certain Amendment No. 2 on
February 14, 2013, as amended by that certain Amendment No. 3 and Waiver on May
22, 2013 and as amended by that certain Amendment No. 4 on October 12, 2016
(such Amended and Restated Credit Agreement, as in effect immediately prior to
giving effect to this Amendment, the “Existing Credit Agreement” and the
Existing Credit Agreement as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

(2)        WHEREAS, the Borrower has requested that the outstanding 2021 Term
Loans be refinanced with a new tranche of Replacement Term Loans pursuant to a
new term facility (the “2023 Term Facility”) in accordance with Section 10.1 of
the Existing Credit Agreement by obtaining Replacement Term Loans (such Term
Loans, collectively, and including for the avoidance of doubt, Term Loans that
are continued, converted, exchanged or rolled into Replacement Term Loans
pursuant to this Amendment, the “2023 Term Loans” and such refinancing, the
“Fifth Amendment Refinancing”);

(3)        WHEREAS, each existing 2021 Term Lender that executes and delivers a
Lender Addendum (Cashless Roll) attached hereto as Exhibit A (a “Lender Addendum
(Cashless Roll)”) and in connection therewith agrees to continue all of its
outstanding 2021 Term Loans as 2023 Term Loans (such continued 2021 Term Loans,
the “Continued Term Loans”, and such Lenders, collectively, the “Continuing Term
Lenders”) will thereby (i) agree to the terms of this

 

 



-1-

--------------------------------------------------------------------------------

 



Amendment and (ii) agree to continue all of its existing 2021 Term Loans (such
existing 2021 Term Loans, the “Existing Term Loans”, and the Lenders of the
Existing Term Loans, collectively, the “Existing Term Lenders”) outstanding on
the Fifth Amendment Effective Date (as defined below) as 2023 Term Loans in a
principal amount equal to the aggregate principal amount of such 2021 Term Loans
so continued (or such lesser amount as notified to such Lender by the
Administrative Agent prior to the Fifth Amendment Effective Date);

(4)        WHEREAS, each Person (other than a Continuing Term Lender in its
capacity as such) that executes and delivers a Lender Addendum (Additional Term
Lender) attached hereto as Exhibit B (a “Lender Addendum (Additional Term
Lender)” and, together with a Lender Addendum (Cashless Roll), a “Lender
Addendum”)) and agrees in connection therewith to make a 2023 Term Loan
(collectively, the “Additional Term Lenders”) will thereby (i) agree to the
terms of this Amendment and (ii) commit to make a 2023 Term Loan to the Borrower
on the Fifth Amendment Effective Date (the “Additional Term Loans”) in such
amount (not in excess of any such commitment) as is determined by the
Administrative Agent and notified to such Additional Term Lender and the
aggregate proceeds of the Additional Term Loans will be used by the Borrower to
repay in full the outstanding principal amount of the 2021 Term Loans that are
not continued as 2023 Term Loans by the Continuing Term Lenders;

(5)        WHEREAS, the Continuing Term Lenders and the Additional Term Lenders
(collectively, the “2023 Term Lenders”) are severally willing to continue their
Existing Term Loans as 2023 Term Loans and/or to make 2023 Term Loans, as the
case may be, subject to the terms and conditions set forth in this Amendment;
and

(6)       WHEREAS, immediately following the effectiveness of the Fifth
Amendment Refinancing, the Borrower, the Administrative Agent and the 2023 Term
Lenders (which 2023 Term Lenders constitute all Term Lenders after giving effect
to the Fifth Amendment Refinancing) desire to make certain other changes to the
terms of the Existing Credit Agreement pursuant to Section 10.1 of the Existing
Credit Agreement;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:

SECTION 1.   Amendments to Existing Credit Agreement.    

(a)        The Existing Credit Agreement is, effective as of the Fifth Amendment
Effective Date, and subject to the satisfaction of the conditions precedent set
forth in Section 4, hereby amended to delete the struck text (indicated
textually in the same manner as the following example: struck text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the selected pages of
the Amended Credit Agreement attached as Annex A hereto, except that any
Schedule, Exhibit or other attachment to the Credit Agreement not amended
pursuant to the terms of this Amendment or otherwise included as part of said
Annex A shall remain in effect without any amendment or other modification
thereto (other than as provided in Section 4 below).  The Existing Credit
Agreement is deemed to be amended initially pursuant to the fourth paragraph of
Section 10.1 (in respect of Replacement Loans) of the Existing Credit Agreement
to effect the Fifth Amendment Refinancing

 



 

 

 

-2-

Alkermes, Inc – Amendment No. 5 to A&R Credit Agreement

 

--------------------------------------------------------------------------------

 



and then to be amended pursuant to the first paragraph of Section 10.1 to effect
the other modifications set forth in the Amended Credit Agreement.

SECTION 2.   2023 Term Loans.    

(a)        Subject to the terms and conditions set forth herein (i) each
Continuing Term Lender agrees to continue all (or such lesser amount as notified
to such Lender by the Administrative Agent prior to the Fifth Amendment
Effective Date) of its Existing Term Loans as a 2023 Term Loan on the Fifth
Amendment Effective Date in a principal amount equal to such Continuing Term
Lender’s 2023 Term Loan Commitment (as defined below) and (ii) each Additional
Term Lender agrees to make a 2023 Term Loan on such date to the Borrower in a
principal amount equal to such Additional Term Lender’s 2023 Term Loan
Commitment. For purposes hereof, a Person shall become a party to the Credit
Agreement (as amended hereby) and a 2023 Term Lender as of the Fifth Amendment
Effective Date by executing and delivering to the Administrative Agent, on or
prior to the Fifth Amendment Effective Date, a Lender Addendum (Additional Term
Lender) in its capacity as a 2023 Term Lender. For the avoidance of doubt, the
Existing Term Loans of a Continuing Term Lender must be continued in whole and
may not be continued in part unless approved by the Administrative Agent.  Each
Additional Term Lender will make a 2023 Term Loan on the Fifth Amendment
Effective Date to the Borrower in an amount equal to its 2023 Term Loan
Commitment.

(b)        The “2023 Term Loan Commitment” (i) of any Continuing Term Lender
will be the amount of its Existing Term Loans as set forth in the Register as of
the Fifth Amendment Effective Date (or such lesser amount as notified to such
Lender by the Administrative Agent prior to the Fifth Amendment Effective Date),
which shall be continued as an equal amount of 2023 Term Loans, and (ii) of any
Additional Term Lender will be such amount (not exceeding any commitment offered
by such Additional Term Lender) allocated to it by the Lead Arrangers and
notified to it on or prior to the Fifth Amendment Effective Date. The
commitments of the Additional Term Lenders and the continuation undertakings of
the Continuing Term Lenders are several.  Upon the provision of, or the
continuation of, the Existing Term Loans, as applicable, as 2023 Term Loans on
the Fifth Amendment Effective Date, the 2023 Term Loans shall be ABR Loans or
LIBOR Rate Loans, as the case may be, of the Type and with the Interest
Period(s) as set forth in the notice of borrowing to be delivered pursuant to
Section 4(k) hereof.  Thereafter, the 2023 Term Loans may from time to time be
ABR Loans or LIBOR Rate Loans, as determined by the Borrower and notified to the
Administrative Agent as contemplated by Section 3.3 of the Credit
Agreement.  The Continuing Term Lenders hereby waive the benefits of Section
3.11 of the Credit Agreement with respect to their 2021 Term Loans.

(c)        The obligation of each 2023 Term Lender to make, or be deemed to make
by continuation, as applicable, 2023 Term Loans on the Fifth Amendment Effective
Date is subject to the satisfaction of the conditions set forth in Section 4 of
this Amendment.

(d)        The continuation of Continued Term Loans may be implemented pursuant
to other procedures specified by the Lead Arrangers and the Administrative
Agent, including by





 

-3-

Alkermes, Inc – Amendment No. 5 to A&R Credit Agreement

 

--------------------------------------------------------------------------------

 



repayment of Continued Term Loans of a Continuing Term Lender followed by a
subsequent assignment to it of 2023 Term Loans in the same amount.

(e)        For the avoidance of doubt, the Lenders hereby acknowledge and agree
that, at the sole option of the Lead Arrangers, any Lender with Existing Term
Loans that are prepaid as contemplated hereby shall, automatically upon receipt
of the amount necessary to purchase such Lender’s Existing Term Loans so
replaced, at par, and payment of all accrued and unpaid interest thereon, be
deemed to have assigned such Loans pursuant to an Assignment and Assumption and,
accordingly, no other action by the Lenders, the Administrative Agent or the
Loan Parties shall be required in connection therewith. The Lenders hereby agree
to waive the notice requirements of Sections 3.1 and 3.2 of the Credit Agreement
in connection with the prepayment or replacement of Existing Term Loans
contemplated hereby.

SECTION 3.   Reference to and Effect on the Loan Documents.

 

(a)  This Amendment shall constitute a Loan Document for purposes of the Credit
Agreement and the other Loan Documents, and on and after the Fifth Amendment
Effective Date, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to “the Credit Agreement”, “the
First-Lien Credit Agreement,” “the Amended and Restated Credit Agreement,”
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as amended by
this Amendment (the “Amended Credit Agreement”).

(b)  The Amended Credit Agreement, and the other Loan Documents are, and shall
continue to be, in full force and effect, and are hereby in all respects
ratified and confirmed.

(c)  Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under the Credit
Agreement or any other Loan Document, nor shall it constitute a waiver of any
provision of the Credit Agreement or any Loan Document.

(d)  Each of the Guarantors and Holdings hereby consents to the amendments to
the Credit Agreement effected hereby, and hereby confirms, acknowledges and
agrees that, (a) notwithstanding the effectiveness of this Amendment and the
Fifth Amendment Refinancing, the obligations of such Guarantor contained in any
of the Loan Documents to which it is a party are, and shall remain, in full
force and effect and are hereby ratified and confirmed in all respects, except
that, on and after the Fifth Amendment Effective Date, each reference in the
Loan Documents to “the Credit Agreement”, “the First-Lien Credit Agreement,”
“the Amended and Restated Credit Agreement,” “thereunder”, “thereof” or words of
like import shall mean and be a reference to the Amended Credit Agreement, (b)
the pledge and security interest in the Collateral granted by it pursuant to the
Security Documents to which it is a party shall continue in full force and
effect and (c) such pledge and security interest in the Collateral granted by it
pursuant to such





 

-4-

Alkermes, Inc – Amendment No. 5 to A&R Credit Agreement

 

--------------------------------------------------------------------------------

 



Security Documents shall continue to secure the Obligations purported to be
secured thereby, as amended or otherwise affected hereby.

SECTION 4.    Conditions of Effectiveness.  This Amendment shall become
effective as of the date (the “Fifth Amendment Effective Date”) on which each of
the following conditions shall have been satisfied (or waived):

(a)        Executed Counterparts of the Amendment.  The Administrative Agent (or
its counsel) shall have received (i) counterparts to this Amendment, duly
executed (or written evidence reasonably satisfactory to the Administrative
Agent that such party has executed this Amendment) from each of Holdings, the
Borrower and the other Loan Parties, (ii) a Lender Addendum (Cashless Roll) duly
executed (or written evidence reasonably satisfactory to the Administrative
Agent that such party has executed the Lender Addendum (Cashless Roll)) by the
Continuing Term Lenders and (iii) a Lender Addendum (Additional Term Lender)
duly executed (or written evidence reasonably satisfactory to the Administrative
Agent that such party has executed the Lender Addendum (Additional Term Lender))
by the Additional Term Lenders;

 

(b)        Executed Counterparts of Foreign Law Documents.  The Administrative
Agent (or its counsel) shall have received fully executed copies of each of the
Deed of Confirmation in respect of the Irish law Debentures and the Confirmation
and Amendment Agreement in respect of the Luxembourg law share pledge agreement,
each in form and substance reasonably satisfactory to the Administrative Agent;

 

(c)        Expenses; Fees.  The Borrower and its Subsidiaries shall have paid
all fees due and payable on the Fifth Amendment Effective Date.  The
Administrative Agent shall have received all reasonable and documented
out-of-pocket costs and expenses, invoices for which have been submitted prior
to the Fifth Amendment Effective Date, required to be paid (including without
limitation reasonable fees and disbursements of Shearman & Sterling LLP, counsel
to the Administrative Agent and the Lead Arranger) under the Credit Agreement on
or prior to the Fifth Amendment Effective Date;

 

(d)        No Default.  Immediately prior to and after giving effect to this
Amendment, no event shall have occurred and be continuing that would constitute
a Default or Event of Default under the Credit Agreement;

 

(e)        Representations and Warranties.  After giving effect to this
Amendment, each of the representations and warranties made by any Loan Party in
the Credit Agreement and the other Loan Documents shall be true and correct in
all material respects (or in all respects where qualified by materiality or
Material Adverse Effect) on and as of the Fifth Amendment Effective Date as if
made on and as of such date (except (i) to the extent made as of a specific
date, in which case such representation and warranty shall be true and correct
in all material respects (or in all respects where qualified by materiality or
Material Adverse Effect) on and as of such specific date and (ii) in the case of
the representations and warranties made pursuant to Sections 4.15, 4.19 and 4.24
of the Credit Agreement (including in connection with the representations and
warranties made pursuant to Section 4.1 of the Guarantee and Collateral
Agreement) and Sections 4.5, 4.7, 4.10, 4.11 and 4.12 of the Guarantee and
Collateral Agreement, such representations and





 

-5-

Alkermes, Inc – Amendment No. 5 to A&R Credit Agreement

 

--------------------------------------------------------------------------------

 



warranties shall be true and correct in all material respects (or in all
respects where qualified by materiality or Material Adverse Effect) on and as of
the Restatement Effective Date);

 

(f)        Closing Certificate.  The Administrative Agent shall have received a
certificate, dated as of the Fifth Amendment Effective Date, signed by a
Responsible Officer of the Borrower certifying as to compliance with the
conditions precedent set forth in clauses (d) and (e) of this Section 4;

 

(g)        Corporate Deliverables.  The Administrative Agent shall have received
(i) copies of the Organizational Documents of each Loan Party (including each
amendment, supplement or other modification thereto) certified as of a date
reasonably near the Fifth Amendment Effective Date as being a true, correct and
complete copy thereof by the Secretary of State (or other applicable
Governmental Authority of the jurisdiction in which each such Loan Party is
organized), if any or by a manager of such Loan Party, (ii) a certified copy of
the resolutions, in form and substance reasonably satisfactory to the
Administrative Agent, of the board of directors, other managers or general
partner of each Loan Party (or a duly authorized committee thereof) authorizing
the execution, delivery and performance of this Amendment, and the performance
of the Amended Credit Agreement and the other Loan Documents after giving effect
to this Amendment, certified as of the Fifth Amendment Effective Date by a
Responsible Officer of such Loan Party as being in full force and effect without
modification or amendment, and (iii) good standing certificates (or equivalent
document to the extent such concept or a similar concept exists under the laws
of such jurisdiction) for each Loan Party for each jurisdiction in which such
Loan Party is organized and, in the case of each Loan Party incorporated in
Ireland, a certificate of a Responsible Officer of such Loan Party, dated as of
the Fifth Amendment Effective Date, confirming that entry into this Amendment
and the documents referred to in Section 4(b) above does not constitute
“financial assistance” which is prohibited by Section 82 of the Companies Act
2014 of Ireland;

 

(h)        Incumbency Certificates.  The Administrative Agent shall have
received such incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer of
such Loan Party authorized to act as a Responsible Officer in connection with
this Amendment and the other Loan Documents to which such Loan Party is a party;

 

(i)         Legal Opinions.  The Administrative Agent shall have received the
legal opinions of (i) Cleary Gottlieb Steen & Hamilton LLP, New York counsel to
the Loan Parties, (ii) Arthur Cox, Irish counsel to the Loan Parties, and (iii)
Loyens & Loeff Luxembourg S.à.r.l., Luxembourg Counsel to the Loan Parties, each
in form and substance reasonably satisfactory to the Administrative Agent;

 

(j)         Upfront Fee.  The Borrower shall have paid to the Administrative
Agent, on or prior to the Fifth Amendment Effective Date, for the ratable
account of the Continuing Term Lenders and the Additional Term Lenders, in
immediately available funds denominated in Dollars, an upfront fee in an amount
equal to 0.25% of the aggregate principal amount of all of the 2023





 

-6-

Alkermes, Inc – Amendment No. 5 to A&R Credit Agreement

 

--------------------------------------------------------------------------------

 



Term Loans (the “Upfront Fee”), it being understood that the Borrower shall have
no liability to pay any of the Upfront Fee if the Fifth Amendment Effective Date
does not occur;

 

(k)        Borrowing Notice.  The Borrower shall have delivered to the
Administrative Agent a notice of borrowing for the 2023 Term Loans to be made on
the Fifth Amendment Effective Date by 2:00 p.m., New York City time at least 1
Business Day prior to the Fifth Amendment Effective Date; and

 

(l)         the Borrower shall have paid to the Administrative Agent for the
account of the Existing Term Lenders an amount equal to all accrued but unpaid
interest on the 2021 Term Loans held by the Existing Term Lenders immediately
prior to giving effect to this Amendment to, but not including, the Fifth
Amendment Effective Date.

 

SECTION 5.  Costs and Expenses.  The Borrower agrees that all reasonable
out-of-pocket expenses incurred by the Administrative Agent in connection with
the preparation, execution, delivery and administration, modification and
amendment of this Amendment and the other instruments and documents to be
delivered hereunder or in connection herewith (including, without limitation,
the reasonable fees, charges and disbursements of Shearman & Sterling LLP,
counsel for the Administrative Agent), are expenses that the Borrower is
required to pay or reimburse pursuant to Section 10.5 of the Credit Agreement.

SECTION 6.   Miscellaneous.

(a)  Execution in Counterpart.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Amendment by telecopier or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.

(b)  Binding Effect.  This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

(c)  Headings.  The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment.

(d)  Waiver & Modification.  No provision of this Amendment may be modified,
altered or otherwise amended, except by an instrument in writing executed by
each of the parties hereto.

(e)  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(f)   WAIVER OF RIGHT OF TRIAL BY JURY.  EACH PARTY TO THIS AMENDMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS AMENDMENT, OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL





 

-7-

Alkermes, Inc – Amendment No. 5 to A&R Credit Agreement

 

--------------------------------------------------------------------------------

 



TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THE AMENDED
CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN
CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 5 WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY
JURY.

(g)  SUBMISSION TO JURISDICTION; WAIVERS.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY:

(i)   SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AMENDMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT
IN RESPECT THEREOF, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, THE COURTS OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;

(ii) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING SHALL BE BROUGHT IN SUCH COURTS
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

(iii) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO THE ADDRESS SET FORTH
IN SECTION 10.2 OF THE CREDIT AGREEMENT OR ON THE SIGNATURE PAGES HEREOF, AS THE
CASE MAY BE, OR AT SUCH OTHER ADDRESS OF WHICH THE ADMINISTRATIVE AGENT SHALL
HAVE BEEN NOTIFIED PURSUANT THERETO; AND

(iv) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

[Remainder of Page Intentionally Left Blank]

 

 

 



 

-8-

Alkermes, Inc – Amendment No. 5 to A&R Credit Agreement

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective authorized officers as of the date first above written.

 

 

 

 

   

BORROWER

 

 

 

 

 

ALKERMES, INC., as Borrower

 

 

 

 

By:

/s/ James  M. Frates

 

 

Name

James M. Frates

 

 

Title

Senior Vice President, Chief Financial

 

 

 

Officer & Treasurer

 





[Alkermes, Inc. – Signature Page to Amendment No. 5 to A&R Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

   

GURANTAORS

 

 

 

 

 

ALKERMES US HOLDINGS, INC., as  a Guarantor

 

 

 

 

By:

/s/ James  M. Frates

 

 

Name

James M. Frates

 

 

Title

Vice President, Chief

 

 

 

Financial Officer & Treasurer

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

ALKERMES CONTROLLED THERAPEUTICS, INC., as  a Guarantor

 

 

 

 

By:

/s/ James  M. Frates

 

 

Name

James M. Frates

 

 

Title

Vice President, & Treasurer

 





[Alkermes, Inc. – Signature Page to Amendment No. 5 to A&R Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

GIVEN under the common seal of

   

 

ALKERMES PLC

 

 

and DELIVERED as a DEED

 

 

 

 

 

 

 

 

/s/ Tom Riordan

 

 

Authorized Signatory

 

 

 

 

 

 

 





[Alkermes, Inc. – Signature Page to Amendment No. 5 to A&R Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

ALKERMES SCIENCE SIX LIMITED

 

 

 

 

 

By:

/s/ Kevin Insley

 

 

Name:

Kevin Insley

 

 

Title

Director

 

 

 

 

 

By:

/s/ L. Thompson for and on behalf of Zobec Services Limited

 

 

Name:

Zobec Services Limited

 

 

Title

Secretary

 

 

 

 





[Alkermes, Inc. – Signature Page to Amendment No. 5 to A&R Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

 

GIVEN under the common seal of

   

 

ALKERMES PHARMA IRELAND LIMITED

 

 

and DELIVERED as a DEED

 

 

 

 

 

 

 

 

/s/ Richie Paul

 

 

 

Director

 

 

 

 

 

 

 

 

/s/ Tom Riordan

 

 

 

Secretary

 

 

 

 

 

 

 





[Alkermes, Inc. – Signature Page to Amendment No. 5 to A&R Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

 

GIVEN under the common seal of

   

 

ALKERMES FINANCE IRELAND LIMITED

 

 

and DELIVERED as a DEED

 

 

 

 

 

 

 

 

/s/ Richie Paul

 

 

 

Director

 

 

 

 

 

 

 

 

/s/ Tom Riordan

 

 

 

Director

 

 

 

 

 

 

 





[Alkermes, Inc. – Signature Page to Amendment No. 5 to A&R Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

 

GIVEN under the common seal of

   

 

ALKERMES FINANCE IRELAND (N0 2) LIMITED

 

 

and DELIVERED as a DEED

 

 

 

 

 

 

 

 

/s/ Richie Paul

 

 

 

Director

 

 

 

 

 

 

 

 

/s/ Tom Riordan

 

 

 

Director

 

 

 

 

 

 

 





[Alkermes, Inc. – Signature Page to Amendment No. 5 to A&R Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

 

GIVEN under the common seal of

   

 

DARAVITA LIMITED

 

 

and DELIVERED as a DEED

 

 

 

 

 

 

 

 

/s/ Richie Paul

 

 

 

Director

 

 

 

 

 

 

 

 

/s/ Tom Riordan

 

 

 

Director

 

 

 

 

 

 

 





[Alkermes, Inc. – Signature Page to Amendment No. 5 to A&R Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

 

GIVEN under the common seal of

   

 

DARAVITA PHARMA IRELAND LIMITED

 

 

and DELIVERED as a DEED

 

 

 

 

 

 

 

 

/s/ Richie Paul

 

 

 

Director

 

 

 

 

 

 

 

 

/s/ Tom Riordan

 

 

 

Director

 

 

 

 

 

 

 





[Alkermes, Inc. – Signature Page to Amendment No. 5 to A&R Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

ALKERMES FINANCE S.À.R.L.

   

 

a Luxembourg private limited liability company (société à responsabilité
limitée),  having its registered office at 5 rue Guillaume Kroll L-1882
Luxembourg and registered with the Luxembourg Register of Commerce and Companies
under number B 166.627

 

 

 

 

 

 

 

 

By:

/s/ Thomas Riordan

 

 

 

 

 

 

 

 

 

Title

class  B manager/authorized signatory

 

 

 

 

 

 

 

 

 





[Alkermes, Inc. – Signature Page to Amendment No. 5 to A&R Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

 

GIVEN under the common seal of

   

 

ALKERMES SCIENCE FOUR LIMITED

 

 

and DELIVERED as a DEED

 

 

 

 

 

 

 

 

/s/ Richie Paul

 

 

 

Director

 

 

 

 

 

 

 

 

/s/ Tom Riordan

 

 

 

Director

 

 

 

 

 

 

 





[Alkermes, Inc. – Signature Page to Amendment No. 5 to A&R Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

 

GIVEN under the common seal of

   

 

ALKERMES SCIENCE FIVE LIMITED

 

 

and DELIVERED as a DEED

 

 

 

 

 

 

 

 

/s/ Richie Paul

 

 

 

Director

 

 

 

 

 

 

 

 

/s/ Tom Riordan

 

 

 

Director

 

 

 

 

 

 

 





[Alkermes, Inc. – Signature Page to Amendment No. 5 to A&R Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

 

GIVEN under the common seal of

   

 

ALKERMES FINANCE IRELAND (N0 3) LIMITED

 

 

and DELIVERED as a DEED

 

 

 

 

 

 

 

 

/s/ Richie Paul

 

 

 

Director

 

 

 

 

 

 

 

 

/s/ Tom Riordan

 

 

 

Director

 

 

 

 

 

 

 





[Alkermes, Inc. – Signature Page to Amendment No. 5 to A&R Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

 

   

MORGAN STANLEY SENIOR FUNDING, INC.,

 

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

 

By:

/s/ Michael Guttilla

 

 

 

Name: Michael Guttilla

 

 

 

Title: Authorized Signatory

 

 

 



[Alkermes, Inc. – Signature Page to Amendment No. 5 to A&R Credit Agreement]

--------------------------------------------------------------------------------

 



Annex A

 

AMENDMENTS TO THE CREDIT AGREEMENT

 

[Attached on the Following Pages]

 

 

 

 

 



Alkermes, Inc – Amendment No. 5 to A&R Credit Agreement

--------------------------------------------------------------------------------

 

Annex A

 

[Conformed Copy Reflecting Amendment No. 45 to Amended and Restated Credit
Agreement, dated as of October 12March 26,  20162018]

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

among

ALKERMES, INC.,

 as Borrower,

 

ALKERMES PLC,

 as Holdings,

ALKERMES PHARMA IRELAND LIMITED,

 as Intermediate Holdco,

ALKERMES US HOLDINGS, INC.,

 as Holdco,

The Several Lenders

from Time to Time Parties Hereto,

MORGAN STANLEY SENIOR FUNDING, INC.,

 as Administrative Agent,

MORGAN STANLEY SENIOR FUNDING, INC. and CITIGROUP GLOBAL MARKETS, INC. and
JPMORGAN CHASE BANK, N.A.,

 as co-Syndication Agents,

and

MORGAN STANLEY SENIOR FUNDING, INC.,

 as Collateral Agent

Dated as of September 16, 2011, as amended and restated on September 25, 2012,
as amended by the Second Amendment on February 14, 2013, as further amended by
the Third Amendment on May 22, 2013 and as further, as amended by the Fourth
Amendment on October 12, 2016 and as further amended by the Fifth Amendment on
March 26, 2018

MORGAN STANLEY SENIOR FUNDING, INC., CITIGROUP GLOBAL MARKETS, INC. and J.P.
JPMORGAN SECURITIES LLCCHASE BANK, N.A.,

 as Joint Lead Arrangers and Joint Bookrunners

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

 

 

 

TABLE OF CONTENTS

 

 

 

 

 

 

 

Page

SECTION 1.

   

DEFINITIONS


2

 

 

 

 

 1.1 

 

Defined Terms


2

 1.2 

 

Other Definitional Provisions

 3941

SECTION 2.

 

AMOUNT AND TERMS OF TERM COMMITMENTS

 4143

 

 

 

 

 2.1 

 

Term Commitments

 4143

 2.2 

 

Procedure for Term Loan Borrowing

 4143

 2.3 

 

Repayment of Term Loans

 4143

 2.4 

 

Incremental Term Loans

 4144

 2.5 

 

Fees

 4446

SECTION 3.

 

GENERAL PROVISIONS APPLICABLE TO LOANS

 4446

 

 

 

 

 3.1 

 

Optional Prepayments

 4446

 3.2 

 

Mandatory Prepayments; Prepayment Premium

 4447

 3.3 

 

Conversion and Continuation Options

 4548

 3.4 

 

Limitations on LIBOR Tranches

 4648

 3.5 

 

Interest Rates and Payment Dates

 4649

 3.6 

 

Computation of Interest and Fees

 4749

 3.7 

 

Inability to Determine Interest Rate

 4750

 3.8 

 

Pro Rata Treatment; Application of Payments; Payments

 4850

 3.9 

 

Requirements of Law

 4951

 3.10 

 

Taxes

 5053

 3.11 

 

Indemnity

 5456

 3.12 

 

Change of Lending Office

 5457

 3.13 

 

Replacement of Lenders

 5457

 3.14 

 

Evidence of Debt

 5557

 3.15 

 

Illegality

 5658

 3.16 

 

Extension Offers

 5658

SECTION 4.

 

REPRESENTATIONS AND WARRANTIES

 5860

 

 

 

 

 4.1 

 

Financial Condition

 5860

 4.2 

 

No Change

 5860

 4.3 

 

Corporate Existence; Compliance with Law

 5860

 4.4 

 

Power; Authorization; Enforceable Obligations

 5861

 4.5 

 

No Legal Bar

 5961

 4.6 

 

Litigation and Adverse Proceedings

 5961

 4.7 

 

[Intentionally Omitted]

 5961

 4.8 

 

Ownership of Property; Liens

 5962

 4.9 

 

Intellectual Property

 6062

 4.10 

 

Taxes

 6063

 4.11 

 

Federal Reserve Regulations

 6163

 4.12 

 

Labor Matters

 6163

 





i

--------------------------------------------------------------------------------

 

 

 

 

 

 

 4.13 

 

ERISA

 6163

 4.14 

 

Investment Company Act; Other Regulations

 6264

 4.15 

 

Capital Stock and Ownership Interests of Subsidiaries

 6264

 4.16 

 

Use of Proceeds

 6264

 4.17 

 

Environmental Matters

 6264

 4.18 

 

Accuracy of Information, etc.

 6365

 4.19 

 

Security Documents

 6366

 4.20 

 

Solvency

 6466

 4.21 

 

Senior Indebtedness

 6467

 4.22 

 

[Intentionally Omitted]

 6467

 4.23 

 

Anti-Terrorism Laws

 6467

 4.24 

 

Insurance

 6668

 4.25 

 

Choice of Law

 6668

 4.26 

 

Centre of Main Interests

 6668

 4.27 

 

Holding Companies

 6668

SECTION 5.

 

CONDITIONS PRECEDENT

 6669

 

 

 

 

 5.1 

 

Conditions to Extension of Credit

 6669

 5.2 

 

Conditions to Each Incremental Term Loan

 6669

SECTION 6.

 

AFFIRMATIVE COVENANTS

 6769

 

 

 

 

 6.1 

 

Financial Statements

 6769

 6.2 

 

Certificates; Other Information

 6870

 6.3 

 

Payment of Taxes

 7072

 6.4 

 

Maintenance of Existence; Compliance

 7072

 6.5 

 

Maintenance of Property; Insurance

 7072

 6.6 

 

Inspection of Property; Books and Records; Discussions

 7073

 6.7 

 

Notices

 7173

 6.8 

 

Environmental Laws

 7274

 6.9 

 

[Intentionally Omitted]

 7274

 6.10 

 

Post-Closing; Additional Collateral, etc.

 7275

 6.11 

 

Further Assurances

 7678

 6.12 

 

Rated Credit Facility; Corporate Ratings

 7678

 6.13 

 

Use of Proceeds

 7678

 6.14 

 

[Intentionally Omitted]

 7679

 6.15 

 

Intellectual Property

 7679

 6.16 

 

Designation of Subsidiaries

 7679

SECTION 7.

 

NEGATIVE COVENANTS

 7779

 

 

 

 

 7.1 

 

Indebtedness

 7779

 7.2 

 

Liens

 8082

 7.3 

 

Fundamental Changes

 8386

 7.4 

 

Disposition of Property

 8486

 7.5 

 

Restricted Payments

 8689

 7.6 

 

Investments

 8790

 7.7 

 

Optional Payments and Modifications of Certain Debt Instruments

 8992

 7.8 

 

Transactions with Affiliates

 9093

 





ii

--------------------------------------------------------------------------------

 

 

 

 

 

 

 7.9 

 

[Intentionally Omitted]

 9093

 7.10 

 

Hedge Agreements 90[Intentionally Omitted]

 93

 7.11 

 

Changes in Fiscal Periods; Accounting Changes

 9093

 7.12 

 

Negative Pledge Clauses

 9193

 7.13 

 

Clauses Restricting Subsidiary Distributions

 9194

 7.14 

 

Lines of Business

 9395

 7.15 

 

[Intentionally Omitted]

 9396

 7.16 

 

Holding Company

 9396

 7.17 

 

Alkermes Ireland Holdings Limited

 9396

SECTION 8.

 

EVENTS OF DEFAULT

 9496

 

 

 

 

 8.1 

 

Events of Default

 9496

SECTION 9.

 

THE AGENTS

 9799

 

 

 

 

 9.1 

 

Appointment

 9799

 9.2 

 

Delegation of Duties

 97100

 9.3 

 

Exculpatory Provisions

 97100

 9.4 

 

Reliance by Agents

 98101

 9.5 

 

Notice of Default

 98101

9.6 

 

Non-Reliance on Agents and Other Lenders

 98101

 9.7 

 

Indemnification

 99102

 9.8 

 

Agent in Its Individual Capacity

 99102

 9.9 

 

Successor Administrative Agent

 99102

 9.10 

 

Agents Generally

 100103

 9.11 

 

Lender Action

 100103

 9.12 

 

Withholding Tax

 101103

 9.13 

 

Administrative Agent May File Proof of Claims

 101104

 9.14 

 

[Intentionally Omitted] 101Lender Representations

 104

SECTION 10.

 

MISCELLANEOUS

 102106

 

 

 

 

 10.1 

 

Amendments and Waivers

 102106

 10.2 

 

Notices

 104109

 10.3 

 

No Waiver; Cumulative Remedies

 106111

 10.4 

 

Survival of Representations and Warranties

 106111

 10.5 

 

Payment of Expenses and Taxes; Indemnity

 106111

 10.6 

 

Successors and Assigns; Participations and Assignments

 108113

 10.7 

 

Sharing of Payments; Set-off

 114118

 10.8 

 

Counterparts

 115119

 10.9 

 

Severability

 115119

 10.10 

 

Integration

 115120

 10.11 

 

GOVERNING LAW

 115120

 10.12 

 

Submission To Jurisdiction; Waivers

 115120

 10.13 

 

Acknowledgments

 116120

 10.14 

 

Releases of Guarantees and Liens

 116121

 10.15 

 

Confidentiality

 117122

 10.16 

 

WAIVERS OF JURY TRIAL

 118122

 10.17 

 

Judgment Currency

 118123

 





iii

--------------------------------------------------------------------------------

 

 

 

 

 

 

 10.18 

 

Patriot Act Notice

 118123

 10.19 

 

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

 118123

 

 

 



iv

--------------------------------------------------------------------------------

 

 

ANNEX:

        

 

 

 

 

A

 

Guarantee and Security Principles

 

 

 

SCHEDULES:

 

 

 

 

 

1.1

 

Commitments

4.15

 

Subsidiaries

4.19

 

UCC Filing Jurisdictions

4.24

 

Insurance

7.1

 

Existing Indebtedness

7.2

 

Existing Liens

7.6

 

Existing Investments

7.12

 

Clauses Restricting Negative Pledges

7.13

 

Clauses Restricting Subsidiary Distributions

 

 

 

EXHIBITS:

 

 

 

 

 

A

 

Form of Assignment and Assumption

B

 

Form of Borrowing Notice

C

 

[Intentionally Omitted]

D-1

 

Form of Tax Status Certificate (For Non U.S. Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

D-2

 

Form of Tax Status Certificate (For Non U.S. Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)

D-3

 

Form of Tax Status Certificate (For Non U.S. Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

D-4

 

Form of Tax Status Certificate (For Non U.S. Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

E

 

Form of Term Note

F-1

 

Form of Closing Certificate

F-2

 

Form of Compliance Certificate

G

 

Form of Intellectual Property Security Agreement

H

 

Form of Intercompany Note

I-1

 

Form of Perfection Certificate

I-2

 

Form of Perfection Certificate Supplement

 

 

 



v

--------------------------------------------------------------------------------

 

Exhibit 10.5

THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of September 16, 2011, as
amended and restated on September 25, 2012, as amended by the Second Amendment
on February 14, 2013, as further amended by the Third Amendment on May 22, 2013
and, as further amended by the Fourth Amendment on October 12, 2016 and as
further amended by the Fifth Amendment on March 26, 2018, among ALKERMES, INC.,
a corporation organized under the laws of the Commonwealth of Pennsylvania (the
“Borrower”), ALKERMES PLC, a company incorporated under the laws of the Republic
of Ireland (registered number 498284) (“Holdings”), ALKERMES PHARMA IRELAND
LIMITED, a private limited company organized under the laws of the Republic of
Ireland (registered number 448848) and a wholly owned indirect subsidiary of
Holdings (the “Intermediate Holdco”) and ALKERMES US HOLDINGS, INC., a Delaware
corporation and a wholly owned subsidiary of Intermediate Holdco (“Holdco”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement as “Lenders”, MORGAN STANLEY SENIOR FUNDING, INC.
(“MSSF”), as administrative agent (in such capacity, and together with its
successors and assigns in such capacity, the “Administrative Agent”), MORGAN
STANLEY SENIOR FUNDING, INC., CITIGROUP GLOBAL MARKETS, INC. and J.P. MORGAN
SECURITIES LLC, as co-syndication agents (in such capacity, the “Syndication
Agents”), and MORGAN STANLEY SENIOR FUNDING, INC., as collateral agent (in such
capacity, and together with its successors and assigns in such capacity, the
“Collateral Agent”).

WHEREAS, the Borrower, Holdings, Intermediate Holdco, and Holdco are parties to
the First Lien Term Loan Credit Agreement dated as of September 16, 2011 (as
heretofore modified and supplemented and in effect immediately prior to the
effectiveness of this Agreement, the “Original Credit Agreement”) with the
financial institutions party thereto as lenders and the Administrative Agent;

WHEREAS, in connection with the transactions contemplated by the First
Amendment, the Borrower has requested that the Lenders make available the Term
Commitments and the Term Loans on the Restatement Effective Date, the proceeds
of which will be used, together with cash-on hand of the Borrower, among other
things, to refinance the existing indebtedness under the Original Credit
Agreement, the Second Lien Credit Agreement, and to pay related fees and
expenses (the “Refinancing”).

WHEREAS, as of February 14, 2013, the Borrower, Holdings, Intermediate Holdco,
Holdco, the other Guarantors party thereto, the Lenders party thereto, the
Administrative Agent and the Collateral Agent entered into the Second Amendment,
which amended the terms of this Agreement as of the Second Amendment Effective
Date.

WHEREAS, as of May 22, 2013, the Borrower, Holdings, Intermediate Holdco,
Holdco, the other Guarantors party thereto, the Lenders party thereto, the
Administrative Agent and the Collateral Agent entered into the Third Amendment,
which amended the terms of this Agreement as of the Third Amendment Effective
Date.

WHEREAS, as of October 12, 2016, the Borrower, Holdings, Intermediate Holdco,
Holdco, the other Guarantors party thereto, the Lenders party thereto, the
Administrative Agent and the Collateral Agent entered into the Fourth Amendment,
which amended the terms of this Agreement as of the Fourth Amendment Effective
Date.

 



1

--------------------------------------------------------------------------------

 

Exhibit 10.5

WHEREAS, as of March 26, 2018, the Borrower, Holdings, Intermediate Holdco,
Holdco, the Guarantors party thereto, the Lenders party thereto, the
Administrative Agent and the Collateral Agent entered into the Fifth Amendment,
which amended the terms of this Agreement as of the Fifth Amendment Effective
Date and pursuant to which the Borrower has requested that the Lenders make
available the 2023 Term Commitments and the 2023 Term Loans on the Fifth
Amendment Effective Date, the proceeds of which will be used to refinance the
2021 Term Loans in full (the “Fifth Amendment Refinancing”).

WHEREAS, the Lenders are willing to make available the Term Commitments for such
purposes on the terms and subject to the conditions set forth in this Agreement.

NOW THEREFORE, in consideration of the premises and the agreements, provisions
and covenants contained herein, the parties hereto agree that on the Restatement
Effective Date the Original Credit Agreement shall be amended and restated as
follows:

SECTION 1.   DEFINITIONS

1.1       Defined Terms.  As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“2016 Term Commitment”:  as to any 2016 Term Lender, the obligation of such 2016
Term Lender, if any, to make a 2016 Term Loan to the Borrower hereunder in a
principal amount not to exceed the amount set forth on Schedule 1.1(a) or in the
Assignment and Assumption pursuant to which such 2016 Term Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof.  The original aggregate amount of the 2016 Term Commitments on the
Restatement Effective Date iswas $75,000,000.

“2016 Term Facility”:  the 2016 Term Commitments and the 2016 Term Loans made
thereunder.

“2016 Term Lender”:  each Lender that hasd a 2016 Term Commitment or that
holdsheld a 2016 Term Loan.

“2016 Term Loan”:  as defined in Section 2.1(a).

“2016 Term Loan Maturity Date”:  the date that is four (4) years after the
Restatement Effective Date.

“2016 Term Percentage”:  as to any 2016 Term Lender at any time, the percentage
which such 2016 Term Lender’s 2016 Term Commitment then constitutes of the
aggregate 2016 Term Commitments (or, at any time after the Restatement Effective
Date, the percentage which the aggregate principal amount of such 2016 Term
Lender’s 2016 Term Loans then outstanding constitutes the aggregate principal
amount of the 2016 Term Loans then outstanding).

“2019 Term Commitment”:  as to any 2019 Term Lender, the obligation of such 2019
Term Lender, if any, to make a 2019 Term Loan to the Borrower hereunder in a
principal amount not to exceed the amount set forth on Schedule 1.1(b) or in the
Assignment and





-2-

--------------------------------------------------------------------------------

 

 

Assumption pursuant to which such 2019 Term Lender became a party hereto, as the
same may be changed from time to time pursuant to the terms hereof.  The
original aggregate amount of the 2019 Term Commitments on the Restatement
Effective Date iswas $300,000,000.

“2019 Term Lender”:  each Lender that hasd a 2019 Term Commitment or that
holdsheld a 2019 Term Loan.

“2019 Term Percentage”:  as to any 2019 Term Lender at any time, the percentage
which such 2019 Term Lender’s 2019 Term Commitment then constitutes of the
aggregate 2019 Term Commitments (or, at any time after the Restatement Effective
Date, the percentage which the aggregate principal amount of such 2019 Term
Lender’s 2019 Term Loans then outstanding constitutes the aggregate principal
amount of the 2019 Term Loans then outstanding).

“2019 Term Loan”:  as defined in Section 2.1(b).

“2021 Term Lender”:  each Lender that held a 2021 Term Loan.

“2021 Term Loan”:  as defined in Section 2.1(b).

“2023 Term Commitment”:  as to any 2023 Term Lender, the obligation of such 2023
Term Lender (a) to continue its Existing Term Loans (as defined in the Fifth
Amendment) as a 2023 Term Loan or (b) to make a 2023 Term Loan in the amount
provided for in the Fifth Amendment.  The original aggregate amount of the 2023
Term Commitments on the Fifth Amendment Effective Date is $284,250,000.

“20212023 Term Facility”:  the 20212023 Term Loans made thereunder.

“20212023 Term Lender”:  each Lender that has a 2023 Term Commitment or that
holds a 20212023 Term Loan.

“20212023 Term Loan”:  as defined in Section 2.1(bc).

“20212023 Term Loan Maturity Date”:  the date that is ninefive (95) years after
the RestatementFifth Amendment Effective Date.

“20212023 Term Percentage”:  at any time after the Fourth Amendment Effective
Date, as to any 20212023 Term Lender at any time, the percentage which such 2023
Term Lender’s 2023 Term Commitment then constitutes of the aggregate 2023 Term
Commitments (or, at any time after the Fifth Amendment Effective Date, the
percentage which the aggregate principal amount of such 20212023 Term Lender’s
20212023 Term Loans then outstanding constitutes the aggregate principal amount
of the 20212023 Term Loans then outstanding).

“ABR”:  a fluctuating interest rate per annum in effect from time to time, which
rate per annum shall at all times be equal to the highest of (a) the rate of
interest published by the Wall Street Journal, from time to time, as the “U.S.
Prime Rate,” (b) ½ of 1% per annum above the Federal Funds Effective Rate;
(c) the LIBOR Rate for an Interest Period of one month plus





-3-

--------------------------------------------------------------------------------

 

 

1.00%, as adjusted to conform to changes as of the opening of business on the
date of any such change of the LIBOR Rate; and (d) the ABR Floor.

“ABR Floor”: with respect to 20212023 Term Loans, 1.75% and with respect to
20161.00%. Term Loans, 1%.

 

“ABR Loans”:  Term Loans the rate of interest applicable to which is based upon
the ABR.

“Acquisition Agreement”:  the Business Combination Agreement and Plan of Merger,
dated as of May 9, 2011, by and among Elan Corporation, plc, a public limited
company incorporated under the laws of the Republic of Ireland (registered
number 30356), Holdings, Elan Science Four Limited (n/k/a Alkermes Ireland
Holdings Limited), a private limited company incorporated under the laws of the
Republic of Ireland (registered number 476691), Intermediate Holdco, Holdco,
Merger Sub and the Borrower.

“Acquired Person”:  as defined in Section 7.1(i).

“Administrative Agent”:  as defined in the preamble to this Agreement.

“Administrative Agent Parties”:  as defined in Section 10.2(c).

“Affected Lender”:  as defined in Section 3.13.

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the
possession, direct or indirect, of the power to direct or cause the direction of
management or policies of a Person, whether through ownership of securities, by
contract or otherwise; provided, however, that, for purposes of Section 7.8, the
term “Affiliate” shall also include (i) any person that directly or indirectly
owns more than 10% of any class of Capital Stock of the person specified or
(ii) any person that is an officer or director of the person specified.

“Agent Related Parties”:  the Administrative Agent, the Collateral Agent, and
any of their respective Affiliates, officers, directors, employees, agents,
advisors or representatives.

“Agents”:  the collective reference to the Administrative Agent, the Collateral
Agent, the Syndication Agents and the Lead Arrangers.

“Agreed Security Principles”:  the principles set forth in Annex A.

“Agreement”:  this Amended and Restated Credit Agreement, as amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

“Anti-Terrorism Laws”:  Executive Order No. 13224, the Patriot Act, the laws
comprising or implementing the Bank Secrecy Act and the laws administered by the
United





-4-

--------------------------------------------------------------------------------

 

 

States Treasury Department’s Office of Foreign Asset Control (each as from time
to time in effect).

“Applicable Margin”:  (a) in the case of 20162023 Term Loans, 2.752.25% for
LIBOR Rate Loans and 1.75% for ABR Loans and (b) in the case of 2021 Term Loans,
2.75% for LIBOR Rate Loans and 1.751.25% for ABR Loans.

“Approved Fund”:  with respect to any Lender, any Person (other than a natural
person) that is engaged in making, purchasing, holding or otherwise investing in
commercial loans, or similar extensions of credit in the ordinary course and is
administered or managed by (a) such Lender, (b) an Affiliate of such Lender, or
(c) an entity or an Affiliate of an entity that administers or manages such
Lender.

“Asset Sale”:  any Disposition of Property or series of related Dispositions of
Property (in each case, other than Intellectual Property), including, without
limitation, any issuance of Capital Stock of any Subsidiary of Holdings to a
Person other than to any Group Member (excluding in any case any such
Disposition permitted by Section 7.4 other than Section 7.4(r)) that yields
gross proceeds to any Group Member (valued at the initial principal amount
thereof in the case of non‑cash proceeds consisting of notes or other debt
securities and valued at fair market value in the case of other non‑cash
proceeds) in excess of $2,500,0007,500,000.

“Assignee”:  as defined in Section 10.6(b).

“Assignment and Assumption”:  an assignment and assumption entered into by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, and,
if applicable, the Borrower, substantially in the form of Exhibit A.

“Assignment Effective Date”:  as defined in Section 10.6(d).

“Available Amount” at any time, an amount, to the extent Not Otherwise Applied,
not less than zero in the aggregate, determined on a cumulative basis equal to,
without duplication:

(a)        the aggregate amount of Net Cash Proceeds of any capital
contributions (that is converted or exchanged for Qualified Capital Stock) or
issuances of Qualified Capital Stock (or for Qualified Capital Stock issued upon
conversion of debt securities) received or made by Holdings (other than
Section 7.5(d)) since the Original Closing Date; plus

(b)        the cumulative amount of Excess Cash Flow for each fiscal year ending
after the Restatement Effective Date for which financial statements have been
delivered pursuant to Section 6.1(a) minus  the portion of such Excess Cash Flow
that has been applied toward the prepayment of Term Loans in accordance with
Section 3.2(c) after the Restatement Effective Date; less

(c)        any usage of such Available Amount pursuant to Sections 7.5(g),
7.5(j), 7.6(u) and 7.7(a)(i).





-5-

--------------------------------------------------------------------------------

 

 

“Available Amount Condition”:  after giving effect to any usage of the Available
Amount, the Consolidated Leverage Ratio, on a pro forma basis, as of the last
day of the period of four (4) fiscal quarters most recently completed for which
financial statements were required to have been delivered pursuant to
Section 6.1 is less than or equal to 4.50:1.00.

“Bail-In Action”:  the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”:  with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Benefited Lender”:  as defined in Section 10.7(a).

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code or (c) any Person whose assets include (for purposes of ERISA Section 3(42)
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.

“Blocked Person”:  as defined in Section 4.23(c).

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”:  as defined in the preamble to this Agreement.

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, LIBOR Rate Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
(including Capitalized Software Expenditures) or additions to equipment
(including replacements, capitalized repairs and improvements during such
period) that should be capitalized under GAAP on a consolidated balance sheet of
such Person and its Subsidiaries, excluding expenditures financed with any
Reinvestment Deferred Amount to the extent otherwise not taken into account in
determining Consolidated Net Income.

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by Holdings,
the Borrower and the Restricted Subsidiaries during such period in respect of
licensed or purchased software or internally developed software and software
enhancements that, in conformity with GAAP, are or





-6-

--------------------------------------------------------------------------------

 

 

are required to be reflected as capitalized costs on the consolidated balance
sheet of Holdings, the Borrower and the Restricted Subsidiaries.

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing; provided
that Capital Stock shall not include any debt securities that are convertible
into or exchangeable for any of the foregoing Capital Stock.

“Cash Collateralize”:  in respect of an obligation, provide and pledge cash
collateral in Dollars, or provide a letter of credit issued by a person
reasonably satisfactory to the Administrative Agent, pursuant to documentation
in form and substance reasonably satisfactory to the Administrative Agent (and
“Cash Collateralization” has a corresponding meaning).

“Cash Equivalents”:

(a)        Dollars, Euros, Pounds Sterling and Swiss Francs (and such other
currency that is approved by the Administrative Agent) held in the ordinary
course of business of the relevant Person;

(b)        marketable direct obligations issued by, or unconditionally
guaranteed by, the United States Government or issued by any agency thereof and
backed by the full faith and credit of the United States, in each case maturing
within one (1) year from the date of acquisition;

(c)        certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one (1) year or less from the date
of acquisition issued by any commercial bank organized under the laws of the
United States or any state thereof having combined capital and surplus of not
less than $500,000,000;

(d)        commercial paper of an issuer rated at least A-1 by S&P or P‑1 by
Moody’s, or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
commercial paper issuers generally, and maturing within one (1) year from the
date of acquisition;

(e)        repurchase obligations of any commercial bank satisfying the
requirements of clause (b) of this definition, having a term of not more than
thirty (30) days, with respect to securities issued or fully guaranteed or
insured by the United States government;





-7-

--------------------------------------------------------------------------------

 

 

(f)        securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s;

(g)        securities with maturities of one (1) year or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
satisfying the requirements of clause (b) of this definition; or

(h)        shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition or money market funds that (i) comply with the criteria set
forth in Securities and Exchange Commission Rule 2a-7 under the Investment
Company Act of 1940, as amended and (ii) are rated AAA by S&P and Aaa by
Moody’s.

“CFC”:  any Subsidiary of the Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code and any Subsidiary of
a CFC.

“Change of Control”:  an event or series of events by which:

(a)        at any time, any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such Person or its Subsidiaries and any Person acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
directly or indirectly, of thirty-five percent (35%) or more of the equity
securities of Holdings entitled to vote for members of the board of directors or
equivalent governing body of Holdings on a fully‑diluted basis;

(b)        at any time after the Restatement Effective Date, during any period
of twenty-four (24) consecutive months, a majority of the members of the board
of directors or other equivalent governing body of Holdings cease to be composed
of individuals (i) who were members of that board or equivalent governing body
on the first day of such period, (ii) whose election or nomination to that board
or equivalent governing body was approved by individuals referred to in
clause (i) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body or (iii) whose
election, nomination or appointment to that board or other equivalent governing
body was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body; or

(c)        (i) Holdings shall cease to beneficially own and control 100% on a
fully diluted basis of the economic and voting interest in the Capital Stock of
Alkermes Ireland Holdings Limited or (ii) Holdco shall cease to beneficially own
and control 100% on a





-8-

--------------------------------------------------------------------------------

 

 

fully diluted basis of the economic and voting interest in the Capital Stock of
the Borrower.

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

“Collateral Agent”:  as defined in the preamble to this Agreement.

“Commitment”:  the Term Commitment of any Lender.

“Commodity Exchange Act”:  the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from to time, and any successor statute.

“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Communications”:  as defined in Section 10.2(b).

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit F-2.

“Confidential Information Memorandum”:  the Confidential Information Memorandum
dated September 10, 2012 and furnished to the Lenders in connection with the
syndication of the Term Facilities.

“Consolidated Current Assets”:  at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Loan Parties at such date.

“Consolidated Current Liabilities”:  at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the Loan
Parties at such date, but excluding the current portion of any Funded Debt, the
current portion of interest expense (other than interest expense that is due and
unpaid) and the current portion of current and deferred Taxes based upon income
or profits of the Loan Parties.

“Consolidated EBITDA”:  for any period, for Holdings, the Borrower and the
Restricted Subsidiaries on a consolidated basis, without duplication, an amount
equal to Consolidated Net Income for such period plus (a) the following, in each
case, to the extent deducted (and not added back) in calculating such
Consolidated Net Income:

(i)         provisions for Taxes based on income or profits or capital, plus
franchise or similar taxes and foreign withholding taxes;





-9-

--------------------------------------------------------------------------------

 

 

(ii)        interest expense, amortization or write-off of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Term Loans) for such period;

(iii)       depreciation and amortization expense;

(iv)       non‑cash stock-based compensation expense for such period;

(v)        all extraordinary, unusual or nonrecurring cash expenses and charges
for such period;

(vi)       non‑cash purchase accounting adjustments;

(vii)      costs and expenses incurred in connection with the transactions
consummated under the Acquisition Agreement and the Transaction;

(viii)     any net loss from disposed or discontinued operations;

(ix)       all customary costs and expenses incurred or paid in connection with
Investments (including Permitted Acquisitions) whether or not such Investment is
consummated;

(x)        the amount of any minority interest expense (or income (loss)
allocable to noncontrolling interests) consisting of Subsidiary income
attributable to minority equity interests of third parties in any
non-wholly-owned Restricted Subsidiary of Holdings;

(xi)       all customary costs and expenses incurred in connection with the
issuance, prepayment or amendment or refinancing of Indebtedness permitted
hereunder or issuance of Capital Stock;

(xii)      other expenses reducing such Consolidated Net Income which do not
represent a cash item in such period (but excluding any such charge which
requires an accrual of, or a cash reserve for, anticipated cash charges in any
future period);

(xiii)     the aggregate net loss on the Disposition of property (other than
accounts (as defined in the Uniform Commercial Code) and inventory) outside the
ordinary course of business;

(xiv)     the amount of net cost savings and synergies projected by the Borrower
in good faith as a result of actions taken or committed to be taken (including
pursuant to internal procedures) no later than twelve (12) months following the
end of such period (calculated on a pro forma basis as though such cost savings
and synergies had been realized on the first day of such period), net of the
amount of actual benefits realized during such period from such actions;
provided that (A) such cost savings and synergies are reasonably identifiable
and factually supportable, (B) no cost savings shall be added pursuant to this
clause (xiv) to the extent duplicative of any such expenses or changes that are
included in clauses (v), (viii), (xii) and (xiii) above and clause (xvi) below
with respect to such period, and (C) the benefits resulting therefrom are
anticipated by the





-10-

--------------------------------------------------------------------------------

 

 

Borrower to be realized commencing not later than twelve (12) months of such
actions having been taken, or having been committed to be taken; and provided,
 further, that the aggregate amount of net cost savings and synergies resulting
from the transactions consummated under the Acquisition Agreement and the
Transaction that are added back pursuant to this clause (xiv) shall not exceed
$20,000,000 in the aggregate in any period;

(xv)      any expenses or charge for such period to the extent covered by, and
actually reimbursed by, the insurer within 180 days with respect to any business
interruption insurance or similar insurance of Holdings, the Borrower or any
Restricted Subsidiary in respect thereof; and

(xvi)     the actual amount of any restructuring charges, integration and
facilities opening costs or other business optimization expenses (including cost
and expenses relating to business optimization programs and new systems design
and implementation costs) and project start-up costs; provided that no such
restructuring charges, integration or optimization expenses shall be added
pursuant to this clause (xvi), to the extent they are duplicative of any such
expenses or changes that are included in clauses (v), (viii), (xii), (xiii) and
(xiv) above;

less (b) the following to the extent added in calculating such Consolidated Net
Income of the Loan Parties:

(A)       all interest income for such period,

(B)       all Tax benefits for such period to the extent not netted in
determining the amount for clause (a)(i) above,

(C)       non‑cash purchase accounting adjustments,

(D)       (i) the aggregate net gain from the Disposition of property (other
than accounts (as defined in the Uniform Commercial Code) and inventory) outside
the ordinary course of business, (ii) any net gain from disposed or discontinued
operations, (iii) all extraordinary, unusual or nonrecurring gains for such
period, and (iv) all non‑cash items increasing Consolidated Net Income which do
not represent a cash item in such period or any future period (but excluding any
such items (x) in respect of which cash was received in a prior period or will
be received in a future period or (y) which represent the reversal of any
accrual of, or cash reserve for, anticipated cash charges in any prior period),
and

(E)       the amount of minority interest income (or income (loss) allocable to
noncontrolling interests) consisting of Subsidiary loss attributable to minority
equity interests of third parties in any non‑wholly owned Restricted Subsidiary
of Holdings.

For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination hereunder, (x) if at any time during such Reference Period any
Group Member shall have made any Asset Sale, the Consolidated EBITDA for such
Reference Period shall be reduced by an amount equal to the Consolidated EBITDA
(if positive) attributable to the property that is the subject of such Asset





-11-

--------------------------------------------------------------------------------

 

 

Sale for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference
Period, in each case assuming the repayment of Indebtedness in connection
therewith occurred as of the first day of such Reference Period and (y) if
during such Reference Period any Group Member shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Acquisition occurred
on the first day of such Reference Period.

As used in this definition only, “Material Acquisition” means any acquisition of
property or series of related acquisitions of property that constitutes assets
comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person.

“Consolidated Funded Debt”:  at any date, the aggregate principal amount of all
Indebtedness of the type described in clauses (a), (b) (to the extent of
Earn-Out Obligations and other similar obligations), (c), (e), (f) (to the
extent of any unreimbursed drawings), (g) and (h) of the definition of such term
of the Loan Parties at such date, determined on a consolidated basis in
accordance with GAAP.

“Consolidated Leverage Ratio”:  at any date, the ratio of (a) Consolidated
Funded Debt as of such date minus the aggregate amount of cash and Cash
Equivalents not to exceed $50,000,000 (in each case, free and clear of all Liens
other than non‑consensual liens permitted by Section 7.2 or other Liens
permitted by Sections 7.2(h) or 7.2(w)) included in the consolidated balance
sheet of Holdings, the Borrower and the Restricted Subsidiaries as of such date
to (b) Consolidated EBITDA for the period of four consecutive fiscal quarters
ended on such date.

“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of Holdings, the Borrower and the Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP; (a) the undistributed earnings of
any Subsidiary of Holdings that is not a Loan Party or a direct or indirect
parent entity of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document), its Organizational Documents or Requirement of Law applicable to such
Subsidiary shall be excluded; (b) the cumulative effect of a change in
accounting principles and changes as a result of the adoption or modification of
accounting policies during such period shall be excluded; (c)  effects of
adjustments in the inventory, property and equipment, software, goodwill, other
intangible assets, in-process research and development, deferred revenue and
debt line items in consolidated financial statements pursuant to GAAP resulting
from the application of purchase accounting in relation to the transactions
consummated under the Acquisition Agreement, net of taxes, shall be excluded
provided that this clause (c) shall not include the recognition of deferred
revenue for any period subsequent to the Original Closing Date; (d) any
after-tax effect of income (loss) from the early extinguishment of
(i) Indebtedness, (ii) obligations under any Hedge Agreements or (iii) other
derivative instruments, in each case, solely to the extent permitted under this
Agreement shall be excluded; (e) any fees, expenses or charges incurred during
such period, or any amortization thereof for such period, in connection with any
Permitted Acquisition, Investment, Disposition, incurrence or repayment of
Indebtedness (including such fees, expenses or charges related to the Term
Loans), issuance of Qualified Capital Stock,





-12-

--------------------------------------------------------------------------------

 

 

refinancing transaction or amendment or modification of any debt instrument
(including any amendment or other modification of the Term Loans and any credit
facilities) and including, in each case, any such transaction undertaken but not
completed, and any charges or non‑recurring merger costs incurred during such
period as a result of any such transaction, in each case whether or not
successful, in each case, solely to the extent permitted under this Agreement,
shall be excluded; (f) losses or gains on asset sales (other than asset sales
made in the ordinary course of business) shall be excluded (but solely to the
extent such sales are permitted under this Agreement), and (g) the following
items shall be excluded, in each case, solely to the extent permitted under this
Agreement:  (i) any net unrealized gain or loss (after any offset) resulting in
such period from obligations under any Hedge Agreements and the application of
Statement of Financial Accounting Standards No. 133; and (ii) any net unrealized
gain or loss (after any offset) resulting in such period from currency
translation gains or losses including those (x) related to currency
remeasurements of Indebtedness and (y) resulting from Hedge Agreements for
currency exchange risk.  In addition, to the extent not already included,
Consolidated Net Income shall include the amount of proceeds received from
business interruption insurance.

“Consolidated Total Assets”:  means, as of the date of any determination
thereof, total assets of Holdings, the Borrower and the Restricted Subsidiaries
calculated in accordance with GAAP on a consolidated basis as of such date.

“Consolidated Working Capital”:  at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control Agreement”:  shall have the meaning assigned to such term in the
Guaranty and Collateral Agreement.

“Corporate Family Rating”:  an opinion issued by Moody’s of a corporate family’s
ability to honor all of its financial obligations that is assigned to a
corporate family as if it had a single class of debt and a single consolidated
legal entity structure.

“Corporate Rating”:  an opinion issued by S&P of an obligor’s overall financial
capacity (its creditworthiness) to pay its financial obligations.

“Debentures”:  the First Lien Irish law security documents entered into or to be
entered into by Holdings, Intermediate Holdco and any other Subsidiary Guarantor
that is not a CFC incorporated in Ireland or which has an interest in material
property, assets or rights which are governed by Irish law or which are situated
or deemed to be situated in Ireland, in favor of, or for the benefit of, the
Collateral Agent for the benefit of the Secured Parties, which shall be in a
form reasonably satisfactory to the Administrative Agent and the Collateral
Agent.

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.





-13-

--------------------------------------------------------------------------------

 

 

“Defaulting Lender”:  at any time, any Lender (a) that has failed for to comply
with its obligations under Section 2.1 of this Agreement (a “funding
obligation”), (b) that has notified the Administrative Agent or the Borrower, or
has stated publicly, that it will not comply with any such funding obligation
hereunder, (c) that has failed to confirm in writing to the Administrative
Agent, in response to a written request of the Administrative Agent, that it
will comply with its funding obligations hereunder, or (d) with respect to which
a Lender Insolvency Event has occurred and is continuing; provided that (i) the
Administrative Agent and the Borrower may declare (A) by joint notice to the
Lenders that a Defaulting Lender is no longer a “Defaulting Lender” or (B) that
a Lender is not a Defaulting Lender if in the case of both clauses (a) and
(b) the Administrative Agent and the Borrower each determines, in its reasonable
discretion, that (x) the circumstances that resulted in such Lender becoming a
“Defaulting Lender” no longer apply or (y) it is satisfied that such Lender will
continue to perform its funding obligations hereunder and (ii) a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
voting stock or any other equity interest in such Lender or a parent company
thereof by a Governmental Authority or an instrumentality thereof unless such
ownership or acquisition results in or provides such Lender with immunity from
the jurisdiction of the courts within the United States from the enforcement of
judgments, writs of attachment on its assets or permits such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made by such Lender.  The Administrative Agent will promptly send
to all parties hereto a notice when it becomes aware that a Lender is a
Defaulting Lender.

“Designated Non-Cash Consideration”:  means the fair market value of non-cash
consideration received by a Group Member in connection with a Disposition
pursuant to Section 7.4(r) that is designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer of the
Borrower, setting forth the basis of such valuation (which amount will be
reduced by the fair market value of the portion of the non-cash consideration
converted to cash within 180 days following the consummation of the applicable
Disposition).

“Disposition”:  with respect to any Property, any sale, lease, Exclusive
License, sale and leaseback, assignment, conveyance, transfer or other
disposition thereof.  The terms “Dispose” and “Disposed of” shall have
correlative meanings.

“Disqualified Capital Stock”:  any Capital Stock that is not Qualified Capital
Stock.

“Disqualified Institution”:  a company that is primarily engaged in the
development, manufacture, marketing and commercialization of biotechnology
and/or pharmaceuticals or any of its Affiliates (other than any Affiliate of
such Disqualified Institution that is a bona fide debt fund of a private equity
firm that is engaged in the making, purchasing, holding or otherwise investing
in commercial loans, bonds and similar extensions of credit in the ordinary
course).

“Dollars” and “$”:  dollars in lawful currency of the United States.

“Domestic Subsidiary”:  any Subsidiary that is a “United States Person,” as
defined in the Code, other than a CFC.





-14-

--------------------------------------------------------------------------------

 

 

“Earn-Out Obligations”:  those certain unsecured obligations of Holdings or any
Subsidiary arising in connection with any acquisition of assets or businesses
permitted under Section 7.6 to the seller of such assets or businesses and the
payment of which is dependent on the future earnings or performance of such
assets or businesses and contained in the agreement relating to such acquisition
or in an employment agreement delivered in connection therewith.

“ECF Percentage”:  50%; provided that, with respect to each fiscal year of
Holdings commencing with the fiscal year ending December 31, 2013, the ECF
Percentage shall be reduced to (a) 25% if the Consolidated Leverage Ratio as of
the last day of such fiscal year is less than 3.00 to 1.00 but greater than or
equal to 2.00 to 1.00 and (b) 0% if the Consolidated Leverage Ratio as of the
last day of such fiscal year is less than 2.00 to 1.00.

“EEA Financial Institution”:  (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”:  any of the member states of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority”:  any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee”:  any Assignee permitted by and consented to in accordance
with Section 10.6(b); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include a Disqualified Institution.

“Environment”:  ambient air, indoor air, surface water, groundwater, drinking
water, land surface and subsurface strata, and natural resources such as
wetlands, flora and fauna.

“Environmental Laws”:  any and all applicable foreign, federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) relating to pollution or protection of the Environment,
including those relating to use, generation, storage, treatment, transport,
Release or threat of Release of  Materials of Environmental Concern, or to
protection of human or animal health or safety (to the extent relating to
exposure to  Materials of Environmental Concern), as now or may at any time
hereafter be in effect.

“ERISA”:  the Employee Retirement Income Security Act of 1974, and the
regulations promulgated and rulings issued under it, as all may be amended from
time to time.

“EU Bail-In Legislation Schedule”:  the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.





-15-

--------------------------------------------------------------------------------

 

 

“Euro” and the designation “€” shall mean the single currency of the
participating member states of the European Union.

“Eurocurrency Reserve Requirements”:  for any day as applied to a LIBOR Rate
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Event of Default”:  any of the events specified in Section 8; provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”:  for any fiscal year of Holdings, the excess, if any, of:

(a)        the sum, without duplication, of:

(i)         Consolidated Net Income for such fiscal year;

(ii)        the amount of all non‑cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income;

(iii)       decreases in Consolidated Working Capital for such fiscal year; and

(iv)       the aggregate net amount of non‑cash loss on the Disposition of
Property by Holdings, the Borrower and the Restricted Subsidiaries during such
fiscal year (other than sales of inventory in the ordinary course of business),
to the extent deducted in arriving at such Consolidated Net Income minus

(b)        the sum, without duplication, of:

(i)         the amount of all non‑cash credits included in arriving at such
Consolidated Net Income and cash charges included in clauses (a) though (f) of
the definition of Consolidated Net Income;

(ii)        the aggregate amount actually paid by Holdings, the Borrower and the
Restricted Subsidiaries in cash during such fiscal year on account of Capital
Expenditures and permitted Investments (including Permitted Acquisitions);

(iii)       (x) the aggregate amount of all principal payments of Consolidated
Funded Debt (including the Term Loans) and (y) all mandatory prepayments of
Loans pursuant to Section 3.2, in each case, of Holdings, the Borrower and the
Restricted Subsidiaries made during such fiscal year;

(iv)       increases in Consolidated Working Capital for such fiscal year;





-16-

--------------------------------------------------------------------------------

 

 

(v)        the aggregate net amount of non‑cash gain on the Disposition of
Property by Holdings, the Borrower and the Restricted Subsidiaries during such
fiscal year (other than sales of inventory in the ordinary course of business);

(vi)       cash payments by Holdings, the Borrower and the Restricted
Subsidiaries during such period in respect of long‑term liabilities of Holdings,
the Borrower and the Restricted Subsidiaries other than Indebtedness;

(vii)     Restricted Payments made by Holdings in cash to holders of its common
equity from Internally Generated Cash;

(viii)     the amount of cash income Taxes actually paid in such period to the
extent they exceed the amount of Tax expense deducted in determining
Consolidated Net Income for such period;

(ix)       fees, expenses or charges paid in cash related to any permitted
Investments (including Permitted Acquisitions), the issuance, payment, amendment
or refinancing of Indebtedness permitted under Section 7.1 hereof and the
issuance of Capital Stock and Dispositions permitted under Section 7.4 hereof;
and

(x)        any premium paid in cash during such period in connection with the
prepayment, redemption, purchase, defeasance or other satisfaction prior to
scheduled maturity of Indebtedness permitted to be prepaid, redeemed, purchased,
defeased or satisfied hereunder;

(xi)       without duplication of amounts deducted in prior periods (A) the
aggregate consideration required to be paid in cash by a Group Member pursuant
to binding contracts (the “Contract Consideration”) entered into prior to or
during such period relating to Permitted Acquisitions or (B) any planned cash
expenditures by Holdings, the Borrower or any of the Restricted Subsidiaries
relating to Capital Expenditures or acquisitions of intellectual property (the
“Planned Expenditures”), in each case to be consummated or made during the
period of four consecutive fiscal quarters of Holdings following the end of such
period; provided that, to the extent the aggregate amount of such Permitted
Acquisitions, Capital Expenditures or acquisitions of intellectual property
actually made during such period of four consecutive fiscal quarters is less
than the Contract Consideration and the Planned Expenditures, as applicable, the
amount of such shortfall shall be added to the calculation of Excess Cash Flow
at the end of such period of four consecutive fiscal quarters;

provided that the amounts referenced in clauses (ii), (iii)(y) and (vi) of this
paragraph (b) shall not be included in this paragraph (b) and have the effect of
reducing Excess Cash Flow to the extent such amounts were funded out of proceeds
of Funded Debt.

“Excess Cash Flow Application Date”:  as defined in Section 3.2(c).





-17-

--------------------------------------------------------------------------------

 

 

“Excess Cash Flow Payment Period”:  (a) with respect to the prepayment required
on the first Excess Cash Flow Application Date, the period from the Restatement
Effective Date to December 31, 2013 (taken as one accounting period) and
(b) with respect to the prepayment required on each successive Excess Cash Flow
Application Date, the immediately preceding fiscal year of Holdings.

“Exchange Act”:  the Securities Exchange Act of 1934, as amended.

“Excluded Indebtedness”:  all Indebtedness permitted by Section 7.1.

“Excluded Swap Obligation”:  with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the Guarantee of such Guarantor,
or the grant by such Guarantor of a security interest to secure, as applicable,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor, or the grant
of such security interest, as applicable, becomes effective with respect to such
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes”:  with respect to any Agent, any Lender or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
under any Loan Document, (a) Taxes imposed on or measured by its net income or
net profits (however denominated, franchise Taxes imposed on it in lieu of net
income Taxes and branch profits (or similar) Taxes imposed on it, in each case,
by any jurisdiction (or any political subdivision thereof) (i) as a result of
the recipient being organized or having its principal office or, in the case of
any Lender, its applicable lending office in such jurisdiction, or (ii) as a
result of any other present or former connection between such recipient and such
jurisdiction (other than a connection arising primarily as a result of the
execution, delivery, or performance by the recipient of its obligations under
the Loan Documents, receipt of payments under the Loan Documents or enforcement
of rights under the Loan Documents), (b) any U.S. federal withholding Tax that
(i) is imposed on amounts payable to a Lender under any laws in effect at the
time such Lender becomes a party hereto (or designates a new lending office),
except to the extent that, in the case where a Lender designated a new lending
office, such Lender, or in the case of an assignment, the assignor, was
entitled, immediately prior to the time of designation of a new lending office
or assignment as the case may be, to receive additional amounts from the
Borrower with respect to such Tax pursuant to Section 3.10(a); or (ii) is
attributable to such Lender’s failure to comply with Section 3.10(e) and (c) any
United States federal withholding Tax that is imposed pursuant to FATCA.

“Exclusive License”:  means any license by a Person of its owned Intellectual
Property to a third party for a term greater than two (2) years and which
provides such licensee exclusive rights to exploit such Intellectual Property.





-18-

--------------------------------------------------------------------------------

 

 

“Extension”:  as defined in Section 3.16.

“Extension Loan”:  as defined in Section 3.16.

“Extension Offer”:  as defined in Section 3.16.

“FATCA”:  current Sections 1471 through 1474 of the Code and any amended or
successor version that is substantively comparable and any current or future
Treasury regulations or other official administrative guidance (including any
Revenue Ruling, Revenue Procedure, Notice or similar guidance issued by the IRS)
promulgated thereunder.

“Federal Funds Effective Rate”:  for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System arranged by Federal Funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to the Administrative Agent on such day on such transactions
as determined by the Administrative Agent in a commercially reasonable manner.

“FEMA”:  the Federal Emergency Management Agency, a component of the
U.S. Department of Homeland Security that administers the National Flood
Insurance Program.

“Fifth Amendment”: that certain Amendment No. 5 to Amended and Restated Credit
Agreement, dated as of March 26, 2018, among Borrower, Holdings, Intermediate
Holdco, Holdco, the Guarantors party thereto, the Administrative Agent and
certain Term Lenders party thereto.

“Fifth Amendment Effective Date”: the date on which all of the conditions
contained in Section 4 of the Fifth Amendment have been satisfied or waived by
the Administrative Agent.

“Fifth Amendment Refinancing”:  as defined in the recitals to this Agreement.

“Fifth Amendment Lead Arrangers”: MSSF and JPMorgan Chase Bank, N.A., each, in
its capacity as joint lead arranger in respect of the Fifth Amendment.

“First Amendment”:  the amendment to the Original Credit Agreement by and among
the Borrower, Holdings, Intermediate Holdco, each other Loan Party (as defined
therein) party thereto, MSSF, and the lenders from time to time party thereto.

“First Lien Secured Leverage Ratio”:  at any date, the ratio of (a) Consolidated
Funded Debt secured by a first priority Lien on all or any portion of the
Collateral or any other assets of any of the Loan Parties as of such date minus
the aggregate amount of cash and Cash Equivalents (in each case, free and clear
of all Liens other than non‑consensual liens permitted by Section 7.2 or other
Liens permitted by Sections 7.2(h) or 7.2(w)) included in the consolidated
balance sheet of Holdings, the Borrower and the Restricted Subsidiaries as of
such 





-19-

--------------------------------------------------------------------------------

 

 

date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters ended on such date.

“Fixed Charge Coverage Ratio”: at any date, the ratio of (a) Consolidated EBITDA
for the period of four consecutive fiscal quarters ended on such date to (b)
Fixed Charges for such four consecutive fiscal quarter period.

“Fixed Charges”: for any period, total interest expense of Holdings, the
Borrower and the Restricted Subsidiaries payable in cash for such period with
respect to all outstanding Indebtedness of Holdings, the Borrower and the
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP, including the interest component under Capital Lease Obligations, but
excluding, to the extent included in interest expense, (i) annual agency fees
paid to administrative agents and collateral agents under any credit facilities
or other debt instruments or documents, (ii) costs associated with obtaining
Hedge Agreements and any interest expense attributable to the movement of the
mark-to-market valuation of obligations under Hedge Agreements or other
derivative instruments, and any one-time cash costs associated with breakage in
respect of Hedge Agreements for interest rates, (iii) any interest component
relating to accretion or accrual of discounted liabilities, (iv) amortization of
deferred financing costs, debt issuance costs (including bridge, commitment and
other financing fees), commissions, fees and expenses or expensing of any
financing fees or prepayment or redemption premiums or penalty and any other
amounts of non-cash interest (including as a result of the effects of
acquisition method accounting or pushdown accounting), (v) penalties and
interest related to taxes and (vi) any “additional interest” with respect to
debt securities.

“Flood Insurance Laws”:  collectively, (i) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

“Foreign Lender”:  any Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

“Foreign Pledge Agreement”:  a pledge or charge agreement with respect to any
Collateral that constitutes Capital Stock of a Foreign Subsidiary, in form and
substance reasonably satisfactory to the Administrative Agent; provided that no
pledge or charge agreement shall be provided with respect to the Capital Stock
of a Subsidiary of the Borrower that is a CFC except for a pledge of no more
than 65% of the voting Capital Stock of such CFC (whether directly, indirectly
through a pledge of the voting Capital Stock of an entity that is treated as a
disregarded entity for federal income tax purposes and substantially all of the
assets of which consist of the voting Capital Stock of one or more of such CFCs,
or a combination thereof).

“Foreign Security Document”:  as defined in Section 4.19.





-20-

--------------------------------------------------------------------------------

 

 

“Foreign Subsidiary”:  any Subsidiary of Holdings that is not a Domestic
Subsidiary.

“Fourth Amendment”: that certain Amendment No. 4 to Amended and Restated Credit
Agreement, dated as of October 12, 2016, among Borrower, Holdings, Intermediate
Holdco, Holdco, the Guarantors party thereto, the Administrative Agent and
certain Term Lenders party thereto.

“Fourth Amendment Effective Date”: the date on which all of the conditions
contained in Section 3 of the Fourth Amendment have been satisfied or waived by
the Administrative Agent.

“Funded Debt”:  as to any Person, without duplication, (a) all Indebtedness of
the type described in clauses (a), (b) (to the extent of Earn-Out Obligations
and other similar obligations), (c), (e), (f) (to the extent of any unreimbursed
drawings thereunder) and (h) and (b) Indebtedness of the type described in
clause (g) of the definition of such term of such Person that matures more than
one (1) year from the date of its creation or matures within one (1) year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one (1) year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one (1) year from such date, including all current
maturities and current sinking fund payments in respect of such Indebtedness
whether or not required to be paid within one year from the date of its creation
and, in the case of the Borrower, Indebtedness in respect of the Term Loans.

“Funding Office”:  the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time subject to Section 1.2(e).

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government (including any supranational bodies such as the
European Union or the European Central Bank) and any securities exchange.

“Governmental Authorization”:  all laws, rules, regulations, authorizations,
consents, decrees, permits, licenses, waivers, privileges, approvals from and
filings with all Governmental Authorities necessary in connection with any Group
Member’s business.

“Group Members”:  the collective reference to Holdings, the Borrower and the
Restricted Subsidiaries.

“Guarantee and Collateral Agreement”:  the First Lien Guarantee and Collateral
Agreement dated as of September 16, 2011 executed and delivered by the Borrower
and each other Loan Party that is a party thereto.





-21-

--------------------------------------------------------------------------------

 

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Guarantors”:  collectively, the Subsidiary Guarantors.

“Health Care Laws”:  any and all applicable current and future treaties, laws,
rules, regulations, codes, ordinances, orders, decrees, judgments, injunctions,
notices or binding agreements issued, promulgated or entered into by the Food
and Drug Administration, the Center for Medicare and Medicaid Services, the
Department of Health and Human Services (“HHS”), the Office of Inspector General
of HHS, the Drug Enforcement Administration or any other Governmental Authority
(including any professional licensing laws, certificate of need laws and state
reimbursement laws), relating in any way to the manufacture, distribution,
marketing, sale, supply or other disposition of any product or service of
Holdings or any of its Restricted Subsidiaries, the conduct of the business of
Holdings or any of its Restricted Subsidiaries, the provision of health care
services generally, or to any relationship among Holdings and its Restricted
Subsidiaries, on the one hand, and their suppliers and customers and patients
and other end-users of their products and services, on the other hand.

“Hedge Agreements”:  any agreement with respect to any cap, swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or





-22-

--------------------------------------------------------------------------------

 

 

former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Hedge Agreement.

“Holdco”:  as defined in the preamble to this Agreement.

“Holdings”:  as defined in the preamble to this Agreement.

“IFRS” means the International Financial Reporting Standards as issued by the
International Accounting Standards Board.

“Immaterial Subsidiary”:  any Subsidiary now existing or hereafter acquired or
formed and each successor thereto, (a) which accounts for not more than the
lesser of 5% of (i) the consolidated gross revenues (after intercompany
eliminations) of Holdings, the Borrower and the Restricted Subsidiaries and
(ii) the consolidated assets (after intercompany eliminations) of Holdings, the
Borrower and the Restricted Subsidiaries, in each case, as of the last day of
the most recently completed fiscal quarter as reflected on the financial
statements for such quarter, and (b) if the Subsidiaries that constitute
Immaterial Subsidiaries pursuant to clause (a) above account for, in the
aggregate, more than the lesser of (i) 10% of such consolidated gross revenues
(after intercompany eliminations) and (ii) 10% of the consolidated assets (after
intercompany eliminations), each as described in clause (b) above, then the term
“Immaterial Subsidiary” shall not include each such Subsidiary (starting with
the Subsidiary that accounts for the most consolidated gross revenues or
consolidated assets and then in descending order) necessary to account for at
least 90% of the consolidated gross revenues and 90% of the consolidated assets,
each as described in clause (b) above.

“Increase Term Joinder”:  as defined in Section 2.4(c).

“Incremental Lender”:  any Person that makes a Term Loan pursuant to Section 2.4
or has a commitment to make an Incremental Term Loan pursuant to Section 2.4.

“Incremental Term Facility”:  as defined in Section 2.4(a).

“Incremental Term Loan Commitment”:  as defined in Section 2.4(a).

“Incremental Term Loans”:  as defined in Section 2.4(c).

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (including
Earn-Out Obligations but excluding current trade payables and payroll
liabilities incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of acceptances, letters of credit, surety bonds
or similar arrangements, (g) the liquidation value of all Disqualified Capital
Stock of such Person, (h) all





-23-

--------------------------------------------------------------------------------

 

 

Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above, (i) all obligations of the kind
referred to in clauses (a) through (h) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on property (including accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation, and (j) for the purposes of Sections 7.1 and 8(e) only, all
obligations of such Person in respect of Hedge Agreements.  The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.  For
purposes of clause (j) above (including as such clause applies to Section 8(e)),
the principal amount of Indebtedness in respect of Hedge Agreements shall equal
the amount that would be payable (giving effect to netting) at such time if such
Hedge Agreement were terminated.  For the avoidance of doubt Indebtedness does
not include compensation and benefits paid, to be paid, provided or to be
provided, in the ordinary course of business and not yet overdue.

“Indemnified Liabilities”:  as defined in Section 10.5(b).

“Indemnified Taxes”:  (a) Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and, (b) to the extent not otherwise described in
subsection (a), Other Taxes.

“Indemnitee”:  as defined in Section 10.5(b).

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”:  pertaining to a condition of Insolvency.

“Intellectual Property”:  collectively, all United States and foreign
(a) patents, patent applications, certificates of inventions, industrial
designs, together with any and all inventions described and claimed therein, and
reissues, divisions, continuations, extensions and continuations-in-part thereof
and amendments thereto; (b) trademarks, service marks, certification marks,
trade names, slogans, logos, trade dress, Internet Domain Names, and other
source identifiers, whether statutory or common law, whether registered or
unregistered, and whether established or registered in the United States or any
other country or any political subdivision thereof, together with any and all
registrations and applications for any of the foregoing, goodwill connected with
the use thereof and symbolized thereby, and extensions and renewals thereof and
amendments thereto; (c) copyrights (whether statutory or common law, and whether
published or unpublished), copyrightable subject matter, and all mask works (as
such term is defined in 17 U.S.C. Section 901, et seq.), together with any and
all registrations and applications therefor, and renewals and extensions thereof
and amendments thereto; (d) rights in computer programs (whether in source code,
object code, or other form), algorithms, databases, compilations and data,
technology supporting the foregoing, and all documentation, including user
manuals and training materials, related to any of the foregoing (“Software”);
(e) trade secrets and proprietary or confidential information, data and
databases, know-how and





-24-

--------------------------------------------------------------------------------

 

 

proprietary processes, designs, inventions, and any other similar intangible
rights, to the extent not covered by the foregoing, whether statutory or common
law, whether registered or unregistered; (f) income, fees, royalties, damages
and payments now and hereafter due and/or payable under or with respect to any
of the foregoing, including, without limitation, damages, claims and payments
for past, present or future infringements, misappropriations or other violations
thereof; (g) rights and remedies to sue for past, present and future
infringements, misappropriations and other violations of any of the foregoing;
and (h) rights, priorities, and privileges corresponding to any of the foregoing
or other similar intangible assets throughout the world.

“Intellectual Property Security Agreements”:  an intellectual property security
agreement or such other agreement, as applicable, pursuant to which each Loan
Party which owns any Intellectual Property which is the subject of a
registration or application with the United States Patent and Trademark Office
or the United States Copyright Office (or, with respect to each Loan Party which
owns any Intellectual Property which is the subject of a registration or
application with the equivalent authority in the Republic of Ireland) grants to
the Collateral Agent, for the benefit of the Secured Parties a security interest
in such Intellectual Property attached hereto as Exhibit G.

“Intercompany Note”:  the Intercompany Note to be executed and delivered by each
Subsidiary of Holdings that is not a Loan Party, substantially in the form
attached hereto as Exhibit H.

“Interest Payment Date”:  (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any LIBOR Rate Loan having an
Interest Period of three (3) months or less, the last day of such Interest
Period, and (c) as to any LIBOR Rate Loan having an Interest Period longer than
three (3) months, each day that is three (3) months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period.

“Interest Period”:  as to any LIBOR Rate Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such LIBOR Rate Loan and ending one, two, three or six months (or if
consented to by all Lenders, nine or twelve months) thereafter, as selected by
the Borrower in its notice of borrowing or notice of conversion, as the case may
be, given with respect thereto; and (b) thereafter, each period commencing on
the last day of the next preceding Interest Period applicable to such LIBOR Rate
Loan and ending one, two, three or six months (or if consented to by all
Lenders, nine or twelve months) thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent no later than 12:00 Noon, New
York City time, on the date that is three (3) Business Days prior to the last
day of the then current Interest Period with respect thereto; provided that, the
initial Interest Period will commence on the Restatement Effective Date and end
on December 3, 2012; provided, further, all of the foregoing provisions relating
to Interest Periods are subject to the following:

(i)         if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless





-25-

--------------------------------------------------------------------------------

 

 

the result of such extension would be to carry such Interest Period into another
calendar month in which event such Interest Period shall end on the immediately
preceding Business Day;

(ii)       the Borrower may not select an Interest Period that would extend
beyond the Term Loan Maturity Date; and

(iii)      any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Intermediate Holdco”:  as defined in the preamble to this Agreement.

“Internally Generated Cash”:  with respect to any period, any cash of Holdings,
the Borrower or any Subsidiary Guarantor generated during such period, excluding
Net Cash Proceeds and any cash constituting proceeds from an incurrence of
Indebtedness, an issuance of Capital Stock or a capital contribution, in each
case, except to the extent such proceeds are included as income in calculating
Consolidated Net Income for such period.

“Internet Domain Names”:  all Internet domain names and associated URL
addresses.

“Investments”:  as defined in Section 7.6.

“IP Sale”:  any Disposition of any Intellectual Property (excluding in any case
any such Disposition permitted by clauses (c), (e), (k) and (n) of Section 7.4)
that yields gross proceeds to any Group Member (valued at the initial principal
amount thereof in the case of non‑cash proceeds consisting of notes or other
debt securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $2,500,0007,500,000.

“IRS”:  the United States Internal Revenue Service.

“Junior Financing”:  any Junior Indebtedness or any other Indebtedness of
Holdings or any Subsidiary that is, or that is required to be, contractually
subordinated in payment or lien priority to the Obligations.

“Junior Financing Documentation”:  any documentation governing any Junior
Financing.

“Junior Indebtedness”:  Indebtedness of any Person so long as (a) such
Indebtedness shall not require any amortization prior to the date that is
six (6) months following the Term Loan Maturity Date; (b) the weighted average
maturity of such Indebtedness shall occur after the date that is six (6) months
following the Term Loan Maturity Date; (c) the mandatory prepayment provisions,
affirmative and negative covenants and financial covenants shall be no more
restrictive, taken as a whole, than the provisions set forth in the Loan
Documents, as determined in good faith and certified in writing to the
Administrative Agent by a Responsible Officer of the Borrower; (d) such
Indebtedness is unsecured; (e) if such





-26-

--------------------------------------------------------------------------------

 

 

Indebtedness is Subordinated Indebtedness, the other terms and conditions
thereof shall be satisfied; (f) if such Indebtedness is incurred by a Subsidiary
that is not a Loan Party, (i) such Subsidiary shall have also provided a
guarantee of the Obligations substantially on the terms set forth in the
Guarantee and Collateral Agreement and (ii) if the Indebtedness being
guaranteed, is subordinated to the Obligations, such guarantee, shall be
subordinated to the guarantee of the Obligations on terms at least as favorable
to the Lenders as those contained in the subordination of such Indebtedness; and
(g) if such Indebtedness is incurred by a Subsidiary that is not a Loan Party,
subject to Section 7.6(g), such Indebtedness may be guaranteed by another Group
Member.

“Key IP”:  the Intellectual Property covering the products marketed under the
following brand names:  “AMPYRA”, “VIVITROL”, “BYDUREON”, “RISPERDAL CONSTA” and
“INVEGA SUSTENNA”, and any derivative or modified products or property thereof.

“Lead Arrangers”:  Morgan Stanley Senior Funding, Inc., Citigroup Global
Markets, Inc. and J.P. Morgan Securities LLC, each, in its capacity as joint
lead arranger under this Agreement.

“Lender Insolvency Event”:  (a) a Lender or its Parent Company is adjudicated by
a Governmental Authority to be insolvent, or admits in writing its inability to
pay its debts as they become due, or makes a general assignment for the benefit
of its creditors, or (b) such Lender or its Parent Company is the subject of a
bankruptcy, insolvency, reorganization, liquidation or similar proceeding, or
such Lender becomes the subject of a Bail-In Action, or a receiver, trustee,
conservator, intervenor or sequestrator or the like has been appointed for such
Lender or its Parent Company, or such Lender or its Parent Company has
indicating its consent to or acquiescence in any such proceeding or appointment.

“Lenders”:  each Term Lender and Incremental Lender.

“LIBOR”:  with respect to each day during each Interest Period pertaining to a
LIBOR Rate Loan, the rate per annum offered for deposits of Dollars for the
applicable Interest Period that appears on Reuters Screen LIBOR01 Page as of
11:00 A.M., London, England time, two (2) Business Days prior to the first day
of such Interest Period or (b) if no such offered rate exists, such rate will be
the rate of interest per annum as determined by the Administrative Agent
(rounded upwards, if necessary, to the nearest 1/100 of 1%) at which deposits of
Dollars in immediately available funds are offered at 11:00 A.M., London,
England time, two (2) Business Days prior to the first day in the applicable
Interest Period by major financial institutions reasonably satisfactory to the
Administrative Agent in the London interbank market for such interest period and
for an amount equal or comparable to the principal amount of the Term Loans to
be borrowed, converted or continued as LIBOR Rate Loans on such date of
determination.

“LIBOR Floor”: with respect to 2021the 2023 Term Loans, 0.75% and with respect
to 2016 Term Loans, 00.00%.

“LIBOR Rate”:  with respect to each day during each Interest Period pertaining
to a LIBOR Rate Loan, the rate per annum equal to the greater of (a) the LIBOR
Floor and (b) for





-27-

--------------------------------------------------------------------------------

 

 

each Interest Period following the initial Interest Period, the rate per annum
determined by the Administrative Agent (rounded upward to the nearest 1/100th of
1%) by dividing (i) LIBOR for such Interest Period by (ii) 1.00 - Eurocurrency
Reserve Requirements.  The LIBOR Rate shall be adjusted on and as of the
effective date of any change in the Eurocurrency Reserve Requirements.

“LIBOR Rate Loans”:  loans the rate of interest applicable to which is based
upon the LIBOR Rate.

“LIBOR Tranche”:  the collective reference to LIBOR Rate Loans under a
particular loan facility the then current Interest Periods with respect to all
of which begin on the same date and end on the same later date (whether or not
such Loans shall originally have been made on the same day).

“Lien”:  means, with respect to any property or asset, (a) any mortgage, deed of
trust, lien (statutory or otherwise), pledge, hypothecation, encumbrance, charge
or security interest in, on, of or with respect to such property or asset,
(b) any right, title or interest of any Person (including any vendor or lessor)
under any conditional sale agreement, capital lease or title retention agreement
(or any capital or financing lease having substantially the same economic effect
as any of the foregoing) relating to such property or asset and (c) in the case
of securities (debt or equity), any purchase option, call, put or similar right
of any Person with respect to such securities.

“Loan Documents”:  this Agreement, the First Amendment, the Second Amendment,
the Third Amendment, the Fourth Amendment, the Fifth Amendment, the Security
Documents and the Notes.

“Loan Party”:  each of Holdings, the Borrower and the Subsidiary Guarantors.

“Margin Stock”:  as defined in Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof.

“Material Adverse Effect”:  (a) a material adverse effect upon, the business,
assets, liabilities, operations or condition (financial or otherwise) of
Holdings and its Subsidiaries, taken as a whole; or (b) a material adverse
effect upon the legality, validity, binding effect or enforceability against any
Loan Party of any Loan Document to which it is a party.

“Material Indebtedness”:  of any Person at any date, Indebtedness the
outstanding principal amount of which exceeds in the aggregate
$10,000,00050,000,000.

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, or any substances,
materials, wastes, pollutants or contaminants in any form  regulated  under any
Environmental Law, including asbestos and asbestos-containing materials,
polychlorinated biphenyls, radon gas, radiation, and electromagnetic or radio
frequency emissions.

“Maximum Rate”:  as defined in Section 3.5(e).





-28-

--------------------------------------------------------------------------------

 

 

“Merger Sub”:  ANTLER ACQUISITION CORP., a corporation organized under the laws
of the Commonwealth of Pennsylvania and a wholly-owned subsidiary of Holdco and
to be merged with and into the Borrower.

“Moody’s”:  Moody’s Investors Service, Inc.

“Mortgaged Properties”:  the real properties as to which the Collateral Agent
for the benefit of the Secured Parties is granted a Lien pursuant to the
Mortgages pursuant to Section 6.10.

“Mortgages”:  any mortgages and deeds of trust or any other documents creating
and evidencing Liens on Mortgaged Properties made by any Loan Party in favor of,
or for the benefit of, the Collateral Agent for the benefit of the Secured
Parties, which shall be in a form reasonably satisfactory to the Administrative
Agent and the Collateral Agent.

“Multiemployer Plan”:  a Plan that is a “multiemployer” plan as defined in
Section 4001(a)(3) of ERISA.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Group
Member or any Commonly Controlled Entity and at least one person other than a
Group Member or a Commonly Controlled Entity or (b) was so maintained and in
respect of which any Group Member or a Commonly Controlled Entity could have
liability under Section 4064 or 4069 of ERISA in the event such plan has been or
were to be terminated.

“Net Cash Proceeds”:

(a)        in connection with any Asset Sale, IP Sale (other than in connection
with any Exclusive License) or any Recovery Event, the proceeds thereof in the
form of cash and Cash Equivalents (including any such proceeds received by way
of deferred payment of principal pursuant to a note or installment receivable or
held in escrow or purchase price adjustment receivable or by the Disposition of
any non‑cash consideration received in connection therewith or otherwise, but
only as and when received and net of costs, amounts and taxes set forth below),
net of:

(i)         attorneys’ fees, accountants’ fees, investment banking fees and
other professional and transactional fees actually incurred in connection
therewith;

(ii)       amounts required to be applied to the repayment of Indebtedness
secured by a Lien expressly permitted hereunder on any asset that is the subject
of such Asset Sale or Recovery Event (other than any Lien pursuant to a Security
Document);

(iii)      other fees and expenses actually incurred in connection therewith;





-29-

--------------------------------------------------------------------------------

 

 

(iv)       taxes paid or reasonably estimated to be payable as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements);

(v)        amounts provided as a reserve in accordance with GAAP against any
liabilities associated with the assets disposed of in an Asset Sale (including,
without limitation, pension and other post‑employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such Asset Sale); provided that such amounts shall
be considered Net Cash Proceeds upon release of such reserve; and

(b)        in connection with any Exclusive License, the proceeds thereof in the
form of cash and Cash Equivalents constituting Upfront Payments, net of:

(i)         attorneys’ fees, accountants’ fees, investment banking fees and
other professional and transactional fees actually incurred in connection
therewith;

(ii)       other fees and expenses actually incurred in connection therewith;

(iii)      taxes paid or reasonably estimated to be payable as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements);

(iv)       amounts provided as a reserve in accordance with GAAP against any
liabilities associated with such Exclusive License (including, without
limitation, against any indemnification obligations associated with such
Exclusive License); provided that such amounts shall be considered Net Cash
Proceeds upon release of such reserve; and

(c)        in connection with any issuance or sale of Capital Stock, any capital
contribution or any incurrence of Indebtedness, the cash proceeds received from
such issuance, contribution or incurrence, net of attorneys’ fees, investment
banking fees, accountants’ fees, underwriting discounts and commissions and
other customary fees and expenses actually incurred in connection therewith.

“Non‑Consenting Lenders”:  as defined in Section 10.1.

“Non‑Defaulting Lender”:  at any time, a Lender that is not a Defaulting Lender.

“Non‑U.S. Pension Plan”:  any plan, fund or other similar program established or
maintained outside the United States by a Group Member primarily for the benefit
of employees of Group Members residing outside the United States, which plan,
fund or other similar program provides for retirement income of such employees
or a deferral of income from such employees in contemplation of retirement and
is not subject to ERISA or the Code.

“Not Otherwise Applied”:  with reference to any amount of proceeds of any
transaction, that (a) was not required to be applied to prepay the Term Loans
pursuant to





-30-

--------------------------------------------------------------------------------

 

 

Section 3.2(c) and (b) was not previously applied in determining the
permissibility of a transaction under the Loan Documents where such
permissibility was (or may have been) contingent on receipt of such amount or
utilization of such amount for a specified purpose.

“Notes”:  the collective reference to any promissory note evidencing Loans.

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Term Loans and interest accruing after the
filing of any petition in bankruptcy, or the commencement of any Insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post‑filing or post‑petition interest is allowed in such proceeding)
the Term Loans and all other obligations and liabilities of the Loan Parties to
any Agent or to any Lender (or, in the case of Specified Hedge Agreements, any
Qualified Counterparty), whether direct or indirect, absolute or contingent, due
or to become due, or now existing or hereafter incurred, which may arise under,
out of, or in connection with, this Agreement, any other Loan Document, any
Specified Hedge Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to any Agent or to any Lender that
are required to be paid by the Borrower pursuant hereto) or otherwise; provided
that, notwithstanding anything to the contrary contained herein or in the other
Loan Documents, the Obligations shall exclude any Excluded Swap Obligations of
any Guarantor.

“OFAC”:  as defined in Section 4.23(a).

“Offer”:  as defined in Section 10.6(b).

“Offer Loans”:  as defined in Section 10.6(b).

“Original Closing Date”:  September 16, 2011.

“Original Credit Agreement”:  as defined in the recitals to this Agreement.

“Organizational Documents”:  as to any Person, the Certificate of Incorporation,
Certificate of Formation, By-Laws, Limited Liability Company Agreement,
Memorandum and Articles of Association, Partnership Agreement or other similar
organizational or governing documents of such Person.

“Other Taxes”:  any and all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Parent Company”:  with respect to a Lender, the bank holding company (as
defined in Board Regulation Y), if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.

“Parent Entity” shall mean any of Holdings, Intermediate Holdco and Holdco and
any other person of which Holdings is a Subsidiary.





-31-

--------------------------------------------------------------------------------

 

 

“Participant”:  as defined in Section 10.6(e).

“Patriot Act”:  the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001).

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor entity performing similar
functions).

“Perfection Certificate”:  shall mean a perfection certificate in the form of
Exhibit I-1 or any other form approved by the Collateral Agent, as the same
shall be supplemented from time to time by a Perfection Certificate Supplement
or otherwise.

“Perfection Certificate Supplement” shall mean a perfection certificate
supplement in the form of Exhibit I-2 or any other form approved by the
Collateral Agent.

“Permitted Acquisition”:  any acquisition, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, all or a majority of
the Capital Stock of, or a business line or unit or a division of, any Person;
provided:

(a)        immediately prior to, and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom;

(b)        all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

(c)        in the case of the acquisition of Capital Stock, such Capital Stock
shall become subject to a security interest in favor of the Collateral Agent for
the benefit of the Secured Parties and the issuer of such Capital Stock shall
become a Loan Party, in each case, in accordance with Section 6.10 and 6.11;

(d)        either (x) the Consolidated Leverage Ratio, in each case, calculated
on a pro forma basis after giving effect to such acquisition as if such
acquisition had occurred on the first day of the most recent period of
four (4) consecutive fiscal quarters of the Borrower for which financial
statements are available shall be either (xA) less than 4.50:1.00 or (yB) no
greater than the Consolidated Leverage Ratio as of the lastimmediately prior to
such acquisition or (y) the Fixed Charge Coverage Ratio, in each case,
calculated on a pro forma basis after giving effect to such acquisition as if
such acquisition had occurred on the first day of the most recent period of
four (4) consecutive fiscal quarters of the Borrower for which financial
statements have been delivered pursuant to Section 6.1are available shall be
either (A) greater than or equal to 2.00:1.00 or (B) no less than the Fixed
Charge Coverage Ratio as of immediately prior to such acquisition;

(e)        Holdings shall have delivered to the Administrative Agent at least
five (5) Business Days prior to such proposed acquisition, a Compliance
Certificate evidencing compliance with clause (d) above and compliance with
clause (f) below, together with all relevant financial information with respect
to such acquired assets,





-32-

--------------------------------------------------------------------------------

 

 

including, in the event the Consolidated EBITDA (calculated on a pro forma
basis) of the assets and property subject to such acquisition is greater than
25% of the Consolidated EBITDA (calculated on a pro forma basis) of Holdings,
appropriate revisions to the Projections included in the Confidential
Information Memorandum, or, if Projections have been provided pursuant to
Section 6.2(b), appropriate revisions to such Projections, in each case after
giving effect to such proposed acquisition (such revised projections or
Projections to be accompanied by a certificate of a Responsible Officer of the
Borrower stating that such revised projections or Projections are based on
estimates, information and assumptions set forth therein and otherwise believed
by such Responsible Officer of the Borrower to be reasonable at such time (it
being recognized that such revised projections or Projections relate to future
events and are not to be viewed as fact and that actual results during the
period covered thereby may differ from such revised projections or Projections
by a material amount)); and

(f)        any Person or assets or division as acquired in accordance herewith
shall be in substantially the same business or lines of business in which
Holdings and/or its Subsidiaries are engaged, or are permitted to be engaged, as
provided in Section 7.14, as of the time of such acquisition.

“Permitted Refinancing”:  as to any Indebtedness, the incurrence of other
Indebtedness to refinance, extend, renew, defease, restructure, replace or
refund (collectively, “refinance”) such existing Indebtedness; provided that, in
the case of such other Indebtedness, the following conditions are
satisfied:  (a) the weighted average life to maturity of such refinancing
Indebtedness shall be greater than or equal to the weighted average life to
maturity of the Indebtedness being refinanced; (b) the principal amount of such
refinancing Indebtedness shall be less than or equal to the principal amount
(including any accreted or capitalized amount) then outstanding of the
Indebtedness being refinanced, plus any required premiums and other amounts
paid, and fees and expenses incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by any amount equal to any
existing commitments unutilized thereunder; (c) the respective obligor or
obligors shall be the same on the refinancing Indebtedness as on the
Indebtedness being refinanced; (d) the security, if any, for the refinancing
Indebtedness shall be substantially the same as that for the Indebtedness being
refinanced (except to the extent that less security is granted to holders of
refinancing Indebtedness); and (e) the refinancing Indebtedness is subordinated
to the Obligations on terms that are at least as favorable, taken as a whole, as
the Indebtedness being refinanced (as determined in good faith and certified in
writing to the Administrative Agent by a Responsible Officer of the Borrower)
and the holders of such refinancing Indebtedness have entered into any
subordination or intercreditor agreements reasonably requested by the
Administrative Agent evidencing such subordination.

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were





-33-

--------------------------------------------------------------------------------

 

 

terminated at such time, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Platform”:  as defined in Section 6.1.

“Pledged Company”:  any Subsidiary of Holdings the Capital Stock of which is
pledged to the Collateral Agent pursuant to any Security Document.

“Pledged Equity Interests”:  as defined in the Guarantee and Collateral
Agreement.

“Portfolio Interest Exemption”:  as defined in Section 3.10.

“Pound Sterling”:  the lawful currency of the United Kingdom.

“Pro Forma Financial Statements”:  as defined in Section 4.1(a).

“Projections”:  as defined in Section 6.2(b).

“Properties”:  as defined in Section 4.17(a).

“Property”:  any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“PTE”: a prohibited transaction class exemption issued by the United States
Department of Labor, as any such exemption may be amended from time to time.

“Qualified Capital Stock”:  any Capital Stock (other than warrants, rights or
options referenced in the definition thereof) that either (a) does not have a
maturity and is not mandatorily redeemable, or (b) by its terms (or by the terms
of any employee stock option, incentive stock or other equity-based plan or
arrangement under which it is issued or by the terms of any security into which
it is convertible or for which it is exchangeable (or from which it was
converted or exchanged)), or upon the happening of any event, (x) matures
(excluding any maturity as the result of an optional redemption by the issuer
thereof) or is mandatorily redeemable (excluding any mandatory redemption
resulting from an asset sale or change in control so long as no payments in
respect thereof are due or owing, or otherwise required to be made, until all
Obligations have been paid in full in cash), pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, or requires the payment of any cash dividend or any other
scheduled payment constituting a return of capital, in each case, at any time on
or after the one hundred eighty-first day following the Term Loan Maturity Date,
or (y) is convertible into or exchangeable (unless at the sole option of the
issuer thereof) for (or has been converted or exchanged from) (i) debt
securities or (ii) any Capital Stock referred to in clauses (a) or (b)(x) above,
in each case, at any time on or after the one hundred eighty-first day following
the Term Loan Maturity Date.

“Qualified Counterparty”:  with respect to any Hedge Agreement, any counterparty
thereto that is, or that at the time such Hedge Agreement was entered into, was,
a





-34-

--------------------------------------------------------------------------------

 

 

Lender, an Affiliate of a Lender, an Agent or an Affiliate of an Agent (or, in
the case of any such Hedge Agreement entered into prior to the Restatement
Effective Date, any counterparty that was a Lender, an Affiliate of a Lender, an
Agent or an Affiliate of an Agent on the Original Closing Date); provided that,
in the event a counterparty to a Hedge Agreement at the time such Hedge
Agreement was entered into (or, in the case of any Hedge Agreement entered into
prior to the Restatement Effective Date, on the Original Closing Date) was a
Qualified Counterparty, such counterparty shall constitute a Qualified
Counterparty hereunder and under the other Loan Documents.

“Quarterly Payment Date”:  March 31, June 30, September 30 and December 31 of
each year.

“Recovery Event”:  any settlement of or payment in excess of $5,000,0007,500,000
in respect of any property or casualty insurance claim or any condemnation
proceeding relating to any asset of any Group Member.

“Refinanced Term Loans”:  as defined in Section 10.1.

“Refinancing”:  as defined in the recitals to this Agreement.

“Register”:  as defined in Section 10.6(d).

“Regulation S‑X”:  Regulation S‑X promulgated under the Securities Act.

“Regulation T”:  Regulation T of the Board as in effect from time to time.

“Regulation U”:  Regulation U of the Board as in effect from time to time.

“Regulation X”:  Regulation X of the Board as in effect from time to time.

“Reinvestment Deferred Amount”:  with respect to (i) any Reinvestment Event
(other than any IP Sale), the aggregate Net Cash Proceeds and (ii) any
Reinvestment Event that is an IP Sale, 75% of the aggregate Net Cash Proceeds,
in each case, received by any Group Member in connection therewith that are not
applied to prepay the Term Loans pursuant to Section 3.2(b) as a result of the
delivery of a Reinvestment NoticeEvent.

“Reinvestment Event”:  any Asset Sale, IP Sale or Recovery Event in respect of
which the Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower, (directly or indirectly through a Restricted Subsidiary) intends and
expects to reinvest all or a specified portion of the Net Cash Proceeds of an
Asset Sale, IP Sale or Recovery Event in its business (including by making
Permitted Acquisitions and funding research and development costs); provided
that in the case of an IP Sale of Key IP the proceeds from such IP Sale (a) are
maintained in an account that is the subject of a Control Agreement until the
earlier of (i) the Reinvestment Prepayment Date, (ii) the date on which they are
reinvested in accordance with this Agreement or (iii) the date on which they are
applied in prepayment of the Term Loans and 





-35-

--------------------------------------------------------------------------------

 

 

(b) may not be invested or reinvested in any Unrestricted Subsidiary or be used
to fund research and development costs.;  provided further that concurrently
with the delivery of any financial statements pursuant to Section 6.1(a), to the
extent not previously disclosed and delivered to the Administrative Agent and
the Collateral Agent, the Borrower shall deliver a written notice executed by a
Responsible Officer certifying as to the relevant portion of the Net Cash
Proceeds from any Asset Sale, IP Sale or Recovery Event subject to a
Reinvestment Event occurring during such fiscal year.

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount reinvested prior
to the relevant Reinvestment Prepayment Date in the Borrower’s or the Restricted
Subsidiaries’ businesses (including by making Permitted Acquisitions and, except
for in the case of an IP Sale of Key IP, funding research and development
costs); provided that, in the case of an IP Sale of Key IP, such assets shall be
reasonably comparable (including as to value and as to quality and amount of
cash flows that are expected to be generated therefrom) as the Key IP disposed
in such IP Sale, as determined by the Borrower in good faith and confirmed in a
certificate of a Responsible Officer delivered to the Administrative Agent on or
prior to such date.

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve (12) months (or if Intermediate Holdco,
the Borrower or a Restricted Subsidiary, as the case may be has entered into a
legally binding commitment to reinvest such Reinvestment Deferred Amount during
such twelve (12) month period, eighteen (18) months) after such Reinvestment
Event and (b) the date on which the Borrower shall have determined not to, or
shall have otherwise ceased to, reinvest the relevant Reinvestment Deferred
Amount in accordance with this Agreement.

“Related Indemnified Person”:  of an indemnified person means (a) any
controlling person or controlled affiliate of such indemnified person, (b) the
respective directors, officers, or employees of such indemnified person or any
of its controlling persons or controlled affiliates and (c) the respective
agents of such indemnified person or any of its controlling persons or
controlled affiliates, in the case of this clause (c), acting at the
instructions of such indemnified person, controlling person or such controlled
affiliate; provided that each reference to a controlled affiliate or controlling
person in this sentence pertains to a controlled affiliate or controlling person
involved in the negotiation or syndication of this Agreement and the Term Loans.

“Related Party Register”:  as defined in Section 10.6(d).

“Release”:  any release, spill, emission, discharge, deposit, disposal, leaking,
pumping, pouring, dumping, emptying, injection, or leaching into the
Environment, or into or from any building or facility.

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replacement Term Loans”:  as defined in Section 10.1.





-36-

--------------------------------------------------------------------------------

 

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty (30) day notice period is waived
pursuant to PBGC Reg. § 4043.

“Repricing Transaction”:  in connection with a transaction the primary purpose
of which is to reduce the effective interest cost or weighted average yield
(excluding any arrangement or commitment fees in connection therewith)
applicable to the the 20212023 Term Loans (a) the prepayment, refinancing,
substitution or replacement of all or a portion of the 20212023 Term Loans with
the incurrence of any new long-term first lien bank indebtedness by the Borrower
or any of its Restricted Subsidiaries having an effective interest cost or
weighted average yield at the time of incurrence thereof that is less than the
effective interest cost or weighted average yield of such 20212023 Term Loans at
the time of such incurrence or (b) any amendment to this Agreement that,
directly or indirectly, reduces the effective interest cost or weighted average
yield of such 20212023 Term Loans (or any Lender must assign its Terms Loans as
a result of its failure to consent to any such amendment).  No “Repricing
Transaction” shall be deemed to occur in connection with any Change of Control
or Transformative Acquisition.

“Required Lenders”:  at any time, the holders of more than 50% of the sum of
(a) the aggregate unpaid principal amount of the Term Loans then outstanding and
(b) the Total Term Commitments then in effect.

“Requirement of Law”:  as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject, including, in each case,
any applicable Health Care Laws.

“Responsible Officer”:  the chief executive officer, president, chief financial
officer, treasurer or assistant treasurer of Holdings or the Borrower (unless
otherwise specified), but in any event, with respect to financial matters, the
chief financial officer, treasurer or assistant treasurer of the Borrower.

“Restatement Effective Date”:  the date on which all the conditions set forth in
Section 3 of the First Amendment are satisfied.

“Restricted Payments”:  as defined in Section 7.5.

“Restricted Subsidiary”:  shall mean any Subsidiary that is not an Unrestricted
Subsidiary.

“S&P”:  Standard & Poor’s Ratings Services.

“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Second Amendment”: that certain Amendment No. 2 to Amended and Restated Credit
Agreement, dated as of February 14, 2013, among Borrower, Holdings, Intermediate





-37-

--------------------------------------------------------------------------------

 

 

Holdco, the Guarantors party thereto, the Administrative Agent and certain Term
Lenders party thereto.

“Second Amendment Effective Date”: the date on which all of the conditions
contained in Section 3 of the Second Amendment have been satisfied or waived by
the Administrative Agent.

“Second Lien Credit Agreement”:  the Second Lien Credit Agreement dated as of
September 16, 2011 among Holdings, the Borrower, Morgan Stanley Senior Funding,
Inc. as administrative agent, and the other parties thereto.

“Secured Parties”:  the collective reference to the Lenders, the Agents, and the
Qualified Counterparties, and each of their successors and assigns.

“Securities Act”:  the Securities Act of 1933, as amended.

“Security Documents”:  the collective reference to  the Guarantee and Collateral
Agreement, the Debentures, the Mortgages (if any), the Control Agreements, the
Intellectual Property Security Agreements and all other security documents
hereafter delivered to the Administrative Agent or the Collateral Agent granting
a Lien on any property of any Person to secure the Obligations of any Loan Party
under any Loan Document or any Specified Hedge Agreement.

“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Software”:  as defined in the definition of Intellectual Property.

“Solvent”:  as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person; (b) the present fair salable
value of the assets of such Person is greater than the amount that will be
required to pay the probable liability of such Person on the sum of its debts
and other liabilities, including contingent liabilities; (c) such Person has
not, does not intend to, and does not believe (nor should it reasonably believe)
that it will, incur debts or liabilities beyond such Person’s ability to pay
such debts and liabilities as they become due (whether at maturity or
otherwise); (d) such Person does not have unreasonably small capital with which
to conduct the businesses in which it is engaged as such businesses are now
conducted and are proposed to be conducted following the Restatement Effective
Date; (e) it is not unable to pay its debts as they fall due; and (f) in the
case of any such Person organized under the laws of the Republic of Ireland, it
is not deemed unable to pay its debts as they fall due for purposes of the laws
of the Republic of Ireland.

“Special Flood Hazard Area”:  an area that FEMA’s current flood maps indicate
has at least a one percent (1%) chance of a flood equal to or exceeding the base
flood elevation (a 100-year flood) in any given year.

“specified currency”:  as defined in Section 10.17.





-38-

--------------------------------------------------------------------------------

 

 

“Specified Hedge Agreement”:  any Hedge Agreement entered into by (a) any Loan
Party and (b) any Qualified Counterparty, as counterparty; provided, that any
release of Collateral or Guarantors effected in the manner permitted by this
Agreement shall not require the consent of holders of obligations under
Specified Hedge Agreements; provided, however, that notwithstanding such
release, nothing herein shall limit the contractual rights of any such Qualified
Counterparty set forth in such Specified Hedge Agreement.

“Stock Certificates”:  Collateral consisting of certificates representing
Capital Stock of any Subsidiary of Holdings for which a security interest can be
perfected by delivering such certificates.

“Subordinated Indebtedness”:  any unsecured Junior Indebtedness of the Borrower
or a Subsidiary Guarantor the payment of principal and interest of which and
other obligations of the Borrower or such Subsidiary Guarantor in respect
thereof are subordinated to the prior payment in full of the Obligations on
terms and conditions reasonably satisfactory to the Administrative Agent.

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person and, in the case of Person which is a company
incorporated in Ireland, shall include a subsidiary of such Person within the
meaning of Section 7 of the Companies Act 2014 of Ireland.  Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of Holdings.

“Subsidiary Guarantor”:  each Subsidiary of Holdings (other than the Borrower)
that guarantees the Obligations pursuant to a Loan Document or pursuant to
Section 6.10.

“Survey”:  a survey of any Mortgaged Property (and all improvements thereon)
which is (a) (i) prepared by a surveyor or engineer licensed to perform surveys
in the jurisdiction where such Mortgaged Property is located, (ii) dated (or
redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, provided that the
Borrower shall have a reasonable amount of time to deliver such redated survey,
(iii) certified by the surveyor (in a manner reasonably acceptable to the
Administrative Agent) to the Administrative Agent, the Collateral Agent and the
Title Company, (iv) complying in all respects with the minimum detail
requirements of the American





-39-

--------------------------------------------------------------------------------

 

 

Land Title Association as such requirements are in effect on the date of
preparation of such survey and (v) sufficient for the Title Company to remove
all standard survey exceptions from the title insurance policy (or commitment)
relating to such Mortgaged Property and issue customary endorsements or
(b) otherwise acceptable to the Collateral Agent.

“Swap Obligations”:  with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swiss Franc”:  the lawful currency of Switzerland.

“Syndication Agent(s)”:  as defined in the preamble to this Agreement.

“Syndication Date”:  the date on which the Lead Arrangers complete syndication
of the Term Loans and the entities selected in such syndication process become
parties to this Agreement.

“Taxes”:  taxes, levies, imposts, duties, charges, fees, deductions or
withholdings imposed by any Governmental Authority, and any interest, penalties
or additions to tax imposed with respect thereto.

“Tax Status Certificate”:  as defined in Section 3.10.

“Term Commitments”:  (x) prior to the Fifth Amendment Effective Date, each of
the 2016 Term Commitments and 2019 Term Commitments and (y) on and after the
Fifth Amendment Effective Date, the 2023 Term Commitments.

“Term Facilities”:  (x) prior to the Fifth Amendment Effective Date, each of the
2016 Term Facility and 2021 Term Facility and (y) on and after the Fifth
Amendment Effective Date, the 2023 Term Facility.

“Term Lender”:  (x) prior to the Fifth Amendment Effective Date, each 2016 Term
Lender and 2021 Term Lender, as the context may require and (y) on and after the
Fifth Amendment Effective Date, each 2023 Term Lender.

“Term Loans”:  as defined in Section 2.1(b),  (x) prior to the Fifth Amendment
Effective Date, collectively, the 2021 Term Loans and the 2016 Term Loans and
(y) on and after the Fifth Amendment Effective Date, the 2023 Term Loans,
together with any Incremental Term Loans, if applicable.

“Term Loan Increase Effective Date”:  as defined in Section 2.4(a).

“Term Loan Maturity Date”:  (a) in the case of the 20162023 Term Facility, the
20162023 Term Loan Maturity Date and (b) in the case of the 2021 Term Facility,
the 2021 Term Loan Maturity Date, as the context may require.





-40-

--------------------------------------------------------------------------------

 

 

“Term Percentage”:  each of the 2016 Term Percentage and the 2019 Term
Percentage, as the context may require and after the Fourthafter the Fifth
Amendment Effective Date, the 20212023 Term Percentage.

“Third Amendment”: that certain Amendment No. 3 and Waiver to Amended and
Restated Credit Agreement, dated as of May 22, 2013, among Borrower, Holdings,
Intermediate Holdco, Holdco, the Guarantors party thereto, the Administrative
Agent and certain Term Lenders party thereto.

“Third Amendment Effective Date”: the date on which all of the conditions
contained in Section 3 of the Third Amendment have been satisfied or waived by
the Administrative Agent.

“Title Company”:  any title insurance company as shall be retained by Borrower
and reasonably acceptable to the Administrative Agent.

“Total Term Commitments”:  at any time, the aggregate amount of the Term
Commitments then in effect.  The original aggregate amount of the Total Term
Commitments on the Restatement Effective Date iswas $375,000,000.

“Tranche”:  each of the 20162021 Term Loans, the 2019 Term Loans ( and, on and
after the FourthFifth Amendment Effective Date, the 20212023 Term Loans), any
Term Loans borrowed in accordance with Section 2.4, any “extended tranche” as
set forth in Section 3.16 and any Replacement Term Loans, as the context may
require.

“Transaction”:  collectively, (a) the Refinancing, (b) the borrowing of the Term
Loans on the Restatement Effective Date and (c) the other transactions
contemplated by the Loan Documents.

“Transferee”:  any Assignee or Participant.

“Transformative Acquisition”:  any acquisition by any Group Member that either
(a) is not permitted by the terms of this Agreement and other Loan Documents
immediately prior to the consummation of such acquisition or (b) if permitted by
the terms of this Agreement and other Loan Documents immediately prior to the
consummation of such acquisition, would not provide the Group Members with
adequate flexibility under this Agreement and other Loan Documents for the
continuation and/or expansion of their combined operations following such
consummation, as determined by the Borrower acting in good faith.

 

“Type”:  as to any Term Loan, its nature as an ABR Loan or a LIBOR Rate Loan.

“UCC Filing Collateral”:  Collateral consisting solely of assets for which a
security interest can be perfected by filing a Uniform Commercial Code financing
statement.

“Unasserted Contingent Obligations”:  as defined in the Guarantee and Collateral
Agreement.

“United States”:  the United States of America.





-41-

--------------------------------------------------------------------------------

 

 

“Unrestricted Subsidiary”:  means any Subsidiary designated by the board of
directors of Holdings as an Unrestricted Subsidiary pursuant to Section 6.16, in
each case, until such Person ceases to be Unrestricted Subsidiary in accordance
with Section 6.16 or ceases to be a Subsidiary.

“Upfront Payment”:  means, for any Exclusive License, the aggregate cash payment
paid to any Group Member on or prior to the consummation of the Exclusive
License (and which, for the avoidance of doubt, shall not include any royalty,
earnout, milestone payment, contingent payment or any other deferred payment
that may be payable thereafter.)

“U.S. GAAP” shall mean generally accepted accounting principles in effect from
time to time in the United States.

“Voluntary Prepayment”:  a prepayment of the Term Loans.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one‑twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Wholly Owned Subsidiary”:  as to any Person, any other Person, all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Write-Down and Conversion Powers”:  with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2       Other Definitional Provisions.

(a)        Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.

(b)        As used herein and in the other Loan Documents, and any certificate
or other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and





-42-

--------------------------------------------------------------------------------

 

 

contract rights, (v) references to agreements or other Contractual Obligations
shall, unless otherwise specified, be deemed to refer to such agreements or
Contractual Obligations as amended, supplemented, restated or otherwise modified
from time to time (subject to any applicable restrictions hereunder), (vi) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time and (vii) any references herein to any Person shall be construed to
include such Person’s successors and assigns.

(c)        The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(d)        The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

(e)        Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP in
effect as of the Original Closing Date; provided that, if either the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Original Closing Date in GAAP or in the application thereof on the operation of
such provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then the Administrative Agent, the Borrower
and the Lenders shall negotiate in good faith to amend such provision to
preserve the original intent in light of the change in GAAP; provided that such
provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance
herewith.  Notwithstanding any other provision contained herein , any lease that
is treated as an operating lease for purposes of GAAP as of the Original Closing
Date shall continue to be treated as an operating lease (and any future lease,
if it were in effect on the Original Closing Date, that would be treated as an
operating lease for purposes of GAAP as of the Original Closing Date shall be
treated as an operating lease), in each case for purposes of this Agreement
notwithstanding any change in GAAP after the Original Closing Date.

(f)        When the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment or performance shall
extend to the immediately succeeding Business Day and such extension of time
shall be reflected in computing interest or fees, as the case may be; provided
that, with respect to any payment of interest on or principal of LIBOR Rate
Loans, if such extension would cause any such payment to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.





-43-

--------------------------------------------------------------------------------

 

 

SECTION 2.    AMOUNT AND TERMS OF TERM COMMITMENTS

2.1       Term Commitments.  Subject to the terms and conditions hereof,
(a) each 2016 Term Lender severally agreesd to make a term loan (a “2016 Term
Loan”) to the Borrower on the Restatement Effective Date in an amount not to
exceed the 2016 Term Commitment of such 2016 Term Lender and, (b) each 2019 Term
Lender severally agreed to make a term loan (a “2019 Term Loan” and upon the
Fourth Amendment Effective Date, such 2019 Term Loan becoming a term loan with a
maturity date of September 25, 2021 (a “2021 Term Loan”) and, together with the
2016 Term Loan, the “Term Loans”) to the Borrower on the Restatement Effective
Date in an amount not to exceed the 2019 Term Commitment of such 2019 Term
Lender and (c) each 2023 Term Lender severally agrees to make a term loan or
continue its 2021 Term Loan pursuant to the terms of the Fifth Amendment (each,
a “2023 Term Loan”) to the Borrower on the Fifth Amendment Effective Date in an
amount not to exceed the 2023 Term Commitment of such 2023 Term Lender.  The
Term Loans may from time to time be LIBOR Rate Loans or ABR Loans, as determined
by the Borrower and notified to the Administrative Agent in accordance with
Sections 2.2 and 3.3.

2.2       Procedure for Term Loan Borrowing.  The Borrower shall give the
Administrative Agent irrevocable notice in the form annexed hereto as Exhibit B
(which notice must be received by the Administrative Agent prior to 12:00 Noon,
New York City time, at least 1 Business Day prior to the anticipated Restatement
Effective Date) requesting that the applicable Lenders make the Term Loans on
the Restatement Effective Date and specifying the amount to be borrowed.  Upon
receipt of such notice the Administrative Agent shall promptly notify each
applicable Lender thereof.  Not later than 12:00 Noon, New York City time, on
the Restatement Effective Date, each Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the applicable Term Loan or Term Loans to be made by such Lender
(or, upon written notice to the Administrative Agent, through a deemed repayment
of loan(s) under the Original Credit Agreement or the Second Lien Credit
Agreement held by such Lender and a deemed extension of a Term Loan
hereunder).  The Administrative Agent shall make the proceeds of such Term Loan
or Term Loans available to the Borrower on such Borrowing Date by wire transfer
in immediately available funds to a bank account designated in writing by the
Borrower to the Administrative Agent.

2.3       Repayment of Term Loans.  (i) On each Quarterly Payment Date,
beginning with December 31, 2012, the Borrower shall repay to the Administrative
Agent for the ratable account of (a) the 2016 Term Lenders the principal amount
of 2016 Term Loans then outstanding in an amount equal to 1.25% of the aggregate
initial principal amounts of all 2016 Term Loans theretofore borrowed by the
Borrower pursuant to Section 2.1(a); provided that no repayment of the type
described in this clause (a) shall be required following the third anniversary
of the Restatement Effective Date and (b) until the Fourth Amendment Effective
Date, the 2019 Term Lenders the principal amount of 2019 Term Loans then
outstanding in an amount equal to 0.25% of the aggregate initial principal
amounts of all 2019 Term Loans theretofore borrowed by the Borrower pursuant to
Section 2.1(b), and (ii) on each Quarterly Payment Date occurring on or after
the Fourth Amendment Effective Date and until the Fifth Amendment Effective
Date, the Borrower shall repay to the Administrative Agent for the ratable
account of the 2021 Term Lenders the principal amount of 2021 Term Loans then
outstanding in an amount equal to 0.25% of the aggregate initial principal
amounts of the 2019 Term Loans





-44-

--------------------------------------------------------------------------------

 

 

originally borrowed by the Borrower pursuant to Section 2.1(b) on the
Restatement Effective Date and (iii) on each Quarterly Payment Date commencing
with the last Business Day of June 30, 2018, the Borrower shall repay to the
Administrative Agent for the ratable account of the 2023 Term Lenders the
principal amount of 2023 Term Loans then outstanding in an amount equal to 0.25%
of the aggregate initial principal amounts of the 2023 Term Loans originally
made or continued pursuant to Section 2.1(c) on the Fifth Amendment Effective
Date, in each case, in accordance with the order of priority set forth in
Section 3.8.  The remaining unpaid principal amount of the applicable Tranche of
Term Loans and all other Obligations under or in respect of such Tranche of Term
Loans shall be due and payable in full, if not earlier in accordance with this
Agreement, on (x) in the case of the 20162023 Term Facility, the 2016 Term Loan
Maturity Date, (y) in the case of the 2021 Term Facility, the 20212023 Term Loan
Maturity Date and (zy) in the case of any Incremental Term Loan and Extension
Loan, as set forth in the applicable amendment agreement effecting such Term
Loan.

2.4       Incremental Term Loans.

(a)        Borrower Request.  The Borrower may at any time and from time to time
after the RestatementFifth Amendment Effective Date by written notice to the
Administrative Agent elect to request the establishment of one or more new term
loan facilities (each, an “Incremental Term Facility”) with term loan
commitments (each, an “Incremental Term Loan Commitment”) in an aggregate amount
not to exceed the greater of (a) $140,000,000175,000,000 and (b) such amount as
will not cause the First Lien Secured Leverage Ratio as of the date of the most
recent financial statements delivered pursuant to Section 6.1(a) or (b) to be
greater than 2.60:1.00, on a pro forma basis after giving effect to the
incurrence thereof (and the application of proceeds therefrom, and in minimum
increments of $10,000,000, and for the avoidance of doubt, solely for the
purposes of determining compliance with the First Lien Secured Leverage Ratio
test pursuant to this clause (b), the cash proceeds of such amount raised shall
not be included in the calculation).  Each such notice shall specify (i) the
date (each, a “Term Loan Increase Effective Date”) on which the Borrower
proposes that the Incremental Term Loan Commitment shall be effective, which
shall be a date not less than ten (10) Business Days after the date on which
such notice is delivered to the Administrative Agent and (ii) the identity of
each Person (which, if not a Lender, an Approved Fund or an Affiliate of a
Lender, shall be reasonably satisfactory to the Administrative Agent) to whom
the Borrower proposes any portion of such Incremental Term Loan Commitment be
allocated and the amounts of such allocations (it being understood that no
existing Lender will have an obligation to make a portion of any Incremental
Term Loan).

(b)        Conditions.  The Incremental Term Loan Commitment shall become
effective, as of such Term Loan Increase Effective Date; provided that:

(i)         each of the conditions set forth in Section 5.2 shall be satisfied;

(ii)       no Default or Event of Default shall have occurred or be continuing
or would result from the borrowings to be made on the Term Loan Increase
Effective Date; and





-45-

--------------------------------------------------------------------------------

 

 

(iii)      the Borrower shall deliver or cause to be delivered any customary
legal opinions or other documents reasonably requested by the Administrative
Agent in connection with any such transaction.

(c)        Terms of Incremental Term Loans and Incremental Term Loan
Commitments.  The terms and provisions of the Incremental Term Loans made
pursuant to the Incremental Term Loan Commitments shall be as follows:

(i)        terms and provisions of Loans made pursuant to Incremental Term Loan
Commitments (the “Incremental Term Loans”) shall be on terms consistent with the
existing Term Loans (except as otherwise set forth herein) and, to the extent
not consistent with such existing Term Loans, on terms reasonably acceptable to
the Administrative Agent (except as otherwise set forth herein) (it being
understood that Incremental Term Loans may be part of an existing Tranche of
Term Loans or may comprise one or more new Tranches of Term Loans);

(ii)       the weighted average life to maturity of all new Incremental Term
Loans shall be no shorter than the remaining weighted average life to maturity
of the 20162023 Term Loans;

(iii)      the maturity date of Incremental Term Loans shall not be earlier than
the 20162023 Term Loan Maturity Date; and

(iv)      the applicable yield for the Incremental Term Loans shall be
determined by the Borrower and the applicable new Lenders; provided, however,
that the applicable yield (which, for such purposes only, shall be deemed to
include all upfront or similar fees, original issue discount (with original
issue discount being equated to interest based on an assumed four-year life to
maturity) or  LIBOR Rate or ABR “floors” (with any increase in such floors being
equated to an increase in interest rate) payable to all Lenders providing such
Incremental Term Loans, but shall exclude customary arrangement fees payable to
any arranger in connection with the Incremental Term Loans) for the Incremental
Term Loans shall not be greater than the highest applicable yield that may,
under any circumstances, be payable with respect to each Tranche of then
outstanding Term Loans plus 50 basis points, except to the extent that the
applicable yield of each Tranche of Term Loans is increased to the extent
necessary to achieve the foregoing; provided that in the event the weighted
average life to maturity of the Incremental Term Loans is equal to or greater
than the weighted average life to maturity of the 20212023 Term Loans, the
immediately preceding proviso shall not apply to the 20162023 Term Loans.

The Incremental Term Loan Commitments shall be effected by a joinder agreement
(the “Increase Term Joinder”) executed by the Borrower, the Administrative Agent
and each Incremental Lender making such Incremental Term Loan Commitment, in
form and substance reasonably satisfactory to each of them.  The Increase Term
Joinder may, without the consent of any other Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to effect the provisions of this
Section 2.4.  In addition, unless otherwise specifically provided





-46-

--------------------------------------------------------------------------------

 

 

herein, all references in the Loan Documents to Term Loans shall be deemed,
unless the context otherwise requires, to include references to Incremental Term
Loans that are Term Loans made pursuant to this Agreement.

(d)        Making of Incremental Term Loans.  On any Term Loan Increase
Effective Date on which Incremental Term Loan Commitments are effective, subject
to the satisfaction of the foregoing terms and conditions, each Incremental
Lender of such Incremental Term Loan Commitment shall make an Incremental Term
Loan to the Borrower in an amount equal to its Incremental Term Loan Commitment.

(e)        Equal and Ratable Benefit.  The Incremental Term Loans and
Incremental Term Loan Commitments established pursuant to this Section 2.4 shall
constitute Term Loans and Commitments under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from security
interests created by the Security Documents and the guarantees of the
Guarantors.  The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to be perfected under the
Uniform Commercial Code or otherwise after giving effect to the establishment of
any such class of Incremental Term Loans or any such Incremental Term Loan
Commitments.

2.5       Fees.

(a)        The Borrower shall pay to the Agents such fees as shall have been
separately agreed upon in writing in the amounts and at times specified.  Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever (except as expressly agreed between the Borrower and the applicable
Agent).

SECTION 3.   GENERAL PROVISIONS APPLICABLE TO LOANS

3.1       Optional Prepayments.  The Borrower may at any time and from time to
time prepay the Term Loans, in whole or in part, without premium or penalty
(other than as set forth in Section 3.2(d) below), upon irrevocable notice
delivered to the Administrative Agent no later than 12:00 Noon, New York City
time, three (3) Business Days prior thereto, in the case of LIBOR Rate Loans,
and no later than 12:00 Noon, New York City time, one (1) Business Day prior
thereto, in the case of ABR Loans, which notice shall specify the date and
amount of prepayment, whether the prepayment is of LIBOR Rate Loans or ABR
Loans, the Tranche of Term Loans to which the prepayment applies and the manner
in which such prepayment is to be applied to the applicable Tranche of Term
Loans; provided, that if a LIBOR Rate Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to Section 3.11.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.  If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to such
date on the amount prepaid.  Partial prepayments of LIBOR Rate Loans shall be in
an aggregate principal amount of $500,000 or integral multiples of $100,000 in
excess thereof.  Partial prepayments of ABR Loans shall be in an aggregate
principal amount of $250,000 or integral multiples of $100,000 in excess
thereof.





-47-

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, a notice of prepayment delivered by Borrower in
accordance with this Section 3.1 may expressly state that such notice is
conditioned upon the effectiveness of new credit facilities or other sources of
refinancing and which effectiveness will result in the immediate payment in full
in cash of all Obligations, in which case such notice may be revoked by the
Borrower (by written notice to the Administrative Agent on or prior to the time
on which the Term Loans would have been repaid in accordance with such notice of
prepayment) if such condition is not satisfied or not reasonably likely to be
satisfied and the Borrower shall pay any amounts due under Section 3.9, if any,
in connection with any such revocation.

3.2       Mandatory Prepayments; Prepayment Premium.

(a)        If any Indebtedness shall be incurred or issued by any Group Member
after the Restatement Effective Date (other than Excluded Indebtedness), an
amount equal to 100% of the Net Cash Proceeds thereof shall be applied on the
date of such incurrence or issuance toward the prepayment of the Term Loans as
set forth in Section 3.2(d).

(b)        If on any date any Group Member shall receive Net Cash Proceeds from
(i) any Asset Sale or Recovery Event then, unless other than with respect to any
Net Cash Proceeds subject to a Reinvestment Notice shall be delivered in respect
thereofEvent, such Net Cash Proceeds shall be applied on such date toward the
prepayment of the Term Loans as set forth in Section 3.2(d); provided, that,
notwithstanding the foregoing, on each Reinvestment Prepayment Date, an amount
equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied toward the prepayment of the Term Loans as
set forth in Section 3.2(d) or (ii) any IP Sale, then unlessother than with
respect to any Net Cash Proceeds subject to a Reinvestment Notice shall be
delivered in respect thereofEvent, an amount equal to not less than 75% of such
Net Cash Proceeds shall be applied on such date toward the prepayment of the
Term Loans as set forth in Section 3.2(d); provided, that, notwithstanding the
foregoing, on each Reinvestment Prepayment Date, an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
shall be applied toward the prepayment of the Term Loans as set forth in
Section 3.2(d).

(c)        The Borrower shall, on each Excess Cash Flow Application Date, apply
the ECF Percentage of the excess, if any, of (i) Excess Cash Flow for the
related Excess Cash Flow Payment Period minus (ii) Voluntary Prepayments made
during such Excess Cash Flow Payment Period toward the prepayment of the Term
Loans as set forth in Section 3.2(d).  Except as provided below, each such
prepayment and commitment reduction shall be made on a date (an “Excess Cash
Flow Application Date”) no later than ten (10) days after the date on which the
financial statements referred to in Section 6.1(a) for the fiscal year of
Holdings with respect to which such prepayment is made are required to be
delivered to the Lenders (commencing with the fiscal year of Holdings ending
December 31, 2013).

(d)        Amounts to be applied in connection with prepayments made pursuant to
this Section 3.2 shall be applied to the prepayment of the Term Loans in
accordance with Section 3.8.  The application of any prepayment pursuant to this
Section 3.2 shall be made, first, to ABR Loans and, second, to LIBOR Rate
Loans.  Each prepayment of the Term Loans under this Section 3.2 shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid.





-48-

--------------------------------------------------------------------------------

 

 

(e)        The Total Term Commitments of each Term Facility (and the Term
Commitments of each Lender) shall terminate in their entirety upon the funding
thereof on the Restatement Effective Date.

(f)        Prepayment Premium.  In the event that, on or prior to the date that
occurs six months following the FourthFifth Amendment Effective Date, the
Borrower (x) makes any prepayment of any Tranche of Term Loans in connection
with any Repricing Transaction or (y) effects any amendment of this Agreement
resulting in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each applicable Lender of such
Tranche of Term Loans being repaid, (i) in the case of clause (x), a prepayment
premium of 1% of the amount of the Term Loans being prepaid and (ii) in the case
of clause (y), a payment equal to 1% of the aggregate amount of the applicable
Tranche of Term Loans outstanding immediately prior to such amendment.

3.3       Conversion and Continuation Options.

(a)        The Borrower may elect from time to time to convert LIBOR Rate Loans
to ABR Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 12:00 Noon, New York City time, on the Business Day
preceding the proposed conversion date; provided that any such conversion of
LIBOR Rate Loans may only be made on the last day of an Interest Period with
respect thereto.  The Borrower may elect from time to time to convert ABR Loans
to LIBOR Rate Loans by giving the Administrative Agent prior irrevocable notice
of such election no later than 12:00 Noon, New York City time, on the third
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor); provided that no ABR Loan
may be converted into a LIBOR Rate Loan when any Event of Default has occurred
and is continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such conversions.  Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.

(b)       Any LIBOR Rate Loan may be continued as such upon the expiration of
the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term Interest Period set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans; provided
that no LIBOR Rate Loan may be continued as such when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuations; and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

3.4       Limitations on LIBOR Tranches.  Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
LIBOR Rate Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount





-49-

--------------------------------------------------------------------------------

 

 

of the LIBOR Rate Loans comprising each LIBOR Tranche shall be equal to $500,000
or integral multiples of $100,000 in excess thereof and (b) no more than
ten (10) LIBOR Tranches shall be outstanding at any one time.

3.5       Interest Rates and Payment Dates.

(a)        Each LIBOR Rate Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the LIBOR Rate
determined for such day plus the Applicable Margin.

(b)       Each ABR Loan shall bear interest at a rate per annum equal to the ABR
plus the Applicable Margin.

(c)       If the Borrower shall default in the payment of the principal or
interest on any Term Loan or any other amount becoming due hereunder, by
acceleration or otherwise, or under any other Loan Document (or including, as a
result of an Event of Default under Sections 8(a) or (f)), the Borrower shall
pay interest on any such defaulted amount at a rate per annum equal to (i) in
the case of Term Loans, the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section plus 2%, and (ii) in the
case of any such other amounts, the non‑default rate then applicable to ABR
Loans plus 2%.

(d)       Interest shall be payable in arrears on each Interest Payment Date;
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.

(e)       Notwithstanding anything to the contrary contained in any Loan
Document, the interest paid or agreed to be paid under the Loan Documents shall
not exceed the maximum rate of non‑usurious interest permitted by applicable law
(the “Maximum Rate”).  If any Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Term Loans or, if it exceeds such unpaid principal,
refunded to the Borrower.  In determining whether the interest contracted for,
charged, or received by an Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable law, (i) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (ii) exclude voluntary prepayments and the effects thereof, and
(iii) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

3.6       Computation of Interest and Fees.

(a)       Interest and fees payable pursuant hereto shall be calculated on the
basis of a 360-day year for the actual days elapsed, except that, with respect
to ABR Loans the rate of interest on which is calculated on the basis of
clause (a) or (b) of the definition of ABR, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed.  The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a LIBOR
Rate.  Any change in the interest rate on a Loan resulting from a change in the
ABR or the Eurocurrency Reserve Requirements shall become effective as of the
opening of business on the day on which such change becomes effective.  The
Administrative Agent shall as soon as practicable notify the





-50-

--------------------------------------------------------------------------------

 

 

Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

(b)        Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, promptly deliver to
the Borrower a statement showing the quotations used by the Administrative Agent
in determining any interest rate pursuant to Section 3.6(a).

3.7       Inability to Determine Interest Rate.  If prior to the first day of
any Interest Period:

(a)        the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the LIBOR Rate for such Interest Period, or

(b)       the Administrative Agent shall have received notice from the Required
Lenders that the LIBOR Rate determined or to be determined for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (as
reasonably determined and conclusively certified by such Lenders) of making or
maintaining their affected Loans during such Interest Period,

the Administrative Agent shall give written notice thereof to the Borrower and
the relevant Lenders as soon as practicable thereafter but at least
two (2) Business Days prior to the first day of such Interest Period.  If such
notice is given (x) any Term Loans that were to have been converted on the first
day of such Interest Period to LIBOR Rate Loans shall be continued as ABR Loans
and (y) any outstanding LIBOR Rate Loans shall be converted, on the last day of
the then-current Interest Period, to ABR Loans.  Until such notice has been
withdrawn by the Administrative Agent (which notice the Administrative Agent
agrees to withdraw promptly upon a determination that the condition or situation
which gave rise to such notice no longer exists), no further LIBOR Rate Loans
shall be made or continued as such, nor shall the Borrower have the right to
convert Loans to LIBOR Rate Loans.

3.8       Pro Rata Treatment; Application of Payments; Payments.

(a)       Each borrowing by the Borrower from the Lenders hereunder, each
payment by the Borrower on account of any commitment fee and any reduction of
the Commitments of the Lenders shall be made pro rata according to the
respective Term Percentages of the relevant Lenders.

(b)       Except for optional prepayments pursuant to Section 3.1 and
prepayments pursuant to Section 10.6(b)(v)(C), each payment (including each
prepayment) on account of principal of and interest on the Term Loans shall be
made pro rata according to the respective outstanding principal amounts of each
Tranche of the Term Loans then held by the Lenders.  Optional prepayments
pursuant to Section 3.1 shall be applied ratably to the outstanding principal
amount of the Tranche of Term Loans specified by the Borrower in the applicable
notice of prepayment.  The amount of each principal prepayment of the Term Loans
shall be





-51-

--------------------------------------------------------------------------------

 

 

applied to reduce the then remaining installments of the Term Loans as specified
by the Borrower in the applicable notice of prepayment.  Amounts repaid or
prepaid on account of the Term Loans may not be reborrowed.

(c)        All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds.  The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received.  If any payment
hereunder (other than payments on the LIBOR Rate Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day.  If any payment on a LIBOR Rate Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.  In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

(d)        Unless the Administrative Agent shall have been notified in writing
by the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may (but shall not be required to), in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount.  If such payment is not made to the
Administrative Agent by the Borrower within three (3) Business Days after such
due date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate.  Nothing herein shall
be deemed to limit the rights of the Administrative Agent or any Lender against
the Borrower.

(e)        Notwithstanding anything to the contrary contained herein, the
provisions of this Section 3.8 shall be subject to the express provisions of
this Agreement which require or permit differing payments to be made to
Non‑Defaulting Lenders as opposed to Defaulting Lenders.

3.9       Requirements of Law.

(a)        If the adoption of, taking effect of or any change in any Requirement
of Law or in the administration, interpretation or application thereof or
compliance by any Lender with any request, guideline or directive (whether or
not having the force of law) from any central bank or other Governmental
Authority made subsequent to the Restatement Effective Date  (and, for purposes
of this Agreement, the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, guidelines or directives in connection therewith are deemed to
have gone into effect and adopted subsequent to the Restatement Effective Date):





-52-

--------------------------------------------------------------------------------

 

 

(i)         shall subject any Lender to any Tax of any kind whatsoever (other
than Excluded Taxes (including any change in the rate of any Excluded Tax),
Indemnified Taxes and Other Taxes which shall be governed exclusively by
Section 3.10, and any Tax imposed on or measured by the net income of any
Lender), with respect to this Agreement or any other Loan Document;

(ii)        shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the LIBOR
Rate hereunder; or

(iii)       shall impose on such Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or LIBOR Rate Loans made by
such Lender;

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining LIBOR Rate Loans or, with
respect to Taxes under clause (i) above, any Term Loan, or to reduce any amount
receivable hereunder in respect thereof (whether of principal, interest or any
other amount), then, in any such case, the Borrower shall promptly pay such
Lender, upon its demand, any additional amounts necessary to compensate such
Lender for such increased cost or reduced amount receivable.  If any Lender
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall notify the Borrower (with a copy to the Administrative Agent) of the event
by reason of which it has become so entitled and setting forth in reasonable
detail such increased costs.

(b)        If any Lender shall have determined that the adoption of, taking
effect of or any change in any Requirement of Law regarding capital adequacy or
in the interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the Restatement Effective Date (and, for purposes
of this Agreement, the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, guidelines or directives in connection therewith are deemed to
have gone into effect and adopted subsequent to the Restatement Effective Date)
shall have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s or
such corporation’s policies with respect to capital adequacy), then from time to
time, after submission by such Lender to the Borrower (with a copy to the
Administrative Agent) of a written request therefor setting forth in reasonable
detail the charge and the calculation of such reduced rate of return, the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or such corporation for such reduction.

(c)        A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest
error.  Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s





-53-

--------------------------------------------------------------------------------

 

 

right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to this Section for any amounts
incurred more than one hundred and eighty (180) days prior to the date that such
Lender notifies the Borrower of such Lender’s intention to claim compensation
therefor; provided that, if the circumstances giving rise to such claim have a
retroactive effect, then such one hundred and eighty (180) day period shall be
extended to include the period of such retroactive effect.  The obligations of
the Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Term Loans and all other amounts payable
hereunder.  The Borrower shall pay the Lender the amount shown as due on any
certificate referred to above within ten (10) days after receipt thereof.

3.10     Taxes.

(a)        Payments Free of Indemnified Taxes and Other Taxes.  Any and all
payments by or on account of any obligation of any Loan Party hereunder or under
any other Loan Document shall be made free and clear of and without deduction or
withholding for any Taxes, provided that if any applicable withholding agent
shall be required by applicable law to deduct or withhold any Taxes from such
payments, then (i) the applicable withholding agent shall make such deductions
or withholdings (ii) the applicable withholding agent shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law, and (iii) if such Tax is an Indemnified Tax, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after all required deductions or withholdings have been made (including
deductions applicable to additional sums payable under this Section 3.10(a)) the
applicable Agent or Lender, as the case may be, receives an amount equal to the
sum it would have received had no such deductions or withholdings been made.

(b)        Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law,
except for any Other Taxes imposed on any assignment of or participation with
respect to a Lender’s rights or obligations hereunder pursuant to Section 10.6
if such Tax is imposed as a result of the Lender having a present or former
connection with the jurisdiction imposing such Tax (other than a connection
arising solely from having executed, delivered, enforced, become a party to,
performed its obligations, received payments, received or perfected a security
interest under, and/or engaged in any other transaction pursuant to, any Loan
Document).

(c)        Indemnification by the Borrower.  Without duplication of
Section 3.10(a), the Borrower shall indemnify each Agent and Lender, within 10
Business Days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed on or attributable to amounts payable under this Section 3.10(c))
imposed on or payable by such Agent or Lender, as the case may be, with respect
to this Agreement or any other Loan Document, and reasonable expenses arising
therefrom, whether or not such Indemnified Taxes or Other Taxes were correctly
or legally imposed or asserted by the relevant Governmental Authority.  A
certificate setting forth the amount of such payment or liability (together with
a copy of any applicable documents from the IRS or other Governmental Authority
that asserts such claim) delivered to the Borrower by a Lender (with a copy to
the relevant Agent), or by an Agent on its own behalf or on behalf of a





-54-

--------------------------------------------------------------------------------

 

 

Lender, shall be conclusive absent manifest error.  If the Borrower reasonably
believes that there is an appropriate basis to pursue a refund (whether received
in cash or applied as an offset against other Taxes due) of any Indemnified Tax
or Other Tax indemnified by the Borrower under this Section 3.10(c), or for
which any Loan Party has paid additional amounts under Section 3.10(a), the
affected Agent or Lender (as applicable) shall, upon the Borrower’s written
request and at the Borrower’s expense, pursue such refund; provided that no
Agent or Lender shall be obligated to pursue any such refund if such Agent or
Lender determines in good faith that it would be materially disadvantaged or
prejudiced, or subject to any unreimbursed cost or expense, by pursuing such
refund.  Any refund described in the preceding sentence that is received by any
Agent or Lender shall be payable to the Borrower to the extent provided in
Section 3.10(h).

(d)        Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
the Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment or other
evidence of such payment reasonably satisfactory to the Agent.

(e)        Status of Lenders.  Each Lender shall deliver to the Borrower and to
the Administrative Agent, whenever reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable laws and such other reasonably requested information as
will permit the Borrower or the Administrative Agent, as the case may be, (A) to
determine whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) to determine, if applicable, the required
rate of withholding or deduction and (C) to establish such Lender’s entitlement
to any available exemption from, or reduction of, applicable Taxes in respect of
any payments to be made to such Lender pursuant to any Loan Document or
otherwise to establish such Lender’s status for withholding tax purposes in an
applicable jurisdiction.  If any form, certification or other documentation
provided by a Lender pursuant to this Section 3.10(e) (including any of the
specific documentation described below) expires or becomes obsolete or
inaccurate in any respect, such Lender shall promptly notify the Borrower and
the Administrative Agent in writing and shall promptly update or otherwise
correct the affected documentation or promptly notify the Borrower and the
Administrative Agent in writing that such Lender is not legally eligible to do
so.

(f)        Without limiting the generality of the foregoing,

(A)       any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent duly completed and executed originals of IRS Form W-9 or
such other documentation or information prescribed by applicable laws or
reasonably requested by the Borrower or the Administrative Agent (in such number
of signed originals as shall be requested by the recipient) on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon request of the Borrower or the Administrative Agent) as
will enable the Borrower or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to U.S. federal backup
withholding or information reporting requirements; and





-55-

--------------------------------------------------------------------------------

 

 

(B)       each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of U.S. federal withholding tax with
respect to any payments hereunder or under any other Loan Document shall deliver
to the Borrower and the Administrative Agent (in such number of signed originals
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent), duly
completed and executed copies of whichever of the following is applicable:

(i)         IRS Form W-8BEN or W-8BEN-E (or any successor thereto) claiming
eligibility for benefits of an income tax treaty to which the United States is a
party;

(ii)       IRS Form W-8ECI (or any successor thereto) claiming that specified
payments (as applicable) under this Agreement or any other Loan Documents (as
applicable) constitute income that is effectively connected with such Foreign
Lender’s conduct of a trade or business in the United States;

(iii)      in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Sections 881(c) or 871(h) of the Code
(the “Portfolio Interest Exemption”), (x) a certificate, substantially in the
form of Exhibit D-1, D-2, D-3 or D-4, as applicable (a “Tax Status
Certificate”), to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of  the Borrower, within the meaning of Section 881(c)(3)(B) of the Code or
(C) a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code, and that no interest to be received is effectively connected with a U.S.
trade or business and (y) IRS Form W-8BEN (or any successor thereto);

(iv)       where such Lender is a partnership (for U.S. federal income tax
purposes) or otherwise not a beneficial owner (e.g., where such Lender has sold
a participation), IRS Form W-8IMY (or any successor thereto) and all required
supporting documentation (including, where one or more of the underlying
beneficial owner(s) is claiming the benefits of the Portfolio Interest
Exemption, a Tax Status Certificate of such beneficial owner(s) (provided that,
if the Foreign Lender is a partnership and not a participating Lender, the Tax
Status Certificate from the beneficial owner(s) may be provided by the Foreign
Lender on behalf of the beneficial owner(s)); or

(v)        any other form prescribed by applicable laws as a basis for claiming
exemption from or a reduction in United States federal withholding tax together
with such supplementary documentation as may be prescribed by applicable
Requirements of Laws to permit the Borrower or the Agent to determine the
withholding or deduction required to be made; and

Notwithstanding anything to the contrary in this Section 3.10(f), no Lender
shall be required to deliver any documentation pursuant to this Section 3.10(f)
that it is not legally eligible to provide.





-56-

--------------------------------------------------------------------------------

 

 

(g)        FATCA.  If a payment made to a Lender under any Loan Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA, such
Lender shall use commercially reasonable efforts to deliver to the Borrower and
the Administrative Agent, at the time or times prescribed by applicable law and
otherwise at such times reasonably requested by the Borrower or the
Administrative Agent, such documentation prescribed by applicable law and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent to avoid the imposition of withholding obligations under
FATCA with respect to such Lender.

(h)        If any Agent or Lender determines, in its good faith discretion, that
it has received a refund (whether received in cash or applied as an offset
against other Taxes due) of any Indemnified Taxes or Other Taxes as to which it
has been indemnified by any Loan Party or with respect to which any Loan Party
has paid additional amounts pursuant to this Section, it shall promptly pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by any Loan Party under this
Section 3.10 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of such Agent or Lender
(including any Taxes), as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of such Agent or Lender,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority (other
than any penalties arising from the gross negligence or willful misconduct of
the Agent or the Lender)) to such Agent or Lender in the event such Agent or
Lender is required to repay such refund to such Governmental Authority.  Such
Lender or Agent, as the case may be, shall, at the Borrower’s reasonable
request, provide the Borrower with a copy of any notice of assessment or other
evidence reasonably satisfactory to the Borrower of the requirement to repay
such refund received from the relevant taxing authority.  This subsection shall
not be construed to require any Agent or Lender to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

(i)         The agreements in this Section shall survive the termination of this
Agreement and the payment of the Term Loans and all other amounts payable
hereunder or under any other Loan Document.

3.11     Indemnity.  The Borrower agrees to indemnify each Lender and to hold
each Lender harmless from any loss, cost or expense that such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of LIBOR Rate Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from LIBOR Rate Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement, (c) the making of a prepayment
of, or a conversion from, LIBOR Rate Loans on a day that is not the last day of
an Interest Period with respect thereto or (d) any other default by the Borrower
in the repayment of such LIBOR Rate Loans when and as required pursuant to the
terms of this Agreement.  A certificate setting forth in reasonable detail the
basis for requesting such amount actually incurred as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be





-57-

--------------------------------------------------------------------------------

 

 

conclusive in the absence of manifest error.  This covenant shall survive the
termination of this Agreement and the payment of the Term Loans and all other
amounts payable hereunder.

3.12     Change of Lending Office.  Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 3.9 or 3.10(a), (b) or
(c) with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Term Loans affected by such event with
the object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage or any unreimbursed costs or expenses; and provided, further, that
nothing in this Section shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender pursuant to Section 3.9 or 3.10(a), (b) or
(c).  The Borrower hereby agrees to pay all reasonable, documented out-of-pocket
costs and expenses incurred by any Lender in connection with any such
designation.

3.13     Replacement of Lenders.  The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section 3.9
or 3.10(a) (such Lender, an “Affected Lender”), (b) is a Non‑Consenting Lender
or (c) is a Defaulting Lender, with a replacement financial institution or other
entity; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) in the case of an Affected Lender, prior to any such
replacement, such Lender shall have taken no action under Section 3.12 that have
actually eliminated the continued need for payment of amounts owing pursuant to
Section 3.9 or 3.10(a), (iii) the replacement financial institution or entity
shall purchase, at par, all Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement, (iv) the Borrower shall be liable
to such replaced Lender under Section 3.11 if any LIBOR Rate Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (v) the replacement financial institution or entity
shall be an Eligible Assignee, (vi) the replaced Lender shall be obligated to
make such replacement in accordance with the provisions of Section 10.6
(provided that, except in the case of clause (c) hereof, the Borrower shall be
obligated to pay the registration and processing fee referred to therein),
(vii) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Section 3.9 or
3.10(a), as the case may be, (viii) any such replacement shall not be deemed to
be a waiver of any rights that the Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender, and (ix) in the case of a
Non‑Consenting Lender, (A) the replacement financial institution or entity shall
consent at the time of such assignment to each matter in respect of which the
replaced Lender was a Non‑Consenting Lender and (B) to the extent applicable,
the Borrower shall pay any amounts due to such Non‑Consenting Lender pursuant to
Section 3.2(e).

3.14     Evidence of Debt.

(a)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing Indebtedness of the Borrower to such Lender
resulting from each Term Loan of such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.





-58-

--------------------------------------------------------------------------------

 

 

(b)        The Administrative Agent, on behalf of the Borrower (or, in the case
of an assignment not required to be recorded in the Register in accordance with
the provisions of Section 10.6(d), the assigning Lender, acting solely for this
purpose as a non‑fiduciary agent of the Borrower), shall maintain the Register
(or, in the case of an assignment not required to be recorded in the Register in
accordance with the provisions of Section 10.6(d), a Related Party Register), in
each case pursuant to Section 10.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Term Loan made hereunder and
any Note evidencing such Term Loan, the Type of such Term Loan and each Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) both the amount of any sum received by the Administrative Agent (or,
in the case of an assignment not required to be recorded in the Register in
accordance with the provisions of Section 10.6(d), the assigning Lender)
hereunder from the Borrower and each Lender’s share thereof.

(c)        The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 3.14(a) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded (absent manifest error); provided,
however, that the failure of any Lender or the Administrative Agent to maintain
the Register or any such account, or any error therein, shall not in any manner
affect the obligation of the Borrower to repay (with applicable interest) the
Term Loans made to the Borrower by such Lender in accordance with the terms of
this Agreement.

(d)        The Borrower agrees that, upon the request to the Administrative
Agent by any Lender, the Borrower will execute and deliver to such Lender a
promissory note of the Borrower evidencing any Term Loans, of such Lender,
substantially in the form of Exhibit E, with appropriate insertions as to date
and principal amount.

3.15     Illegality.  Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
LIBOR Rate Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make LIBOR Rate Loans, continue LIBOR Rate Loans as such and
convert ABR Loans to LIBOR Rate Loans shall forthwith be canceled and (b) such
Lender’s Term Loans then outstanding as LIBOR Rate Loans, if any, shall be
converted automatically to ABR Loans on the respective last days of the then
current Interest Periods with respect to such Loans or within such earlier
period as required by law.  If any such conversion of a LIBOR Rate Loan occurs
on a day which is not the last day of the then current Interest Period with
respect thereto, the Borrower shall pay to such Lender such amounts, if any, as
may be required pursuant to Section 3.11.

3.16     Extension Offers.

(a)        Notwithstanding anything to the contrary in this Agreement, pursuant
to one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders holding the applicable Tranche of Term Loans, on a pro
rata basis (based on the aggregate outstanding principal amount of such Tranche
of Term Loans) and on the same terms to each such Lender, the Borrower may from
time to time extend the maturity date and availability period of such Tranche of
Term Loans, and otherwise modify the terms of such





-59-

--------------------------------------------------------------------------------

 

 

Tranche of Term Loans, pursuant to the terms of the relevant Extension Offer
(including, without limitation, by increasing the interest rate or fees payable
in respect of such Tranche of Term Loans (and related outstandings) (each, an
“Extension”, and each Tranche of Term Loans so extended being an “extended
tranche”; any Extension Loans shall constitute a separate Tranche of Term Loans
from the other Tranches of Term Loans so long as the following terms are
satisfied:  (i) no Default or Event of Default shall have occurred and be
continuing at the time the offering document in respect of an Extension Offer is
delivered to the Lenders and no Event of Default shall exist immediately after
the effectiveness of any Extension Loan, (ii) except as to interest rates, fees,
final maturity date and premium, which shall, subject to immediately succeeding
clauses (iii), (iv) and (v), be determined by the Borrower and set forth in the
relevant Extension Offer), the Tranche of Term Loans of any Lender extended
pursuant to any Extension (“Extension Loans”) shall have the same terms (save
for any terms that apply solely after the latest maturity date of the Term Loans
hereunder prior to giving effect to such Extension) as the Tranche of Term Loans
subject to such Extension Offer, (iii) the final maturity date of any Extension
Loans shall be no earlier than the then latest maturity date of Term Loans
hereunder, (iv) the Weighted Average to Life Maturity of the Extension Loans
shall be no shorter than the remaining Weighted Average Life to Maturity of
Tranche of Term Loans extended thereby; (v) the amortization schedule applicable
to the Extension Loans pursuant to Section 2.4 for the periods prior to the
maturity date of the Term Loans hereunder shall not be increased, (vi) any
Extension Loans may participate on a pro rata basis or a less than pro rata
basis (but not greater than a pro rata basis) in any voluntary or mandatory
repayments or prepayments hereunder, in each case as specified in the respective
Extension Offer, (vii) if the aggregate principal amount of Term Loans
(calculated on the face amount thereof), in respect of which Lenders shall have
accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Term Loans offered to be extended by the Borrower pursuant
to such Extension Offer, then the Term Loans of such Lenders shall be extended
ratably up to such maximum amount based on the respective principal amounts (but
not to exceed actual holdings of record) with respect to which such Lenders have
accepted such Extension Offer, (viii) all documentation in respect of such
Extension shall be consistent with the foregoing, and (ix) any applicable
Minimum Extension Condition shall be satisfied unless waived by the
Borrower.  For the avoidance of doubt, no Lender shall be required to
participate in any Extension.

(b)        With respect to all Extensions consummated by the Borrower pursuant
to this Section 3.16, the Extension Offer shall specify the Tranche of Term
Loans as to which the Extension Offer applies and a minimum amount of Term Loans
to be tendered (which shall not be less than $10,000,000) as a condition to the
consummation of such Extension Offer (a “Minimum Extension Condition”).  The
Administrative Agent and the Lenders hereby consent to the Extensions and the
other transactions contemplated by this Section 3.16 (including, for the
avoidance of doubt, payment of any interest, fees or premium in respect of any
Extension Loans on such terms as may be set forth in the relevant Extension
Offer) and hereby waive the requirements of any provision of this Agreement or
any other Loan Document that may otherwise prohibit any such Extension or any
other transaction contemplated by this Section 3.16.

(c)        No consent of any Lender or the Administrative Agent shall be
required to effectuate any Extension, other than the consent of each Lender
agreeing to such Extension with respect to one or more of its Term Loans (or a
portion thereof).  The Lenders hereby irrevocably





-60-

--------------------------------------------------------------------------------

 

 

authorize the Administrative Agent and the Collateral Agent to enter into
amendments to this Agreement and the other Loan Documents with the Borrower as
may be necessary in order to establish new tranches or sub-tranches in respect
of the Term Loan so extended and such technical amendments as may be necessary
or appropriate in the reasonable opinion of the Administrative Agent and the
Borrowers in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 3.16.

(d)        In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 3.16.

(e)        The conversion of any Term Loans hereunder into Extension Loans in
accordance with this Section 3.16 shall not constitute a voluntary or mandatory
payment or prepayment for purposes of this Agreement.

SECTION 4.   REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Term Loans, each of Holdings and the Borrower hereby represents and warrants
on the Restatement Effective Date that:

4.1       Financial Condition.

(a)        The audited consolidated balance sheets and related statements of
income and cash flows of Holdings and its Subsidiaries as of and for the fiscal
year ended March 31, 2012, reported on by and accompanied by an unqualified
report from PricewaterhouseCoopers LLP, presents fairly in all material respects
the consolidated financial condition of Holdings as at such date, and the
consolidated results of its operations and its cash flows for such fiscal years.

(b)        The unaudited condensed consolidated balance sheets and related
statements of operations and comprehensive income (loss) and cash flows of
Holdings and its Subsidiaries as of and for the three months ended June 30,
2012, presents fairly in all material respects the consolidated financial
condition of Holdings as at such date, and the consolidated results of its
operations and its cash flows for such three month period.

4.2       No Change.  Since March 31, 2012, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.

4.3       Corporate Existence; Compliance with Law.  Except as permitted under
Section 7.3, each Group Member (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, to the
extent such concept is recognized in its jurisdiction of incorporation, (b) has
the organizational power and authority and the legal right, to own and operate
its property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
entity and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, (d) is in compliance with the terms of





-61-

--------------------------------------------------------------------------------

 

 

its Organizational Documents and (e) is in compliance with the terms of all
Requirements of Law (including Health Care Laws) and all Governmental
Authorizations, except in case of clauses (b), (c) and (e), to the extent that
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

4.4       Power; Authorization; Enforceable Obligations.  Each Loan Party has
the organizational power and authority, and the legal right, to make, deliver
and perform the Loan Documents to which it is a party and, in the case of the
Borrower, to obtain extensions of credit hereunder.  Each Loan Party has taken
all necessary organizational and other action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower, to authorize the extensions of credit on the terms and
conditions of this Agreement.  No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the Fifth Amendment Refinancing or
with the execution, delivery, performance, validity or enforceability of this
Agreement or any of the Loan Documents, except the filings referred to in
Section 4.19 which filings have been, or will be, obtained or made and are in
full force and effect on or before the Restatement Effective Date, and all
applicable waiting periods shall have expired, in each case without any action
being taken by any Governmental Authority that would restrain, prevent or
otherwise impose adverse conditions on the Fifth Amendment Refinancing, other
than any such consent, authorizations, filings and notices the absence of which
could not reasonably be expected to have a Material Adverse Effect.  Each Loan
Document has been duly executed and delivered on behalf of each Loan Party party
thereto.  This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general principles of equity (whether
enforcement is sought by proceedings in equity or at law).

4.5       No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents, the borrowings hereunder and the use of
the proceeds thereof will not violate (a) the Organizational Documents of any
Loan Party, (b) any Requirement of Law (including any Health Care Laws),
Governmental Authorization or any Contractual Obligation of any Group Member and
(c) will not result in, or require, the creation or imposition of any Lien on
any Group Member’s respective properties or revenues pursuant to its
Organizational Documents, any Requirement of Law or any such Contractual
Obligation (other than the Liens created by the Security Documents and the Liens
permitted under Sections 7.2(f) and (o)), except for any violation set forth in
clause (b) or (c) which could not reasonably be expected to have a Material
Adverse Effect.

4.6       Litigation and Adverse Proceedings.  No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of Holdings or the Borrower, threatened in writing by or
against any Group Member or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents, which would in any
respect impair the enforceability of the Loan Documents, taken as a whole or
(b) that could reasonably be expected to have a Material Adverse Effect.

4.7       [Intentionally Omitted].





-62-

--------------------------------------------------------------------------------

 

 

4.8       Ownership of Property; Liens.

(a)        Each Group Member has title in fee simple (or local law equivalent)
to all of its owned real property, a valid leasehold interest in all its leased
real property (or in the case of owned real property or leasehold real property
situated in Ireland (subject to any disclosures in any certificate or report on
title delivered to the Collateral Agent), good and marketable title), and good
title to, or a valid leasehold interest in, license to, or right to use, all its
other tangible Property material to its business, in all material respects, and
no such Property is subject to any Lien except as permitted by Section 7.2,
except, in each case, where the failure to have such title or other interest
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(b)        Schedules XI and XII to the Perfection Certificate dated the Original
Closing Date, as amended on the Restatement Effective Date, together contain a
true and complete list of each interest in real property having a value
(together with improvements thereof) of at least $2,500,000 owned by any Group
Member as of the date thereof and describe the type of interest therein held by
any Group Member, whether such owned real property is leased and, if leased,
whether the underlying lease contains any option to purchase all or any portion
of such real property or any interest therein or contains any right of first
refusal relating to any sale of such real property or any portion thereof or
interest therein, and whether any lease requires the consent of the landlord or
tenant thereunder, or other party thereto, to the transactions.

4.9       Intellectual Property.  All Intellectual Property owned by the Group
Members is owned free and clear of all Liens other than (i) as permitted by
Section 7.2, Section 7.4 or the Security Documents, (ii) licenses granted in the
ordinary course of business (including, without limitation, in connection with
the sale or provision by Group Members of products or services or the grant of
rights to licensees to manufacture, use, sell, offer to sell or import products
or to use, sell or offer to sell processes or services) in existence as of the
Restatement Effective Date and any amendment, renewal or extension thereof or
thereto, and (iii) as could not reasonably be expected to have a Material
Adverse Effect.  Except as could not reasonably be expected to have a Material
Adverse Effect, to the knowledge of any Loan Party:  (a) the conduct of, and the
use of Intellectual Property in, the business of the Group Members as currently
conducted (including the products and services of the Group Members) does not
infringe, misappropriate, or otherwise violate the Intellectual Property rights
of any other Person; (b) there is no such outstanding claim asserted (including
in the form of offers or invitations to obtain a license), threatened or pending
before any Governmental Authority against any Group Member; (c) no Person is
infringing, misappropriating, or otherwise violating any Intellectual Property
of any Group Member, and there has been no such claim asserted or threatened
against any third party by any Group Member or any Loan Party or any other
Person; (d) each Group Member has taken all formal or procedural actions
(including payment of fees) required to maintain Intellectual Property owned by
it; and (e) each Group Member has complied with all applicable laws, as well as
its own rules, policies, and procedures, relating to privacy, data protection,
and the collection and use of personal information collected, used, or held for
use by such Group Member.





-63-

--------------------------------------------------------------------------------

 

 

4.10     Taxes.  Each Loan Party has filed or caused to be filed all federal,
state and other material tax returns that are required to be filed by it and all
such tax returns are true, correct, and complete in all material respects; each
Loan Party has paid all federal, state and other taxes and any assessments made
in writing against it or any of its property by any Governmental Authority
(other than (a) any which are not yet due or the amount or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Loan Party or (b) any which the failure to so pay could
not reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect); no tax Lien has been filed (other than for taxes not
yet due or the amount or validity of which is currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Loan
Party); and no Loan Party is aware of any proposed or pending tax assessments,
deficiencies or audits with respect to such Loan Party that could be reasonably
expected to, individually or in the aggregate, result in a Material Adverse
Effect.

4.11     Federal Reserve Regulations.  No Group Member is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of buying or carrying Margin Stock.  No part of the proceeds of any
extension of credit under this Agreement will be used for any purpose that
violates or would be inconsistent with the provisions of Regulation T, U or X of
the Board.  If requested by any Lender or the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form U
1, as applicable, referred to in Regulation U.

4.12     Labor Matters.  Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:  (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of Holdings
or the Borrower, threatened; (b) hours worked by and payment made to employees
of each Group Member have not been in violation of the Fair Labor Standards Act,
as amended, or any other applicable Requirement of Law dealing with such
matters; and (c) all payments due from any Group Member on account of employee
health and welfare insurance or other similar employee taxes have been paid or
accrued as a liability on the books of the relevant Group Member.

4.13     ERISA.

(a)        No Event of Default described in Sections 8(g)(i), (ii), (vi) or
(vii) has occurred or is reasonably expected to occur with respect to any Single
Employer Plan, and each Plan is in compliance in all respects with the
applicable provisions of ERISA and the Code except where such Event of Default,
or non‑compliance could not reasonably be expected to have a Material Adverse
Effect.  No termination of a Single Employer Plan has occurred or is reasonably
expected to occur, and no Lien against Holdings, the Borrower or any Commonly
Controlled Entity in favor of the PBGC or a Single Employer Plan or a
Multiemployer Plan has arisen, during the past five years.  The present value of
all accrued benefits under each Single Employer Plan (based on those assumptions
used to fund such Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Plan allocable to such accrued benefits by more than
$25,000,000.  Neither Holdings, the Borrower nor any Commonly Controlled Entity
has had a





-64-

--------------------------------------------------------------------------------

 

 

complete or partial withdrawal from any Multiemployer Plan that has resulted or
could reasonably be expected to result in any material liability under ERISA,
and neither the Borrower nor any Commonly Controlled Entity would become subject
to any material liability under ERISA if the Borrower or any such Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the valuation date most closely preceding the date on which this representation
is made or deemed made.  No such Multiemployer Plan is in Reorganization or
Insolvent, or pursuant to Section 432(b) of the Code, in “endangered” or
“critical” status.

(b)        All Non‑U.S. Pension Plans have been established, operated,
administered and maintained in compliance with all laws, regulations and orders
applicable thereto except for such failures to comply, in the aggregate for all
such failures, that could not reasonably be expected to have a Material Adverse
Effect.  All premiums, contributions, and any other amounts required by
applicable Non‑U.S. Pension Plan documents or applicable laws have been paid or
accrued as required, except for premiums, contributions and amounts that, in the
aggregate for all such obligations, could not reasonably be expected to have a
Material Adverse Effect.

4.14     Investment Company Act; Other Regulations.  No Loan Party is an
“investment company,” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.  No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board, as amended) that limits its ability to incur
Indebtedness.

4.15     Capital Stock and Ownership Interests of Subsidiaries.  Schedule 4.15
sets forth the name and jurisdiction of formation or incorporation of each Group
Member and, as to each such Group Member other than Holdings, states the
authorized and issued capitalization of such Group Member, the beneficial and
record owners thereof and the percentage of each class of Capital Stock owned by
any Loan Party.  Except as listed on Schedule 4.15, as of the Restatement
Effective Date, no Group Member owns any interests in any joint venture,
partnership or similar arrangements with any Person.

4.16     Use of Proceeds.  The proceeds of the 2023 Term Loans shall be used to
finance the Fifth Amendment Refinancing.

4.17     Environmental Matters.  Except as, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect:

(a)        the facilities and properties owned, leased or operated by any Group
Member (the “Properties”) do not contain any Materials of Environmental Concern
in amounts or concentrations or under circumstances that constitute or
constituted a violation of, or could reasonably be expected to give rise to
liability under, any Environmental Law;

(b)        no Group Member has received any written claim, demand, notice of
violation, or of actual or potential liability with respect to any Environmental
Laws with regard to any of the Properties or relating to any Group Member, nor
does the Borrower have knowledge or reason to believe that any such claim,
demand or notice will be received or is being threatened;





-65-

--------------------------------------------------------------------------------

 

 

(c)        Materials of Environmental Concern have not been transported or
disposed of from the Properties by any Group Member or, to the Borrower’s
knowledge, by any other person in violation of, or in a manner or to a location
that could reasonably be expected to give rise to liability under, any
Environmental Law, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of by any Group Member or, to the
Borrower’s knowledge, by any other person at, on or under any of the Properties
in violation of, or in a manner that could reasonably be expected to give rise
to liability under, any applicable Environmental Law;

(d)        no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Group Member is or, to the Borrower’s knowledge,
will be named as a party, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or relating to any Group Member;

(e)        there has been no Release or threat of Release of Materials of
Environmental Concern by any Group Member or, to the Borrower’s knowledge, by
any other person at, on, under or from the Properties, or arising from or
related to the operations of any Group Member in connection with the Properties
or otherwise, in violation of or in amounts or in a manner that could reasonably
be expected to give rise to liability under Environmental Laws;

(f)        each Group Member, the Properties and all operations at the
Properties are in compliance, and, to the Borrower’s knowledge, have in the last
three (3) years been in compliance, with all applicable Environmental Laws; and

(g)        no Group Member has assumed any liability of any other Person under
Environmental Laws, nor is any Group Member paying for or conducting, in whole
or in part,  any  response or other corrective action to address any Materials
of Environmental Concern at any location pursuant to any Environmental Law.

4.18     Accuracy of Information, etc.  No written statement contained in any
document, certificate or statement furnished by any Loan Party to the
Administrative Agent or the Lenders, or any of them, for use in connection with
the transactions contemplated by this Agreement or the other Loan Documents
(including the Confidential Information Memorandum), when taken as a whole,
contained as of the date such statement, information, document or certificate
was furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading in the light of the circumstances under which such statements were
made after giving effect to any supplements thereto; provided, however, that
with respect to projections and other pro forma financial information, the
Borrower represents only that the same were prepared in good faith and are based
upon assumptions believed by management of the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such financial information as
it relates to future events is not to be viewed as fact, is by its nature
inherently uncertain and that actual results during the period or periods
covered by such financial information may differ from the projected results set
forth therein by a material amount; it being understood that for purposes of





-66-

--------------------------------------------------------------------------------

 

 

this Section 4.18 such information shall not include information of a general
economic or industry-specific nature contained in the materials referenced
above.

4.19     Security Documents.  The Guarantee and Collateral Agreement and each
other Security Document is, or upon execution, will be, effective to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, a valid
security interest in the Collateral described therein (to the extent a security
interest can be created therein under the Uniform Commercial Code, where
applicable, or in the case of a Foreign Security Document, subject to any
customary reservations and qualifications contained in customary legal opinions
rendered under the laws of the applicable jurisdiction).  In the case of the
Pledged Equity Interests described in the Guarantee and Collateral Agreement and
each Foreign Pledge Agreement, when stock or interest certificates representing
such Pledged Equity Interests (along with properly completed stock or interest
powers and, where applicable, stock transfer forms, in each case, endorsing the
Pledged Equity Interest and executed by the owner of such shares or interests)
are delivered to the Collateral Agent or such other actions specified in each
Foreign Pledge Agreement are taken, and in the case of the other Collateral
described in the Guarantee and Collateral Agreement or any other Security
Document (other than deposit accounts), when financing statements and other
filings specified on Schedule 4.19 in appropriate form are filed in the offices
specified on Schedule 4.19, the Collateral Agent, for the benefit of the Secured
Parties, shall, under New York law, or in the case of the Debenture or other
Security Document, which is governed by a law other than New York law (each a
“Foreign Security Document”), under such other law, have a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral to the extent (x) (in the case of New York law) perfection
can be obtained by filing a UCC financing statement or (y) (in the case of a
Foreign Security Document) subject to any customary reservations and
qualifications contained in customary legal opinions rendered under the laws of
the applicable jurisdiction, perfection can be obtained by the appropriate
filing under such other applicable law, as security for the Obligations, in each
case prior and superior in right to any other Person (except Liens permitted by
Section 7.2) subject in the case of the Intellectual Property that is the
subject of any application or registration in the United States Patent and
Trademark Office or the United States Copyright Office (other than intent to use
Trademark applications), to the recordation of appropriate evidence of the
Collateral Agent’s Lien in the United States Patent and Trademark Office and/or
United States Copyright Office, as appropriate, and the taking of actions and
making of filings necessary under the applicable Requirements of Law to obtain
the equivalent of perfection.  In the case of Collateral that consists of
deposit accounts securities accounts and/or commodity accounts, when a Control
Agreement is executed and delivered by all parties thereto with respect to such
accounts, the Collateral Agent, for the benefit of the Secured Parties, shall
have a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations, prior and superior to any other Person except as
provided under the applicable Control Agreement with respect to the financial
institution party thereto.

4.20     Solvency.  Holdings and its Subsidiaries (on a consolidated basis),
after giving effect to the Fifth Amendment Refinancing and the incurrence of all
Indebtedness and obligations being incurred in connection herewith and
therewith, will be and will continue to be Solvent.





-67-

--------------------------------------------------------------------------------

 

 

4.21     Senior Indebtedness.  The Obligations constitute “senior debt,” “senior
indebtedness,” “designated senior debt,” “guarantor senior debt” or “senior
secured financing” (or any comparable term) of each Loan Party under and as
defined in any documentation relating to Subordinated Indebtedness.

4.22     [Intentionally Omitted].

4.23     Anti-Terrorism Laws.

(a)        None of the Loan Parties nor, to the knowledge of the Borrower, any
director, officer, agent, employee or Affiliate of Holdings, the Borrower or any
Subsidiary is currently subject to any U.S. sanctions administered by the Office
of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the
Borrower will not directly or indirectly use the proceeds of the Term Loans or
otherwise make available such proceeds to any Person, for the purpose of
financing the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.

(b)        No Loan Party, or, to the knowledge of any Loan Party, any of its
Subsidiaries, is in violation of any Anti-Terrorism Law or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.

(c)        None of the Loan Parties, nor, to the knowledge of the Loan Parties,
any Subsidiaries of any Loan Party or their respective agents acting or
benefiting in any capacity in connection with the Term Loans or other
transactions hereunder, is any of the following (each a “Blocked Person”):

(i)        a Person that is listed in the annex to, or is otherwise subject to
the provisions of, Executive Order No. 13224;

(ii)       a Person owned or Controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, Executive Order No. 13224;

(iii)      a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

(iv)      a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in Executive Order No. 13224;

(v)       a Person that is named as a “specially designated national” on the
most current list published by the United States Treasury Department’s Office of
Foreign Asset Control at its official website or any replacement website or
other replacement official publication of such list; or

(vi)      a Person who is affiliated or associated with a person listed above.





-68-

--------------------------------------------------------------------------------

 

 

(d)        No Loan Party, or to the knowledge of any Loan Party, any of its
agents acting in any capacity in connection with the Term Loans or other
transactions hereunder (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224.

(e)        To the extent applicable, each of Holdings, the Borrower and each
Subsidiary is in compliance, in all material respects, with (a) the Trading with
the Enemy Act, as amended, and each of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any other enabling legislation or executive order relating thereto,
and (b) the Patriot Act.  No part of the proceeds of the Term Loans will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended (“FCPA”).

4.24     Insurance.  Schedule 4.24 sets forth a true, complete and correct
description of all material property and general liability insurance maintained
by or on behalf of each Loan Party as of the Restatement Effective Date.  As of
such date, such insurance is in full force and effect.  Holdings and the
Borrower believe that the insurance maintained by or on behalf of each Loan
Party is in such amount (with no greater risk retention) and against such risks
as is customarily maintained by companies of established repute engaged in the
same or similar businesses operating in the same or similar locations.

4.25     Choice of Law.  Subject to any customary reservations or qualifications
contained in customary legal opinions delivered by counsel in the applicable
jurisdiction, in the case of a Loan Party incorporated or organized outside of
the United States, the choice of governing law of each Loan Document will be
recognized and enforced in its jurisdiction of incorporation and any judgment
obtained in relation to a Loan Document in the jurisdiction of the governing law
of that document will be recognized and enforced in its jurisdiction of
incorporation.

4.26     Centre of Main Interests.  In the case of a Loan Party incorporated in
Ireland, for the purposes of The Council of the European Union Regulation No.
1346/2000 on Insolvency Proceedings (the “Regulation”), its centre of main
interest (as that term is used in Article 3(1) of the Regulation) is situated in
Ireland.

4.27     Holding Companies.  Each Subsidiary of Holdings, other than Alkermes
Ireland Holdings Limited, is, on the date of the Original Credit Agreement, the
Restatement Effective Date and the Second Amendment Effective Date, to the
extent same was incorporated on such date(s), a Subsidiary of Holdings solely by
virtue of paragraph (b) of sub-section (1) of Section 155 of the Companies Acts,
1963 of Ireland. Neither Holdings nor Alkermes Ireland Holdings Limited own any
material assets or property other than any assets or property permitted to be
owned by them under Section 7.16 or 7.17 as applicable.





-69-

--------------------------------------------------------------------------------

 

 

SECTION 5.   CONDITIONS PRECEDENT

5.1       Conditions to Extension of Credit.  The agreement of each Lender to
make the extension of credit requested to be made by it on the Restatement
Effective Date is subject to the satisfaction or waiver, prior to or
concurrently with the making of such extension of credit of the conditions
precedent set forth in Section 3 of the First Amendment.

5.2       Conditions to Each Incremental Term Loan.  The agreement of each
Incremental Lender to make any Incremental Term Loan is subject to the
satisfaction of the following conditions precedent:

(a)        Representations and Warranties.  Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects (or in all respects where qualified by
materiality or Material Adverse Effect) on and as of such date as if made on and
as of such date (except to the extent made as of a specific date, in which case
such representation and warranty shall be true and correct in all material
respects (or in all respects where qualified by materiality or Material Adverse
Effect) on and as of such specific date).

(b)        No Default.  No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c)        Notices.  The Borrower shall have delivered to the Administrative
Agent, the notice of borrowing or application, as the case may be, for such
extension of credit in accordance with this Agreement.

SECTION 6.   AFFIRMATIVE COVENANTS

Holdings and the Borrower hereby agree that, so long as the Commitments remain
in effect, or any Term Loan or other amount is owing to any Lender or Agent
hereunder (other than unasserted contingent indemnification obligations),
Holdings shall and shall cause each of its Restricted Subsidiaries to:

6.1       Financial Statements.  Furnish to the Administrative Agent or for
prompt further distribution to each Lender:

(a)        as soon as available, but in any event within ninety (90) days after
the end of each fiscal year of Holdings, (i) a copy of the audited consolidated
balance sheet of Holdings and its consolidated Subsidiaries as at the end of
such year and the related audited consolidated statements of income or
operations, members’ equity and cash flows for such year, setting forth in each
case in comparative form the figures for the previous year, reported on without
a “going concern” or like qualification or exception, or qualification arising
out of the scope of the audit, by PricewaterhouseCoopers LLP or other
independent certified public accountants of nationally recognized standing and
(ii) in the event Holdings is no longer subject to the periodic reporting
requirements of the Exchange Act, a narrative report and management’s discussion
and analysis, in





-70-

--------------------------------------------------------------------------------

 

 

customary form, of the financial condition and results of operations of Holdings
for such fiscal year, as compared to amounts for the previous fiscal year;

(b)        as soon as available, but in any event on the date
forty-five (45) days after the end of each of the first three quarterly periods
of each fiscal year of Holdings, (i) the unaudited consolidated balance sheet of
Holdings and its consolidated Subsidiaries as at the end of such quarter, the
related unaudited consolidated statements of income or operations, for such
quarter and cash flows for the portion of the fiscal year through the end of
such quarter, setting forth in each case in comparative form the figures for the
previous year, certified by a Responsible Officer of Holdings as fairly
presenting in all material respects the financial condition, results of
operation, members’ equity and cash flows of Holdings in accordance with GAAP
(subject to normal year-end audit adjustments and the absence of footnotes) and
(ii) in the event Holdings is no longer subject to the periodic reporting
requirements of the Exchange Act, a narrative report and management’s discussion
and analysis, in customary form, of the financial condition and results of
operations for such fiscal quarter and the then elapsed portion of the fiscal
year, as compared to the comparable periods in the previous fiscal year; and

(c)        in the event Holdings is no longer subject to the periodic reporting
requirements of the Exchange Act, at such time as reasonably determined by the
Administrative Agent, after the financial statements of Holdings and its
consolidated Subsidiaries are required to be delivered pursuant to
Sections 6.1(a) and 6.1(b), Holdings and the Borrower shall participate in a
conference call to discuss results of operations of Holdings and its
consolidated Subsidiaries with the Lenders.

All such financial statements shall be in accordance with GAAP applied
consistently throughout the periods reflected therein and other than as
disclosed therein with prior periods.

Documents required to be delivered pursuant to Section 6.1(a) or (b) or Section
6.2(b) or Section 6.2(c) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent) (the
“Platform”); provided that, (x) to the extent the Administrative Agent or any
Lender so requests, the Borrower shall deliver paper copies of such documents to
the Administrative Agent or such Lender until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(y) the Borrower shall notify the Administrative Agent (by facsimile or
electronic mail) of the posting of any such documents.  The Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to herein, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

6.2       Certificates; Other Information.  Furnish to the Administrative Agent
and the Collateral Agent (as applicable) (or, in the case of clause (e), to the
relevant Lender):





-71-

--------------------------------------------------------------------------------

 

 

(a)        (x) concurrently with the delivery of any financial statements
pursuant to Section 6.1, (i) a certificate of a Responsible Officer of the
Borrower stating that such Responsible Officer has obtained no knowledge of any
Default or Event of Default except as specified in such certificate, and (ii) a
Compliance Certificate containing all information and calculations necessary for
determining compliance by each Group Member with any other provision of this
Agreement as applicable, as of the last day of the fiscal quarter or fiscal year
of Holdings, as the case may be and (y) concurrently with the delivery of any
financial statements pursuant to Section 6.1(a), to the extent not previously
disclosed and delivered to the Administrative Agent and the Collateral Agent,
(i) a listing of any material Intellectual Property which is the subject of a
United States federal registration or federal application or material
registration or application in other jurisdictions outside of the United States
(including Intellectual Property included in the Collateral which was
theretofore unregistered and becomes the subject of a United States federal
registration or federal application or material registration or application in
such other jurisdictions) acquired by any Loan Party since the date of the most
recent list delivered pursuant to this clause (ii) (or, in the case of the first
such list so delivered, since the Original Closing Datey), and promptly deliver
to the Administrative Agent and the Collateral Agent an Intellectual Property
Security Agreement suitable for recordation in the United States Patent and
Trademark Office or the United States Copyright Office or registration or
application in the Republic of Ireland, as applicable, or such other instrument
in form and substance reasonably acceptable to the Administrative Agent, and
undertake the filing of any instruments or statements as shall be reasonably
necessary to create, record, preserve, protect or perfect the Collateral Agent’s
security interest in such Intellectual Property, and (iii)  a Compliance
Certificate containing all information and calculations necessary for
determining the Applicable Margins and for determining compliance by each Group
Member with any other provision of this Agreement as applicable, as of the last
day of the fiscal quarter or fiscal year of Holdings, as the case may be;to the
extent applicable, a written notice to the Administrative Agent pursuant to the
last proviso of the definition of “Reinvestment Event”;

(b)        as soon as available, and in any event no later than ninety (90) days
after the end of each fiscal year of Holdings, projections for the following
fiscal year shown on a quarterly basis (including consolidated statements of
projected cash flow and projected income and a description of the underlying
assumptions applicable thereto) (collectively, the “Projections”), which
Projections shall in each case be accompanied by a certificate of a Responsible
Officer of Holdings stating that such Projections are based on estimates,
information and assumption believed by such Responsible Officer to be reasonable
at the time prepared, it being understood that actual results may vary from such
projections and that such variations may be material; provided that to the
extent Holdings files annual guidance with the SEC in a form consistent with
past practice, the filing of such annual guidance shall be deemed to satisfy the
requirement to provide Projections pursuant to this clause (b);

(c)        promptly after the same are sent, copies of all financial statements,
reports and material notices that the Borrower sends to the holders of any class
of its Indebtedness or public equity securities and, promptly after the same are
filed, copies of all annual, regular or periodic and special reports and
registration statements which the





-72-

--------------------------------------------------------------------------------

 

 

Loan Parties may file or be required to file with the SEC and not otherwise
required to be delivered to the Administrative Agent pursuant hereto, and,
promptly, and in any event within ten (10) Business Days, after receipt thereof
by Holdings or any Subsidiary thereof, copies of each written notice or other
correspondence received from the SEC or comparable agency in any applicable
foreign jurisdiction concerning any investigation or potential investigation or
other inquiry by such agency regarding the financial or other operational
results of Holdings or any Subsidiary thereof;

(d)        promptly, after any request by the Administrative Agent, any final
“management” letter submitted by such accountants to the board of directors of
Holdings or the Borrower in connection with their annual audit; and

(e)        promptly, such additional financial and other information regarding
the business, financial or corporate affairs of Holdings or any of its
Restricted Subsidiaries as the Administrative Agent (for itself or on behalf of
any Lender) may from time to time reasonably request, including, without
limitation, other information with respect to the Patriot Act; provided, that
(other than with respect to the Patriot Act or where waiver of such privilege
will not be adverse to the Borrower in the good faith opinion of the Borrower’s
counsel) if the disclosure of any requested information would compromise any
attorney-client privilege, that has not been or will not be waived, the Borrower
shall make available redacted versions of requested documents or portions of
documents that are the subject of such attorney-client privilege or, if unable
to do so consistent with the preservation of such attorney-client privilege,
shall endeavor in good faith otherwise to disclose information responsive to the
Administrative Agent’s requests in a manner that will protect such
attorney-client privilege.

6.3       Payment of Taxes.  Pay all federal, state and other material taxes,
assessments, fees or other charges imposed on it or any of its property by any
Governmental Authority before they become delinquent, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the relevant Group Member.

6.4       Maintenance of Existence; Compliance.

(a)        (i) Preserve, renew and keep in full force and effect its
organizational existence except as permitted hereunder and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, including, without limitation,
all necessary Governmental Authorizations, except, in each case, as otherwise
permitted by Section 7.3 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and

(b)        comply with all Contractual Obligations, Organizational Documents and
Requirements of Law (including, without limitation, and as applicable, Health
Care Laws, ERISA, OFAC, FCPA and the Code) except to the extent that failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.





-73-

--------------------------------------------------------------------------------

 

 

6.5       Maintenance of Property; Insurance.  (a) Except as permitted by
Section 7.4, keep all material Property useful and necessary in its business in
good working order and condition, ordinary wear and tear and obsolescence
excepted, except if failure to do so could not reasonably be expected to have a
Material Adverse Effect, (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by similarly situated companies engaged in the same or
similar business operating in the same or similar locations.  Within a
reasonable time after the Original Closing Date, the umbrella liability
insurance and property insurance of the Group Members shall (i) name the
Administrative Agent, on behalf of Secured Parties as an additional insured
thereunder as its interests may appear and (ii) in the case of each casualty
insurance policy, contain a loss payable clause or endorsement, reasonably
satisfactory in form and substance to the Administrative Agent, that names
Collateral Agent, on behalf of Lenders as the loss payee thereunder and provides
for at least thirty day’s prior written notice to Collateral Agent of any
cancellation of such policy and (c) if any portion of any Mortgaged Property is
at any time located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a Special Flood Hazard Area with respect to
which flood insurance has been made available under the National Flood Insurance
Act of 1968 (as now or hereafter in effect or successor act thereto), then the
Borrower shall, or shall cause each Loan Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

6.6       Inspection of Property; Books and Records; Discussions.  (a)  Keep
proper books of records and account in which full, true and correct in all
material respects entries in conformity with GAAP and all Requirements of Law
shall be made of all material dealings and transactions in relation to its
business and activities and (b) subject to the Borrower’s, Holdings’ and each
Restricted Subsidiary’s internal policies for the protection and preservation of
Intellectual Property or other non‑financial proprietary information, permit
representatives of the Administrative Agent who may be accompanied by any Lender
to visit and inspect any of its properties and examine and make abstracts from
any of its books and records at any reasonable time during normal business hours
and upon reasonable advance notice to the Borrower and to discuss the business,
operations, properties and financial and other condition of the Group Members
with the officers of the Group Members and with their independent certified
public accountants (provided that Holdings or its Subsidiaries may, at their
option, have one or more employees or representatives present at any discussion
with such accountants); provided that unless an Event of Default has occurred or
is continuing, only one (1) such visit in any calendar year shall be at the
Borrower’s expense and provided, further, that if the disclosure of any
requested information would compromise any attorney-client privilege (other than
where waiver of such privilege will not be adverse to the Borrower in the good
faith opinion of the Borrower’s counsel), that has not been or will not be
waived or waiver thereof will be materially adverse to the Borrower, the
Borrower shall make available redacted versions of requested documents or
portions of documents that are the subject of such attorney-client privilege or,
if unable to do so consistent with the preservation of such attorney-client
privilege, shall endeavor in good faith otherwise to disclose information
responsive to the Administrative Agent’s requests in a manner that will protect
such attorney-client privilege.





-74-

--------------------------------------------------------------------------------

 

 

6.7       Notices.  Promptly give notice to the Administrative Agent of:

(a)        the occurrence of any Default or Event of Default;

(b)        any (i) default or event of default under any Contractual Obligation
of any Group Member that could reasonably be expected to have a Material Adverse
Effect or (ii) litigation, investigation or proceeding that may exist at any
time between any Group Member and any Governmental Authority, which could
reasonably be expected to have a Material Adverse Effect;

(c)        any litigation or proceeding affecting any Group Member (i) which
could reasonably be expected to have a Material Adverse Effect or (ii) which
relates to any Loan Document;

(d)        the following events, as soon as possible and in any event within
thirty (30) days after a Responsible Officer of the Borrower obtains actual
knowledge thereof:  (i) the occurrence of any Reportable Event with respect to
any Single Employer Plan, a failure to make any required contribution to any
Single Employer Plan or Multiemployer Plan, the creation of any Lien against
Holdings, the Borrower or any Commonly Controlled Entity in favor of the PBGC or
a Single Employer Plan or Multiemployer Plan or any withdrawal from, or the
termination, Reorganization or Insolvency of, any Multiemployer Plan or (ii) the
institution of proceedings or the taking of any other action by the PBGC or
Holdings, the Borrower or any Commonly Controlled Entity or any Multiemployer
Plan with respect to the withdrawal from, or the termination, Reorganization or
Insolvency of, any Single Employer Plan or Multiemployer Plan, and in each case,
of substantially similar events with respect to pension schemes maintained in
Ireland; and

(e)        any development or event that has had or could reasonably be expected
to have a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Subsidiary proposes
to take with respect thereto.

6.8       Environmental Laws.

(a)        Comply with, and use commercially reasonable efforts to ensure
compliance in all material respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws, and obtain and comply with and maintain, and
use commercially reasonable efforts to ensure that all tenants and subtenants
obtain and comply in all material respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except, in each case, to the extent the failure
to do so could not reasonably be expected to have a Material Adverse Effect.

(b)        Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws to address Materials of Environmental Concern, and promptly
comply with all lawful orders and directives





-75-

--------------------------------------------------------------------------------

 

 

of all Governmental Authorities regarding Environmental Laws, except to the
extent the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

6.9       [Intentionally Omitted]

6.10     Post-Closing; Additional Collateral, etc.

(a)        With respect to any property acquired after the Restatement Effective
Date by any Loan Party as to which the Collateral Agent, for the benefit of the
Secured Parties, does not have a perfected Lien (other than (x) any property
described in paragraph (b), (c), (d) or (g) below, (y) property that is not
required to become subject to Liens in favor of the Collateral Agent pursuant to
the Loan Documents and (z) solely with respect to the following clauses (ii) and
(iii), any non U.S. property, other than Intellectual Property that is
registered or applied for with an Irish Governmental Authority, of a Domestic
Subsidiary (for the avoidance of doubt, a Domestic Subsidiary shall be required
to grant a security interest in all Collateral wherever located)), (i) execute
and deliver to the Collateral Agent such amendments to the applicable Security
Document or such other documents as the Collateral Agent deems necessary or
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a security interest in such property, (ii) take all actions necessary
or advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in such property,
including, the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the applicable Security Document or by law
and, in the case of Intellectual Property subject to a United States federal
registration or federal application, as promptly as practicable, the delivery
for filing of an Intellectual Property Security Agreement suitable for
recordation in the United States Patent and Trademark Office, the United States
Copyright Office or the appropriate filing office in the Republic of Ireland, as
applicable, or such other instrument in form and substance reasonably acceptable
to the Administrative Agent, or as may be reasonably requested by the Collateral
Agent and (iii) if reasonably requested by the Collateral Agent, deliver to the
Collateral Agent legal opinions relating to the matters described above, which
opinions shall be customary in form and substance and from counsel reasonably
satisfactory to the Collateral Agent.

(b)        With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $2,500,000 owned or acquired on
or after the Restatement Effective Date by any Loan Party (other than any such
real property subject to a Lien expressly permitted by Section 7.2(g)), promptly
(but in any event within 60 days, or as such later date the Administrative Agent
may agree) (i) execute and deliver a first priority Mortgage subject to Liens
permitted under clause (i) of Section 7.2 hereof, in favor of the Collateral
Agent, for the benefit of the Secured Parties, covering such real property,
(ii) provide the Secured Parties with (x) (in the case of real property located
outside the U.S. if customary in the relevant non-U.S. jurisdiction) a policy of
title insurance (or marked up title insurance commitment having the effect of a
policy of title insurance) covering such real property in an amount at least
equal to the purchase price of such real property (or such other amount as shall
be reasonably acceptable to the Collateral Agent, provided that in jurisdictions
that impose mortgage recording taxes, the Security Documents shall not secure
indebtedness in an amount exceeding 105% of the fair market value of the
Mortgaged Property, as reasonably determined in good faith by the Loan Parties
and reasonably acceptable to Collateral Agent), as well as a





-76-

--------------------------------------------------------------------------------

 

 

Survey thereof (except that a new Survey will not be required except to the
extent necessary to delete the so called “survey exceptions” in any such policy
of title insurance) and (y) any consents or estoppels deemed necessary or
reasonably advisable by the Collateral Agent in connection with such Mortgage,
each of the foregoing in form and substance reasonably satisfactory to the
Administrative Agent, (iii) deliver to the Collateral Agent legal opinions
relating to, among other things, the enforceability, due authorization,
execution and delivery of the applicable Mortgage, which opinions shall be in
customary form and substance and from counsel reasonably satisfactory to the
Collateral Agent and (iv) for real property located in the United States deliver
to the Administrative Agent a “Life-of-Loan” Federal Emergency Standard Flood
Hazard Determination (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by the Borrower and each Loan
Party relating thereto), and if such Mortgaged Property is located in a special
flood hazard area, evidence of flood insurance confirming that such insurance
has been obtained, which certificate shall be in a form and substance reasonably
satisfactory to the Administrative Agent, and any and all other documents as the
Collateral Agent may reasonably request, in each case, in form and substance
reasonably satisfactory to the Collateral Agent.

(c)        With respect to any new Restricted Subsidiary (other than an
Immaterial Subsidiary) created or acquired after the Restatement Effective Date
by any Loan Party (including any such Subsidiary that ceases to be either an
Immaterial Subsidiary or an Unrestricted Subsidiary), within forty-five
(45) days after such acquisition or formation, in the case of any Domestic
Subsidiary, and within seventy-five (75) days after such acquisition or
formation, in the case of any Foreign Subsidiary (or, in each case, such later
date as the Administrative Agent may agree) (i) execute and deliver to the
Collateral Agent, such Security Documents as the Administrative Agent deems
necessary or reasonably advisable to grant to the Collateral Agent, for the
benefit of the Secured Parties, a perfected first priority security interest in
the Capital Stock of such new Restricted Subsidiary that is owned by any Loan
Party, (ii) deliver to the Collateral Agent the certificates, if any,
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Group
Member, (iii) cause such new Subsidiary that is a Wholly Owned Subsidiary or is
acquired in a Permitted Acquisition (A) to become a party to the applicable
Security Documents, (B) to take such actions necessary or advisable to grant to
the Collateral Agent for the benefit of the Secured Parties a perfected first
priority security interest (subject to Liens permitted by Section 7.2 hereof) in
all or substantially all, or any portion of the property of such new Subsidiary
that is required to become subject to a Lien in favor of the Collateral Agent,
for the benefit of the Secured Parties, pursuant to the Loan Documents as the
Administrative Agent shall determine, in its reasonable discretion, including
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be required by the Guarantee and Collateral Agreement or by law or as may
be requested by the Collateral Agent and (C) to deliver to the Collateral Agent
a certificate of such Subsidiary, substantially in the form of Exhibit F-1, with
appropriate insertions and attachments, and (iv) if reasonably requested by the
Collateral Agent, deliver to the Administrative Agent legal opinions relating to
the matters described above, which opinions shall be in customary form and
substance and from counsel reasonably satisfactory to the Collateral Agent;
provided however, that in no event shall any such Subsidiary that is a CFC be
required to pledge any property.





-77-

--------------------------------------------------------------------------------

 

 

(d)        With respect to any new Foreign Subsidiary that is a Wholly Owned
Subsidiary (other than an Immaterial Subsidiary or an Unrestricted Subsidiary)
created or acquired after the Restatement Effective Date (including any such
Subsidiary that ceases to be either an Immaterial Subsidiary or an Unrestricted
Subsidiary, but other than any Foreign Subsidiary excluded pursuant to
Section 6.10(g)(i)) by any Loan Party (other than by any Loan Party that is a
Foreign Subsidiary), within sixty (60) days of such formation or acquisition, in
the case of a Foreign Subsidiary that is organized under the laws of Ireland,
and within seventy-five (75) days of such formation or acquisition, in the case
of any other Foreign Subsidiary (or, in each case, such later date as the
Administrative Agent may agree), (A) execute and deliver to the Collateral Agent
such Security Documents as the Collateral Agent deems necessary or reasonably
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Capital Stock of
such new Subsidiary that is owned by any such Loan Party (provided that in no
event shall more than 65% of the total outstanding voting Capital Stock of any
such new Subsidiary that is a CFC be required to be so pledged (whether
directly, indirectly through a pledge of the voting Capital Stock of an entity
that is treated as a disregarded entity for federal income tax purposes and
substantially all of the assets of which consist of the voting Capital Stock of
one or more of such CFCs, or a combination thereof)), (B) deliver to the
Collateral Agent the certificates representing such Capital Stock, together with
undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Loan Party, as the case may be, and take such other
action as may be necessary or, in the opinion of the Collateral Agent, desirable
to perfect the Collateral Agent’s security interest therein, and (C) if
reasonably requested by the Collateral Agent, deliver to the Collateral Agent
legal opinions relating to the matters described above, which opinions shall be
in customary form and substance and from counsel reasonably satisfactory to the
Collateral Agent.

(e)        [Intentionally Omitted].

(f)        [Intentionally Omitted].

(g)        Notwithstanding anything to the contrary in this Section 6.10:

(i)         none of the following entities shall be required to become
Subsidiary Guarantors:   (u) Alkermes Ireland Holdings Limited, a private
limited company in Ireland for so long as it would be prohibited by applicable
law or regulation from becoming a Subsidiary Guarantor (except that Holdings’
equity interest therein shall be pledged); (v) any Unrestricted Subsidiary;
(w) Immaterial Subsidiaries; (x) any subsidiary that is prohibited by law or
regulation from becoming a Subsidiary Guarantor; (y) any Subsidiary to the
extent that the cost of obtaining a guarantee outweighs the benefit afforded
thereby as reasonably determined by the Administrative Agent; or (z) any CFC;

(ii)       none of the following assets or property shall be required to be
included in the Collateral:  (t) any property, asset and Subsidiary in which (A)
the costs, burden or consequences (including adverse tax consequences) of
obtaining such a security interest or perfection therein are excessive in
relation to the value to the Lenders of the security to be afforded thereby, (B)
any asset of a Loan Party organized outside the





-78-

--------------------------------------------------------------------------------

 

 

United States if it is likely that under the law of such Foreign Subsidiary’s
jurisdiction of formation, the Collateral Agent would not have the ability to
enforce such security interest if granted or (C) such security interest would
violate any applicable law of such relevant jurisdiction; (u) any equity
interests in partnerships, joint ventures and non‑wholly owned Subsidiaries
which cannot be pledged without the consent of one or more third parties (except
to the extent such prohibition is rendered ineffective by applicable law or is
otherwise unenforceable); (v) leasehold real property interests, any lease,
license or other agreement or any property subject to a purchase money security
interest or similar arrangement to the extent that a grant of a security
interest therein would violate or invalidate such lease, license or agreement or
purchase money arrangement or create a right of termination in favor of any
other party thereto after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code; (w) any property which is otherwise
excluded or excepted under the Guarantee and Collateral Agreement or any
corresponding section of any Foreign Security Document; (x) letter of credit
rights that are not otherwise supporting obligations with a value of less than
$100,000; (y) commercial tort claims as to which a pleading has been filed with
a value of less than $100,000 or other commercial tort claims; or (z) Capital
Stock in CFCs if the inclusion of such Capital Stock would cause more than 65%
of the total outstanding voting Capital Stock of any such CFC to be so pledged
(whether directly, indirectly through a pledge of the voting Capital Stock of an
entity that is treated as a disregarded entity for federal income tax purposes
and substantially all of the assets of which consist of the voting Capital Stock
of one or more of such CFCs, or a combination thereof); and

(iii)      any requirement contained herein with respect to any entity organized
outside of the United States shall in all respects be subject to the Agreed
Security Principles.

6.11     Further Assurances.  Subject to the Agreed Security Principles for the
entities organized outside of the United States, from time to time execute and
deliver, or cause to be executed and delivered, such additional instruments,
certificates or documents, and take all such actions, as the Administrative
Agent or the Collateral Agent may reasonably request for the purposes of
implementing or effectuating the provisions of this Agreement and the other Loan
Documents, or of more fully perfecting or renewing the rights of the
Administrative Agent, the Collateral Agent and the Secured Parties with respect
to the Collateral (or with respect to any additions thereto or replacements or
proceeds thereof or with respect to any other property or assets hereafter
acquired by any Loan Party which may be deemed to be part of the Collateral)
pursuant hereto or thereto.  Subject to the Agreed Security Principles for the
entities organized outside of the United States, upon the reasonable exercise by
the Administrative Agent, the Collateral Agent or any Secured Party of any
power, right, privilege or remedy pursuant to this Agreement or the other Loan
Documents which requires any consent, approval, recording qualification or
authorization of any Governmental Authority, the Borrower will execute and
deliver, or will cause the execution and delivery of, all applications,
certifications, instruments and other documents and papers that the
Administrative Agent, the Collateral Agent or such Secured Party reasonably may
be required to obtain from any Loan Party for such governmental consent,
approval, recording, qualification or authorization.





-79-

--------------------------------------------------------------------------------

 

 

6.12     Rated Credit Facility; Corporate Ratings.  Use commercially reasonable
efforts to (a) cause the Term Loans to be continuously rated by S&P and Moody’s
and (b) cause the Borrower to continuously receive a Corporate Family Rating and
Corporate Rating.

6.13     Use of Proceeds.  The Borrower shall use the proceeds of the Term
Loans, solely as set forth in Section 4.16.

6.14     [Intentionally Omitted].

6.15     Intellectual Property.  Each Loan Party shall (and Holdings shall
procure that each Group Member will):  (a) take commercially reasonable efforts
to preserve and maintain the subsistence and validity of the Intellectual
Property necessary to the business of the relevant Group Member; (b) take
commercially reasonable steps to prevent and defend against any infringement in
any material respect of such Intellectual Property, including, without
limitation, settling such litigation when in such Group Member’s good faith
belief it is commercially reasonable to do so; (c) make registrations and pay
all registration fees and taxes necessary, as applicable, to maintain such
Intellectual Property in full force and effect and record its interest in such
Intellectual Property; and (d) not use or permit such Intellectual Property to
be used in a way or take any step or omit to take any step in respect of such
Intellectual Property which may materially and adversely affect the existence or
value of such Intellectual Property or imperil the right of any Group Member to
use such property.

6.16     Designation of Subsidiaries.  The board of directors of Holdings may at
any time designate any Restricted Subsidiary as an Unrestricted Subsidiary or
any Unrestricted Subsidiary as a Restricted Subsidiary; provided that
(i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) the Consolidated Leverage Ratio shall beis less
than or equal to 4.5 to 1.00:1.00 (and, as a condition precedent to the
effectiveness of any such designation, Holdings shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the pro
forma calculations demonstrating satisfaction of such test) and (iii) no
Subsidiary may be designated as an Unrestricted Subsidiary if, after such
designation, it would be a “Restricted Subsidiary” for the purpose of any Junior
Financing.  The designation of any Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by Holdings therein at the date of designation in
an amount equal to the fair market value of the assets of such Subsidiary (less
the amount of the Indebtedness of such Subsidiary on the date of such
designation) that is allocated to the ownership interest of the relevant Group
Member in such Subsidiary.  The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence, at the time of
designation, of Indebtedness or Liens in such Subsidiary (equal to the amounts
then owed by such Subsidiary) and a return on any Investment by Holdings in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the fair market value of the assets of such Subsidiary (less the amount of
the Indebtedness of such Subsidiary on the date of such re-designation) that is
allocated to the ownership interest of the relevant Group Member in such
Subsidiary.

SECTION 7.    NEGATIVE COVENANTS

Holdings and the Borrower hereby agree that, so long as the Commitments remain
in effect or any Term Loan or other amount is owing to any Lender or Agent
hereunder (other





-80-

--------------------------------------------------------------------------------

 

 

than unasserted contingent indemnification obligations), Holdings shall not, and
shall not permit any of its Restricted Subsidiaries to:

7.1       Indebtedness.  Create, issue, incur, assume, become liable in respect
of or suffer to exist any Indebtedness, except:

(a)        Indebtedness of any Loan Party pursuant to any Loan Document;

(b)        (i) Indebtedness of any Loan Party owed to any other Loan Party;
(ii) unsecured Indebtedness of any Loan Party owed to any Group Member that is
not a Loan Party; (iii) Indebtedness of any Group Member that is not a Loan
Party owed to any other Group Member that is not a Loan Party; and (iv) subject
to Section 7.6(g), Indebtedness of any Group Member that is not a Loan Party
owed to a Loan Party; provided, that (x) in the case of clause (iv), such
Indebtedness is evidenced by, and subject to the provisions of, an Intercompany
Note and (y) in the case of any such Indebtedness of a Loan Party owed to a
Group Member that is not a Loan Party, such Indebtedness shall be subordinated
in right of payment to the Obligations on terms reasonably satisfactory to the
Administrative Agent;

(c)        Guarantee Obligations incurred by (i) any Group Member that is a Loan
Party of obligations of any other Loan Party and, subject to Section 7.6(g), of
any Group Member that is not a Loan Party and (ii) any Group Member that is not
a Loan Party of obligations of any Loan Party or any other Group Member;

(d)        Indebtedness outstanding on the Restatement Effective Date and listed
on Schedule 7.1 and any Permitted Refinancing thereof;

(e)        Indebtedness (including, without limitation, Capital Lease
Obligation) of the Borrower or any Subsidiary secured by Liens permitted by
Section 7.2(g) in an aggregate principal amount not to exceed $25,000,000 at any
one time outstanding and any Permitted Refinancing thereof;

(f)        Indebtedness in respect of Hedge Agreements designed to hedge against
interest rates, foreign exchange rates or commodities pricing risks and not for
speculative purposes and Guarantee Obligations thereof;

(g)        Indebtedness of the Borrower or any Subsidiary in respect of
performance, bid, surety, indemnity, appeal bonds, completion guarantees and
other obligations of like nature and guarantees and/or obligations as an account
party in respect of the face amount of letters of credit in respect thereof, in
each case securing obligations not constituting Indebtedness for borrowed money
(including worker’s compensation claims, environmental remediation and other
environmental matters and obligations in connection with insurance or similar
requirements) provided in the ordinary course of business;

(h)        Indebtedness arising from the endorsement of instruments in the
ordinary course of business;





-81-

--------------------------------------------------------------------------------

 

 

(i)         Indebtedness of a Person existing at the time such Person became a
Restricted Subsidiary (such Person, an “Acquired Person”), together with all
Indebtedness incurred or assumed by Holdings, the Borrower or any of the
Restricted Subsidiaries in connection with any acquisition permitted under
Section 7.6, but only to the extent that (i) such Indebtedness was not created
or incurred in contemplation of such Person becoming a Subsidiary of such Loan
Party or such acquisition (except that Holdings, the Borrower and any of the
Restricted Subsidiaries may incur Junior Indebtedness, to the extent incurrence
thereof is permitted under clause (j) below, in connection with such Person
becoming a Restricted Subsidiary), (ii) any Liens securing such Indebtedness,
incurred in connection with such Person becoming a Restricted Subsidiary, attach
only to the assets of the Acquired Person (and in case of any Junior
Indebtedness shall be subject to a subordination agreement) and (iii) with
respect to incurred (but not assumed) Indebtedness only, the Consolidated
Leverage Ratio, after giving pro forma effect to the acquisition, is (x) less
than 4.50:1.00 or (y) no greater than the Consolidated Leverage Ratio as of the
last day of the most recent period of four (4) consecutive fiscal quarters of
the Borrower for which financial statements have been delivered pursuant to
Section 6.1immediately prior to such acquisition;  provided, that to the extent
any such Acquired Person does not become a Loan Party (within 60 days of such
person becoming an Acquired Person), the aggregate amount of such Indebtedness
(other than any assumed Indebtedness) for all such Acquired Persons shall not
exceed $15,000,000;

(j)         Junior Indebtedness of any Loan Party; provided that, (i) after
giving pro forma effect to the incurrence of such Indebtedness,  the
Consolidated Leverage Ratio as of the date of the most recent financial
statements delivered pursuant to Section 6.1(a) or (b) is less than 4.50:1.00
and (ii) no Default or Event of Default shall have occurred and be continuing or
would result therefrom;

(k)        Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within ten (10) Business Days of incurrence;

(l)         Indebtedness of Holdings or any Subsidiary that may be deemed to
exist in connection with agreements providing for indemnification, purchase
price adjustments and similar obligations in connection with acquisitions or
sales of assets and/or businesses;

(m)       [Intentionally Omitted];

(n)        Indebtedness arising from judgments or decrees not constituting an
Event of Default under Section 8(h);

(o)        Guarantee Obligations incurred by any Loan Party in respect of
Indebtedness otherwise permitted by this Section 7.1;





-82-

--------------------------------------------------------------------------------

 

 

(p)        other Indebtedness of the Group Members in an aggregate principal
amount (for all Group Members) not in excess of $60,000,000100,000,000 at any
time outstanding;

(q)        [Intentionally Omitted];

(r)        Indebtedness consisting of promissory notes issued to current or
former officers, directors, managers, consultants and employees, their
respective estates, spouses or former spouses to finance the purchase or
redemption of Capital Stock of any Group Member permitted by Section 7.5;

(s)        Indebtedness consisting of obligations of the Borrower, Holdings or
any Subsidiary under deferred compensation or other similar arrangements
incurred by such Person in connection with any Permitted Acquisitions or any
other Investment permitted hereunder;

(t)         Indebtedness consisting of (a) the financing of insurance premiums
in respect of unearned premiums payable on insurance policies maintained by the
Group Members or (b) take or pay obligations contained in supply arrangements,
in each case, in the ordinary course of business;

(u)        [Intentionally Omitted.]

(v)        unsecured Guarantee Obligations incurred in the ordinary course of
business (and consistent with past practice) in respect of obligations to
suppliers, customers, franchisees, lessors and licensees;

(w)       unsecured Indebtedness incurred in the ordinary course of business
(and consistent with past practice) in respect of obligations of the Borrower or
any Restricted Subsidiary to pay the deferred purchase price of goods or
services or progress payments in connection with such goods and services; and

(x)        unsecured Indebtedness of any Loan Party, which can consist of debt
securities convertible into or exchangeable for Capital Stock, in an initial
aggregate principal amount not in excess of $750,000,000 at any time
outstanding; provided that, (i) such Indebtedness, by its terms, (A) does not
mature or is not mandatorily redeemable, in whole or part, at any time prior to
the one hundred eighty-first day following the Term Loan Maturity Date or (B)
does not require any amortization or payments of principal prior to the date of
its scheduled or stated maturity (other than in each case (A) and (B), as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Term Loans and all other
Obligations that are accrued and payable and the termination of any Term
Commitments) and (ii) if such Indebtedness is guaranteed, it shall only be
guaranteed by any Group Member that is a Loan Party.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.1.





-83-

--------------------------------------------------------------------------------

 

 

7.2       Liens.  Create, incur, assume or suffer to exist any Lien upon any of
its property, whether now owned or hereafter acquired, except for:

(a)        Liens for taxes, assessments, charges or other governmental levies
not yet delinquent for a period of more than thirty (30) days or that are being
contested in good faith by appropriate proceedings; provided that adequate
reserves with respect thereto are maintained on the books of the Group Members,
as the case may be, in conformity with GAAP;

(b)        Liens imposed by law, including, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business that are not overdue for a period of more than
sixty (60) days (or, if more than sixty (60) days overdue, no action has been
taken to enforce such Lien) or are being contested in good faith and by
appropriate proceedings for which appropriate reserves have been established in
accordance with GAAP;

(c)        (i) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation, or letters of
credit or guarantees issued in respect thereof, other than any Lien imposed by
ERISA with respect to a Single Employer Plan or Multiemployer Plan and
(ii) pledges and deposits in the ordinary course of business securing liability
for reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower,
Holdings or any Restricted Subsidiary;

(d)        pledges or deposits to secure the performance of bids, government
contracts and trade contracts (other than for borrowed money), leases, statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business or
letters of credit or guarantees issued in respect thereof;

(e)        easements, rights-of-way, restrictions (including zoning
restrictions), encroachments, protrusions and other similar encumbrances and
minor title defects affecting real property that, in the aggregate, do not
materially interfere with the ordinary conduct of the business of the Borrower,
Holdings and the Restricted Subsidiaries, taken as a whole, and any exception on
the title policies issued in connection with the Mortgaged Property;

(f)        Liens in existence on the Restatement Effective Date listed on
Schedule 7.2 and any renewals or extensions of any of the foregoing; provided
that no such Lien is spread to cover any additional property after the
Restatement Effective Date;

(g)        Liens securing permitted Indebtedness of Holdings, the Borrower or
any Restricted Subsidiary incurred to finance the acquisition, construction,
improvement or repair of fixed or capital assets and any Permitted Refinancings
thereof; provided that (i) such Liens shall be created substantially
simultaneously (or within 270 days of) with





-84-

--------------------------------------------------------------------------------

 

 

the acquisition, construction, improvement or repair of such fixed or capital
assets, (ii) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and additions, accessions and the
proceeds of sale thereof and (iii) the amount of Indebtedness secured thereby is
not increased;

(h)        Liens created pursuant to the Security Documents or any other Loan
Document;

(i)         Liens approved by Collateral Agent appearing on Schedule B to the
policies of title insurance being issued in connection with the Mortgages;

(j)         any interest or title of a lessor or licensee under any lease or
license entered into by Holdings, the Borrower or any Restricted Subsidiary in
the ordinary course of its business and covering only the assets so leased or
licensed;

(k)        licenses granted with respect to Intellectual Property, leases or
subleases granted to third parties in the ordinary course of business which,
individually or in the aggregate, do not materially interfere with the ordinary
conduct of the business of the Loan Parties or any of their Subsidiaries and for
which reasonable consideration (taking into account the value of the license,
lease or sublease) was received;

(l)         Liens securing judgments not constituting an Event of Default under
Section 8(h) or securing appeal or other surety bonds related to such judgments;

(m)       the filing of UCC financing statements solely as a precautionary
measure in connection with operating leases and consignment arrangements;

(n)        Liens existing on property acquired by the Borrower or any Subsidiary
at the time such property is so acquired or existing on the property of any
Person at the time such Person becomes a Restricted Subsidiary after the
Restatement Effective Date (whether or not the Indebtedness secured thereby
shall have been assumed); provided that (i) such Lien is not created in
contemplation of such acquisition or such Person becoming a Restricted
Subsidiary; (ii) such Lien does not extend to any other property (other than
proceeds or products or after-acquired property) of any Group Member following
such acquisition or such Person becoming a Restricted Subsidiary; and (iii) the
Indebtedness secured by such Liens is permitted by Section 7.1(i);

(o)        Liens (i) of a collecting bank arising under Section 4-210 of the
Uniform Commercial Code on the items in the course of collection and (ii) in
favor of a banking or other financial institution arising as a matter of law or
contract encumbering deposits or other funds or assets maintained with a
financial institution (including the right of set off) and that are within the
general parameters customary in the banking industry, including, without
limitation, customary liens for customary fees and expenses relating to the
operation and maintenance of such deposits;

(p)        Liens in favor of customs and revenue authorities arising as a matter
of law and in the ordinary course of business to secure payment of customs
duties in connection with the importation of goods;





-85-

--------------------------------------------------------------------------------

 

 

(q)        statutory and common law landlords’ liens under leases to which the
Borrower or any of the Restricted Subsidiaries is a party;

(r)        Liens on assets of Foreign Subsidiaries securing indebtedness of such
Foreign Subsidiaries to the extent the Indebtedness secured thereby is permitted
under Section 7.1;

(s)        Liens not otherwise permitted by this Section so long as the
aggregate outstanding principal amount of the obligations secured thereby do not
exceed  $15,000,00050,000,000 at any one time;

(t)         Liens on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.6(i) or Section 7.6(w)
to be applied against the purchase price for such Investment and not to exceed
10% of the aggregate purchase price with respect thereto when combined with any
cash earnest money deposits permitted under clause (x) below;

(u)        Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods entered into by the Borrower, Holdings
or any Restricted Subsidiary in the ordinary course of business in accordance
with past practices of the Borrower;

(v)        Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.6 and reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts maintained in the ordinary course of business and not
for speculative purposes;

(w)       Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower, Holdings or any Restricted
Subsidiary to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Borrower, Holdings or any Restricted
Subsidiary or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower, Holdings or any Restricted Subsidiary in
the ordinary course of business;

(x)        Liens solely on any cash earnest money deposits made by the Borrower,
Holdings or any Subsidiary in connection with any letter of intent or purchase
agreement permitted hereunder and not to exceed 10% of the aggregate purchase
price with respect thereto when combined with any liens and/or cash advances
permitted under clause (t) above;

(y)        (i) Liens on the Capital Stock of any Subsidiary acquired pursuant to
a Permitted Acquisition to secure Indebtedness incurred or assumed pursuant to
Section 7.1(i) in connection with such Permitted Acquisition and (ii) Liens on
the assets of such Subsidiary to secure Indebtedness (or to secure a Guarantee
Obligation of such Indebtedness) incurred or assumed pursuant to
Section 7.1(i) in connection with such Permitted Acquisition;





-86-

--------------------------------------------------------------------------------

 

 

(z)        ground leases in respect of real property on which facilities owned
or leased by the Borrower, Holdings or any Restricted Subsidiary are located;

(aa)      Liens in respect of unearned premiums on insurance policies and the
proceeds thereof securing the financing of the premiums with respect thereto;

(bb)      Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods; and

(cc)      Liens constituting Dispositions permitted by Section 7.4.

7.3       Fundamental Changes.  Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of, all or substantially all of its
property or business, except that:

(a)        any Restricted Subsidiary may be merged, consolidated or be
amalgamated (i) with or into the Borrower (provided that the Borrower shall be
the continuing or surviving corporation), (ii) with or into Holdings or any
other Restricted Subsidiary (provided that if only one party to such transaction
is a Subsidiary Guarantor, the Subsidiary Guarantor shall be the continuing or
surviving corporation) or (iii) subject to Section 7.6(g), with or into any
other Group Member;

(b)        any Group Member may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to any Loan Party or, subject
to Section 7.6(g) (to the extent applicable), any other Group Member;

(c)        any Restricted Subsidiary that is not a Loan Party may (i) merge or
consolidate with or into any Restricted Subsidiary that is not a Loan Party or
(ii) dispose of all or substantially all of its assets (including any
Disposition that is in the nature of a voluntary liquidation) to (x) another
Restricted Subsidiary that is not a Loan Party or (y) to a Loan Party;

(d)        Holdings, the Borrower, and any Subsidiary may enter into any merger,
consolidation or similar transaction with another Person to effect a transaction
permitted under Section 7.6; provided that either (i) Holdings, the Borrower or
any Subsidiary Guarantor is the surviving entity or (ii) the surviving entity
(if other than Holdings, the Borrower or any Subsidiary Guarantor) assumes all
the obligations of Holdings, the Borrower or any Subsidiary Guarantor under the
Loan Documents pursuant to agreements reasonably satisfactory to the
Administrative Agent and the Collateral Agent; and

(e)        transactions permitted under Section 7.4 shall be permitted.

7.4       Disposition of Property.  Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of the Borrower or any Restricted
Subsidiary, issue or sell any shares of such Restricted Subsidiary’s Capital
Stock to any Person, except:





-87-

--------------------------------------------------------------------------------

 

 

(a)        Dispositions of obsolete, damaged, uneconomic or worn out machinery,
parts, property or equipment, or property or equipment no longer used or useful,
in the conduct of its business, whether now owned or hereafter acquired;

(b)        the sale of inventory and owned or leased vehicles, each in the
ordinary course of business;

(c)        Dispositions permitted by Sections 7.3(a), (b) and (c);

(d)        so long as no change of control shall occur therefrom, the sale or
issuance of any Group Member’s Capital Stock to any other Group Member (except
that a Loan Party may issue Capital Stock only to  another Loan Party, provided
that Intermediate Holdco may issue Capital Stock to Alkermes Ireland Holdings
Limited irrespective of whether it is a Loan Party);

(e)        any Group Member may Dispose of any of its assets to a Loan Party or,
subject to Section 7.6(g) (to the extent applicable), any other Group Member,
and any Group Member (other than Alkermes Ireland Holdings Limited) that is not
a Loan Party may Dispose of any assets, or issue or sell Capital Stock, to any
other Group Member that is not a Loan Party;

(f)        Dispositions of cash or Cash Equivalents in transactions not
otherwise prohibited by this Agreement;

(g)        licenses granted by Group Members with respect to Intellectual
Property, or leases or subleases, granted to third parties in the ordinary
course of business which, individually or in the aggregate, do not materially
interfere with the ordinary conduct of the business of the Group Members and for
which reasonable consideration (taking into account the value of the license,
lease or sublease) was received;

(h)        the issuance or sale of shares of any Subsidiary’s Capital Stock to
qualified directors if required by applicable law;

(i)         Dispositions or exchanges of equipment or real property to the
extent that (i) such property is exchanged for credit against the purchase price
of similar replacement property or (ii) the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement property;

(j)         Dispositions of leases entered into in the ordinary course of
business, to the extent that they do not materially interfere with the business
of the Borrower, Holdings and any Restricted Subsidiary, taken as a whole;

(k)        the abandonment or other Disposition of Intellectual Property that
is, in the reasonable judgment of the Borrower, no longer economically
practicable to maintain and not material to the conduct of the business of the
Borrower, Holdings and the Restricted Subsidiaries, taken as a whole;

(l)         the Disposition of Property which constitutes a Recovery Event;





-88-

--------------------------------------------------------------------------------

 

 

(m)       Dispositions consisting of the sale, transfer, assignment or other
Disposition of accounts receivable in connection with the collection, compromise
or settlement thereof in the ordinary course of business and not as part of a
financing transaction;

(n)        Dispositions constituting Restricted Payments permitted by
Sections 7.5, Investments permitted by Section 7.6 and Liens permitted by
Section 7.2;

(o)        leases, subleases, licenses or sublicenses with respect to real or
personal property (other than Intellectual Property), in each case in the
ordinary course of business and which do not materially interfere with the
business of the Borrower, Holdings and any Subsidiary, taken as a whole,
including leases of unimproved real property encumbered by a Mortgage, on which
real property the lessee may make improvements;

(p)        so long as the proceeds thereof are applied pursuant to Section 3.2,
Dispositions of Investments in joint ventures to the extent required by, or made
pursuant to, customary buy/sell arrangements between the joint venture parties
set forth in the joint venture arrangements and similar binding arrangements;

(q)        any issuance or sale of Capital Stock in, or Indebtedness or other
securities of an Immaterial Subsidiary or Unrestricted Subsidiary;

(r)        as long as no Default is continuing or would result therefrom, any
Disposition of property of any Group Member, or issuance or sale of Capital
Stock by, the Borrower or any Restricted Subsidiary; provided that with respect
to any Disposition made pursuant to this clause (r), such Disposition shall be
valued at fair market value and such Group Member shall receive not less than
75% of such consideration in the form of cash or Cash Equivalents; provided
further that (i) any liabilities (as shown on the most recent balance sheet of
Holdings provided hereunder or in the footnotes thereto) of such Group Member,
other than liabilities that are by their terms subordinated in right of payment
to the Obligations, that are assumed by the transferee with respect to the
applicable Disposition and for which such Group Member shall have been validly
released by all applicable creditors in writing, shall be deemed to be cash or
Cash Equivalents, (ii) any securities received by such Group Member from such
transferee that are convertible by such Group Member into cash or Cash
Equivalents within 180 days following the closing of the applicable Disposition,
shall be deemed to be cash or Cash Equivalents and (iii) any Designated Non-Cash
Consideration received by such Group Member in respect of such Disposition
having an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (r) that is at that time
outstanding,  not in excess of $20,000,00050,000,000 at the time of the receipt
of such Designated Non-Cash Consideration, with the fair market value of each
item of Designated Non-Cash Consideration being measured at the time received
and without giving effect to subsequent changes in value, shall be deemed to be
cash or Cash Equivalents;

(s)        Dispositions of Property related to compensation paid or to be paid,
or benefits provided or to be provided, in the ordinary course of business;





-89-

--------------------------------------------------------------------------------

 

 

7.5       Restricted Payments.  Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any Group Member, in each case, whether now
or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
Holdings or any Subsidiary (collectively, “Restricted Payments”), except that:

(a)        any Subsidiary may make Restricted Payments to the Borrower, Holdings
or any Subsidiary Guarantor or any other Person that owns a direct equity
interest in such Subsidiary in proportion to such Person’s ownership interest in
such Subsidiary;

(b)        each Subsidiary may make Restricted Payments to the Borrower and to
Wholly Owned Subsidiaries (and, in the case of a Restricted Payment by a
non‑Wholly Owned Subsidiary, to the Borrower and any Subsidiary and to each
other owner of Capital Stock or other equity interests of such Subsidiary on a
pro rata basis based on their relative ownership interests);

(c)        Holdings, the Borrower and each Restricted Subsidiary may declare and
make dividend payments or other distributions payable solely in the common stock
or other common equity interests of such Person;

(d)        so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, Holdings may purchase, redeem or otherwise
acquire shares of its common stock or other common equity interests or warrants
or options to acquire any such shares, in each case, to the extent consideration
therefor consists of the proceeds received from the substantially concurrent
issue of new shares of its common stock or other common equity interests;

(e)        Holdings, the Borrower and each Restricted Subsidiary may make
payments related to compensation paid or to be paid, or benefits provided or to
be provided, in the ordinary course of business;

(f)        [Intentionally Omitted].

(g)        so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom and the Available Amount Condition has been
met, Holdings and the Borrower may make Restricted Payments in an aggregate
amount not to exceed the then Available Amount;

(h)        [Intentionally Omitted].

(i)         Holdings, the Borrower and the Restricted Subsidiaries may make
Restricted Payments in an aggregate amount such that all such Restricted
Payments since the RestatementFifth Amendment Effective Date made pursuant to
this clause (i) shall not exceed $50,000,00075,000,000;





-90-

--------------------------------------------------------------------------------

 

 

(j)         Holdings may pay any dividend or distribution or the consummation of
any redemption within sixty (60) days after the date of declaration of the
dividend or distribution or giving of the redemption notice, as the case may be,
if, at the date of declaration or notice, the dividend, distribution or
redemption payment would have complied with the provisions of this Agreement;

(k)        Holdings, the Borrower and the Restricted Subsidiaries may make any
payments in connection with the consummation of the Transaction or the
transactions consummated under the Acquisition Agreement;

(l)         so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Holdings, the Borrower and the Restricted
Subsidiaries may make any Restricted Payment if, after giving pro forma effect
to such Restricted Payment, the Consolidated Leverage Ratio as of the last day
of the period of four (4) fiscal quarters most recently completed for which
financial statements have been delivered pursuant to Section 6.1 is less than
1.50 to 1.00; and

(m)       Holdings, the Borrower and the Restricted Subsidiaries may repurchase,
redeem or otherwise acquire shares of Holdings’ Capital Stock in an aggregate
amount such that the cash consideration for all acquisitions made pursuant to
this clause (m) shall not exceed the aggregate amount of cash proceeds received
by Holdings, the Borrower and the Restricted Subsidiaries from the exercise of
employee stock options.

7.6       Investments.  Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business line or unit of, or a division of any Person (all of the
foregoing, “Investments”), except:

(a)        extensions of trade credit in the ordinary course of business;

(b)        Investments in Cash Equivalents;

(c)        any Guarantee Obligation permitted by Section 7.1;

(d)        loans and advances to officers, directors and employees of any Group
Member in the ordinary course of business (including for travel, entertainment,
relocation and similar expenses) in an aggregate amount for all Group Members
not to exceed $5,000,000 at any time outstanding;

(e)        [Intentionally Deleted];

(f)        intercompany Investments by (i) any Group Member in any Loan Party;
provided that all such intercompany Investments to the extent such Investment is
a loan or advance owed to a Loan Party by a Group Member that is not a Loan
Party are evidenced by the Intercompany Note, (ii) any Group Member that is not
a Loan Party to any other Group Member that is not a Loan Party and
(iii) Holdings in Alkermes Ireland Holdings Limited so long as the proceeds of
such Investments are invested by Alkermes Ireland Holdings Limited in
Intermediate Holdco or any other wholly owned direct





-91-

--------------------------------------------------------------------------------

 

 

Restricted Subsidiary that is a Subsidiary Guarantor substantially
simultaneously therewith;

(g)        intercompany Investments (i) by any Loan Party in another Group
Member (including a Person that becomes a Restricted Subsidiary as a result of
such Investments), that, after giving effect to such Investment, is not a Loan
Party (including, without limitation, Guarantee Obligations with respect to
obligations of any such Subsidiary, loans made to any such Subsidiary and
Investments resulting from mergers with or sales of assets to any such
Subsidiary) in an aggregate amount (valued at fair market value) not to exceed
$50,000,000 at any time outstanding and (ii) intercompany Investments incurred
in the ordinary course of business in connection with the cash management
operations (including with respect to intercompany self-insurance arrangements)
of the Borrower, Holdings or any Restricted Subsidiary;

(h)        Investments in the ordinary course of business consisting of
endorsements for collection or deposit or lease, utility and other similar
deposits and deposits with suppliers in the ordinary course of business;

(i)         Investments in connection with Permitted Acquisitions;

(j)         Investments consisting of Hedge Agreements permitted by Section 7.1;

(k)        Investments (i) existing on the Restatement Effective Date or made
pursuant to legally binding written contracts in existence on the Restatement
Effective Date or (ii) contemplated on the Restatement Effective Date and set
forth on Schedule 7.6, and in each case any modification, replacement, renewal,
reinvestment or extension thereof; provided that the amount of any such
Investment is not increased at the time of such extension or renewal;

(l)         Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors or other
Persons to the extent reasonably necessary in order to prevent or limit loss or
in connection with the bankruptcy or reorganization of suppliers or customers
and in settlement of delinquent obligations of, and other disputes with,
suppliers or customers arising in the ordinary course of business;

(m)       Investments received as consideration in connection with Dispositions
permitted under Section 7.4;

(n)        advances of payroll payments to employees in the ordinary course of
business;

(o)        Investments to the extent that payment for such Investments is made
solely with Capital Stock of Holdings (or by any direct or indirect parent
thereof);

(p)        Investments held by a Person that becomes a Restricted Subsidiary
after the Restatement Effective Date or of a Person merged into the Borrower or
merged or





-92-

--------------------------------------------------------------------------------

 

 

consolidated with a Restricted Subsidiary in accordance with Section 7.3 after
the Restatement Effective Date to the extent that such Investments were not made
in contemplation of or in connection with such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger or
consolidation;

(q)       Guarantees Obligations of the Group Members of leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(r)        Investments consisting of purchases and acquisitions of assets or
services in the ordinary course of business and consistent with past practices;

(s)        Investments made in the ordinary course of business in connection
with obtaining, maintaining or renewing client contracts and loans or advances
made to distributors in the ordinary course not to exceed $10,000,000 at any
time outstanding;

(t)        Investments made by any Restricted Subsidiary that is not a Loan
Party to the extent such Investments are financed with the proceeds received by
such Restricted Subsidiary from an Investment made pursuant to this Section 7.6;

(u)        so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, in addition to Investments otherwise
expressly permitted by this Section, Investments in an aggregate amount not to
exceed the then Available Amount; and

(v)       [Intentionally Deleted].

(w)      other Investments by Group Members in an aggregate amount at any time
outstanding of all such Investments since the RestatementFifth Amendment
Effective Date not to exceed $50,000,00075,000,000.

The amount of any Investment, other than a Guarantee Obligation, shall be
(i) the amount actually invested, as determined at the time of each such
Investment, without adjustment for subsequent increases or decreases in the
value of such Investment, minus (ii) the amount of dividends or distributions
actually received in connection with such Investment and any return of capital
and any payment of principal received in respect of such Investment that in each
case is received in cash or cash equivalents (not in excess of the amount of
Investments originally made).

7.7       Optional Payments and Modifications of Certain Debt Instruments.

(a)        (i) Make any optional or voluntary payment, prepayment, repurchase or
redemption of or otherwise optionally or voluntarily defease any Junior
Financing except for (x) payments in the aggregate pursuant to this
clause (i) not to exceed the Available Amount during the term of this Agreement,
(y) the refinancing thereof with the Net Cash Proceeds of any Permitted
Refinancing of any of the foregoing or any Indebtedness (other than Indebtedness
that is owed to the Borrower or any Restricted Subsidiary), and (z) the
conversion of any Junior Financing to Capital Stock; provided that, in the case
of (x), no Default or Event of Default shall





-93-

--------------------------------------------------------------------------------

 

 

have occurred and be continuing or would result therefrom and the Available
Amount Condition has been met; and (ii) amend, modify, waive or otherwise
change, or consent or agree to any amendment, modification, waiver or other
change to, any of the terms of any Junior Financing (other than any amendment
that is not materially adverse to the Lenders and in any event any such
amendment, modification, waiver or other change that in the case of any Junior
Indebtedness, would extend the maturity or reduce the amount of any payment of
principal thereof or reduce the rate or extend any date for payment of interest.

(b)        Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Organizational Document of any Loan Party or any Pledged Company if such
amendment, modification, waiver or change could reasonably be expected to have a
Material Adverse Effect.

7.8       Transactions with Affiliates.  Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
Holdings, the Borrower or such Restricted Subsidiary as would be obtainable by
Holdings, the Borrower or such Restricted Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate, except:

(a)        transactions between or among (i) Loan Parties or (ii) Group Members
(provided that transactions between any Loan Party, on one hand, and a Group
Member that is not a Loan Party, on one other hand, shall be on commercially
reasonable terms and shall be limited to transactions not otherwise prohibited
by this Agreement);

(b)        transactions related to compensation paid or to be paid, or benefits
provided or to be provided, in the ordinary course of business;

(c)        any Restricted Payment permitted by Section 7.5; and

(d)        the Transaction.

7.9       [Intentionally Omitted].

7.10 Hedge Agreements.  Enter into any Hedge Agreement, except (a) Hedge
Agreements entered into to hedge or mitigate risks to which Holdings or any
Subsidiary has actual exposure and (b) Hedge Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of Holdings or any
Subsidiary.

7.10     [Intentionally Omitted].

7.11     Changes in Fiscal Periods; Accounting Changes.

(a)        Permit any change in the fiscal year of Holdings.

(b)        Change independent accountants other than to any nationally
recognized firm or such other firm reasonably acceptable to the Administrative
Agent.





-94-

--------------------------------------------------------------------------------

 

 

7.12     Negative Pledge Clauses.  Enter into or suffer to exist or become
effective any agreement that prohibits, limits or imposes any condition upon the
ability of any Loan Party to create, incur, assume or suffer to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired
for the benefit of the Lenders with respect to the Obligations other than
(a) this Agreement and the other Loan Documents, (b) any agreements governing
any purchase money Liens or Capital Lease Obligations otherwise permitted hereby
(in which case, any prohibition or limitation shall only be effective against
the assets financed thereby), (c) any restrictions with respect to a Restricted
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the Capital Stock
or assets of such Subsidiary, (d) customary provisions in leases, licenses and
other contracts restricting the assignment thereof, (e) any other agreement that
does not restrict in any manner (directly or indirectly) Liens created pursuant
to the Loan Documents or any Collateral securing the Obligations and does not
require the direct or indirect granting of any Lien securing any Indebtedness or
other obligation by virtue of the granting of Liens on or pledge of Property of
any Loan Party to secure the Obligations and (f) any prohibition or limitation
that (i) exists pursuant to applicable Requirements of Law, (ii) consists of
customary restrictions and conditions contained in any agreement relating to any
Liens permitted under Section 7.2, transaction permitted under Section 7.3 or
the sale of any property permitted under Section 7.4, (iii) restricts subletting
or assignment of leasehold interests contained in any lease governing a
leasehold interest of a Group Member, (iv) exists in any agreement in effect at
the time such Subsidiary becomes a Restricted Subsidiary, so long as such
agreement was not entered into in contemplation of such Person becoming a
Subsidiary, (v) exists in any instrument governing Indebtedness assumed in
connection with any Permitted Acquisition, which encumbrance or restriction is
not applicable to any Person, or the Properties or assets of any Person, other
than the Person or the Properties or assets of the Person so acquired,
(vi) exists on the Restatement Effective Date and are listed on Schedule 7.12,
(vii) are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures to the extent permitted under this
Agreement, or (viii) is imposed by any amendments or refinancings that are
otherwise permitted by the Loan Documents or the contracts, instruments or
obligations referred to in this Section 7.12; provided that such amendments and
refinancings are no more materially restrictive with respect to such
prohibitions and limitations than those in effect prior to such amendment or
refinancing (as determined in good faith and certified in writing to the
Administrative Agent by a Responsible Officer of the Borrower).

7.13     Clauses Restricting Subsidiary Distributions.  Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Restricted Subsidiary of the Borrower that is not a Loan Party to
(a) make Restricted Payments in respect of any Capital Stock of such Restricted
Subsidiary held by, or pay any Indebtedness owed to, the Borrower or any other
Restricted Subsidiary of the Borrower, (b) make loans or advances to, or other
Investments in, the Borrower or any other Restricted Subsidiary of the Borrower
or (c) transfer any of its assets to the Borrower or any other Restricted
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of:

(i)         any restrictions existing under the Loan Documents;





-95-

--------------------------------------------------------------------------------

 

 

(ii)       any restrictions with respect to a Restricted Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such
Restricted Subsidiary;

(iii)      [Intentionally Omitted];

(iv)      any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby);

(v)       restrictions and conditions existing on the Restatement Effective Date
identified on Schedule 7.13 (but not to any amendment or modification expanding
the scope or duration of any such restriction or condition);

(vi)      restrictions or conditions imposed by any agreement relating to Liens
permitted by this Agreement but solely to the extent that such restrictions or
conditions apply only to the property or assets subject to such permitted Lien;

(vii)     customary provisions in leases, licenses and other contracts entered
into in the ordinary course of business restricting the assignment thereof;

(viii)    customary restrictions in joint venture agreements and other similar
agreements applicable to joint ventures permitted hereunder and applicable
solely to such joint venture;

(ix)      any agreement of a Foreign Subsidiary governing Indebtedness permitted
to be incurred or permitted to exist under Section 7.1;

(x)       any agreement or arrangement already binding on a Person when it
becomes a Restricted Subsidiary so long as such agreement or arrangement was not
created in anticipation of such acquisition;

(xi)      Requirements of Law;

(xii)     customary restrictions and conditions contained in any agreement
relating to any transaction permitted under Section 7.3 or the sale of any
property permitted under Section 7.4 pending the consummation of such
transaction or sale;

(xiii)    any instrument governing Indebtedness assumed in connection with any
Permitted Acquisition, which encumbrance or restriction is not applicable to any
Person, or the Properties or assets of any Person, other than the Person or the
Properties or assets of the Person so acquired; or

(xiv)    any encumbrances or restrictions imposed by any amendments or
refinancings that are otherwise permitted by the Loan Documents or the
contracts, instruments or obligations referred to in this Section 7.13; provided
that such amendments or refinancings are no more materially restrictive with
respect to such encumbrances and restrictions than those in effect prior to such
amendment or





-96-

--------------------------------------------------------------------------------

 

 

refinancing (as determined in good faith and certified in writing to the
Administrative Agent by a Responsible Officer of the Borrower).

7.14     Lines of Business.  Enter into any business, either directly or through
any Restricted Subsidiary, except for those businesses in which Holdings and its
Subsidiaries are engaged on the date of this Agreement (after giving effect to
the Transaction) or that are reasonably related, incidental, ancillary or
complementary thereto.

7.15     [Intentionally Omitted].

7.16     Holding Company.  In the case of Holdings, engage in any business or
activity other than (a) the ownership and investment in Capital Stock in and
Indebtedness of Alkermes Ireland Holdings Limited and its other Subsidiaries
from time to time, (b) maintaining its corporate existence, (c) participating in
tax, accounting and other administrative activities as the parent of the
consolidated group of companies, including the Loan Parties, (d) the execution
and delivery of the Loan Documents to which it is a party and the performance of
its obligations thereunder, (e) the incurrence of Indebtedness permitted to be
incurred by Holdings pursuant to Section 7.1, (f) the consummation of any
Permitted Acquisition so long as any assets (other than Indebtedness or Capital
Stock) acquired in connection with such Permitted Acquisition are owned by the
Borrower or a Restricted Subsidiary (other than Alkermes Ireland Holdings
Limited, for so long as it is not a Subsidiary Guarantor) immediately following
such Permitted Acquisition, (g) Restricted Payments permitted to be made by
Holdings under Section 7.5 and (h) activities incidental to the businesses or
activities described in clauses (a) through (g) of this Section.

7.17     Alkermes Ireland Holdings Limited.  In the case of Alkermes Ireland
Holdings Limited, Holdings shall cause that, for as long as Alkermes Ireland
Holdings Limited is not a Subsidiary Guarantor, it shall not:  (a) engage in any
business or activity or own or acquire any material assets other than (i) the
ownership and investment in Capital Stock in and Junior Financings of
Intermediate Holdco or any other wholly owned direct Restricted Subsidiary,
(ii) maintaining its corporate existence, (iii) participating in tax, accounting
and other administrative activities as the parent of the consolidated group of
companies, including the Loan Parties, (iv) the incurrence of Indebtedness
permitted to be incurred by Alkermes Ireland Holdings Limited pursuant to
Section 7.1, (v) the consummation of any Permitted Acquisition so long as any
assets acquired in connection with such Permitted Acquisition are owned by the
Borrower or a Restricted Subsidiary immediately following such Permitted
Acquisition, (vi) Restricted Payments permitted to be made by Alkermes Ireland
Holdings Limited under Section 7.5 and (vii) activities incidental to the
businesses or activities described in clauses (i) through (vi); (b) incur any
Indebtedness other than Indebtedness permitted pursuant to Sections 7.1 (b),
(k), (n) or (t); and (c) create, incur, assume or suffer to exist any Lien other
than Liens permitted pursuant to Sections 7.2(a), (c), (j), (l), (o), (q) or
(aa) upon any of its property or assets, whether now owned or hereafter
acquired.

SECTION 8.    EVENTS OF DEFAULT

8.1       Events of Default.  If any of the following events shall occur and be
continuing:





-97-

--------------------------------------------------------------------------------

 

 

(a)        the Borrower shall fail to pay any principal of any Term Loan when
due in accordance with the terms hereof; or the Borrower shall fail to pay any
interest on any Term Loan, or any other amount payable hereunder or under any
other Loan Document, within five (5) Business  dDays after any such interest or
other amount becomes due in accordance with the terms hereof; or

(b)        any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been untrue in any material respect on or as of the date made or deemed
made; or

(c)        any Loan Party shall default in the observance or performance of any
agreement contained in Section 6.4(a) (with respect to the Borrower only) or
Section 7 of this Agreement; or

(d)        any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section 8), and such
default shall continue unremedied for a period of thirty (30) days after receipt
by the Borrower of written notice thereof from the Administrative Agent; or

(e)        any Group Member (i) defaults in making any payment of any principal
of any Material Indebtedness (including any Guarantee Obligation or Hedge
Agreement that constitutes Material Indebtedness, but excluding the Term Loans)
on the scheduled or original due date with respect thereto; or (ii) defaults in
making any payment of any interest on any such Material Indebtedness beyond the
period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (iii) defaults in the observance or
performance of any other agreement or condition relating to any such Material
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist,  the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Material Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Material Indebtedness to become due prior to its stated maturity
or to become subject to a mandatory offer to purchase by the obligor thereunder;
provided that such failure is unremedied and is not waived by the holders of
such Indebtedness; provided further that this clause (e)(iii) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness; or

(f)        (i) any Group Member (other than an Immaterial Subsidiary) shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, examinership or relief of debtors (a “Bankruptcy Law”), seeking to
have an order for relief entered with respect to it, or seeking to adjudicate it
a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
examinership, winding-up, liquidation, dissolution,





-98-

--------------------------------------------------------------------------------

 

 

composition or other relief with respect to it or its debts, or (B) seeking
appointment of a receiver, trustee, custodian, conservator, liquidator, examiner
or other similar official for it or for all or any substantial part of its
assets under a Bankruptcy Law, or any Group Member (other than an Immaterial
Subsidiary) shall make a general assignment, composition, compromise, or
arrangement with or for the benefit of its creditors; or (ii) there shall be
commenced against any Group Member (other than an Immaterial Subsidiary) any
case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or other relief with respect to it or its debts or (B) remains
undismissed, undischarged or unbonded for a period of sixty (60) days; or
(iii) there shall be commenced any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distress, distraint or similar
process against all or any substantial part of the assets of the Group Members,
taken as a whole, that results in the entry of an order for any such relief that
shall not have been vacated, discharged, or stayed or bonded pending appeal
within sixty (60) days from the entry thereof; or (iv) any Group Member (other
than an Immaterial Subsidiary) shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) any Group Member (other than
an Immaterial Subsidiary) shall generally not, or shall be unable to, or shall
under applicable law be deemed to be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or

(g)        (i)  any failure to satisfy the minimum funding standard under
Sections 412 and 430 of the Code or Sections 302 and 303 of ERISA, whether or
not waived, shall occur with respect to any Single Employer Plan or any Lien in
favor of the PBGC or a Single Employer Plan or Multiemployer Plan shall arise on
the assets of the Borrower or any Commonly Controlled Entity, (ii) a Reportable
Event shall occur with respect to, or proceedings shall commence under
Section 4042 of ERISA to have a trustee appointed, or a trustee shall be
appointed to, any Single Employer Plan, (iii) any Single Employer Plan shall be
terminated under Section 4041(c) of ERISA or the institution by the PBGC of
proceedings to terminate a Single Employer Plan pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of such Single Employer Plan,
(iv) any Group Member or any Commonly Controlled Entity intends to withdraw from
a Multiemployer Plan and shall, or is reasonably likely to, incur any liability
in connection with such withdrawal, or the Insolvency or Reorganization of, a
Multiemployer Plan, (v) any Group Member shall engage in any non‑exempt
“prohibited transaction” (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) involving any Plan, (vi) the cessation of operations
at a facility of any Group Member or Commonly Controlled Entity in the
circumstances described in Section 4062(e) of ERISA or (vii) the withdrawal by
any Group Member or Commonly Controlled Entity from a Multiple Employer Plan
during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; and in each case in clauses (i) through (vii)
above, such event or condition, together with all other such events or
conditions, if any, could reasonably be expected to have a Material Adverse
Effect; or





-99-

--------------------------------------------------------------------------------

 

 

(h)        one or more judgments or decrees shall be entered against any Group
Member and the same shall not have been vacated, discharged, stayed or bonded
pending appeal within 30 days from the entry thereof and any such judgments or
decrees is for the payment of money, individually or in the aggregate (not paid
or fully covered by insurance as to which the relevant insurance company has
acknowledged coverage), of $5,000,00030,000,000 or more or is for injunctive
relief which could reasonably be expected to have a Material Adverse Effect; or

(i)         any Security Documents relating to material assets of the Group
Members, taken as a whole, shall cease, for any reason, to be in full force and
effect, or any Loan Party or any Subsidiary of any Loan Party shall so assert,
or any Lien created by any of the Security Documents relating to material assets
of the Group Members, taken as a whole, shall cease to be enforceable and of the
same effect and priority purported to be created thereby (other than because of
any action by the Collateral Agent); or any Loan Party or any Subsidiary of any
Loan Party shall so assert; or

(j)         the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Subsidiary of any Loan Party shall so assert; or

(k)        a Change of Control occurs; or

(l)         (i) any of the Obligations of the Loan Parties under the Loan
Documents for any reason shall cease to be “senior debt,” “senior indebtedness,”
“designated senior debt,” “guarantor senior debt” or “senior secured financing”
(or any comparable term) under, and as defined in, any Junior Financing
Documentation evidencing Material Indebtedness, (ii) the subordination
provisions set forth in any Junior Financing Documentation evidencing Material
Indebtedness shall, in whole or in part, cease to be effective or cease to be
legally valid, binding and enforceable against the holders of such Junior
Financing, if applicable or (iii) any Loan Party, any Subsidiary of any Loan
Party shall assert any of the foregoing;

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) above with respect to the Borrower, automatically the
Commitments shall immediately terminate and the Term Loans hereunder (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents shall immediately become due and payable, and (B) if
such event is any other Event of Default, either or both of the following
actions may be taken:  with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Term Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable.  Except as
expressly provided above in this Section 8, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the
Borrower.  Notwithstanding anything to the contrary contained herein or in the
other Loan Documents, no amounts received from any Guarantor shall be applied to
any Excluded Swap Obligations of such Guarantor.





-100-

--------------------------------------------------------------------------------

 

 

SECTION 9.   THE AGENTS

9.1       Appointment.

(a)        Each Lender (and, if applicable, each other Secured Party) hereby
irrevocably designates and appoints each Agent as the agent of such Lender (and,
if applicable, each other Secured Party) under this Agreement and the other Loan
Documents, and each such Lender (and, if applicable, each other Secured Party)
irrevocably authorizes such Agent, in such capacity, to take such action on its
behalf under the provisions of this Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
such Agent by the terms of this Agreement and the other Loan Documents, together
with such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, no Agent shall have any
duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender or other Secured Party, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against any Agent.

(b)        Each of the Secured Parties hereby irrevocable designates and
appoints Morgan Stanley Senior Funding, Inc. as collateral agent of such Secured
Party under this Agreement and the other Loan Documents, and each such Secured
Party irrevocably authorizes the Collateral Agent, in such capacity, to take
such action on its behalf as are necessary or advisable with respect to the
Collateral under this Agreement or any of the other Loan Documents, together
with such powers as are reasonably incidental thereto.  The Collateral Agent
hereby accepts such appointment.

9.2       Delegation of Duties.  Each Agent may execute any of its duties under
this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

9.3       Exculpatory Provisions.  Neither any Agent nor any of their respective
officers, directors, members, partners, employees, agents, attorneys-in-fact or
Affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders or any other Secured
Party for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or any Specified Hedge Agreement or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Agents under or in connection with, this Agreement or any other Loan Document or
any Specified Hedge Agreement or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or any Specified Hedge Agreement or for any failure of any Loan Party a
party thereto to perform its obligations hereunder or thereunder.  The Agents
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained





-101-

--------------------------------------------------------------------------------

 

 

in, or conditions of, this Agreement or any other Loan Document or any Specified
Hedge Agreement, or to inspect the properties, books or records of any Loan
Party.

9.4       Reliance by Agents.  Each Agent shall be entitled to rely, and shall
be fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by such
Agent.  The Administrative Agent shall deem and treat the Lender specified in
the Register with respect to any amount owing hereunder as the owner thereof for
all purposes unless a written notice of assignment, negotiation or transfer
thereof shall have been filed with the Administrative Agent.  Each Agent shall
be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such
action.  The Agents shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Term Loans and all other Secured Parties.

9.5       Notice of Default.  No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless
such Agent has received notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default.”  In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders.  The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement); provided that unless
and until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Secured Parties.

9.6       Non‑Reliance on Agents and Other Lenders.  Each Lender (and, if
applicable, each other Secured Party) expressly acknowledges that neither the
Agents nor any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates have made any representations or warranties to
it and that no act by any Agent hereafter taken, including any review of the
affairs of a Loan Party or any affiliate of a Loan Party, shall be deemed to
constitute any representation or warranty by any Agent to any Lender or any
other Secured Party.  Each Lender (and, if applicable, each other Secured Party)
represents to the Agents that it has, independently and without reliance upon
any Agent or any other Lender or any other Secured Party, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their affiliates
and made its own decision





-102-

--------------------------------------------------------------------------------

 

 

to make its Loans hereunder and enter into this Agreement or any Specified Hedge
Agreement.  Each Lender (and, if applicable, each other Secured Party) also
represents that it will, independently and without reliance upon any Agent or
any other Lender or any other Secured Party, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents or any Specified Hedge Agreement,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender or any other Secured Party with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of any Loan
Party or any Affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

9.7       Indemnification.  To the extent that the Borrower for any reason fails
to indefeasibly pay any amount required under Section 10.5 to be paid by it to
any Agent Related Party (or any sub-agent thereof), each Lender severally agrees
to pay to such Agent Related Party (or any such sub-agent thereof) such Lender’s
Term Percentage (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that
(a) the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against any
Agent Related Party (or any such sub-agent thereof) and (b) no Lender shall be
liable for the payment of any portion of such unreimbursed expense or
indemnified loss, claim, damage, liability or related expense that is found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from such Agent’s gross negligence or willful misconduct.  The
agreements in this Section shall survive the payment of the Term Loans and all
other amounts payable hereunder.

9.8       Agent in Its Individual Capacity.  Each Agent and its affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with any Loan Party as though such Agent were not an Agent.  With respect to its
Loans made or renewed by it, each Agent shall have the same rights and powers
under this Agreement and the other Loan Documents as any Lender and may exercise
the same as though it were not an Agent, and the terms “Lender,” “Lenders,”
“Secured Party” and “Secured Parties” shall include each Agent in its individual
capacity.

9.9       Successor Administrative Agent.

(a)        The Administrative Agent and the Collateral Agent may resign as
Administrative Agent and Collateral Agent, respectively, upon ten (10) days’
notice to the Lenders and the Borrower.  If the Administrative Agent or
Collateral Agent, as applicable, shall resign as Administrative Agent or
Collateral Agent, as applicable, under this Agreement and the other Loan
Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless an Event of
Default under Section 8(a) or Section 8(f) with respect to the Borrower shall
have occurred and be continuing)





-103-

--------------------------------------------------------------------------------

 

 

be subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent or Collateral Agent, as
applicable, and the term “Administrative Agent” or “Collateral Agent,” as
applicable, shall mean such successor agent effective upon such appointment and
approval, and the former Administrative Agent’s or Collateral Agent’s, as
applicable, rights, powers and duties as Administrative Agent or Collateral
Agent, as applicable, shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or Collateral Agent, as
applicable, or any of the parties to this Agreement or any holders of the Term
Loans.  If no successor agent has accepted appointment as Administrative Agent
or Collateral Agent, as applicable, by the date that is ten (10) days following
a retiring Administrative Agent’s or Collateral Agent’s, as applicable, notice
of resignation, the retiring Administrative Agent’s or Collateral Agent’s, as
applicable, resignation shall nevertheless thereupon become effective and the
Lenders shall assume and perform all of the duties of the Administrative Agent
or Collateral Agent, as applicable, hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.  After any
retiring Administrative Agent’s or Collateral Agent’s, as applicable,
resignation as Administrative Agent or retiring Collateral Agent’s resignation
as Collateral Agent, as applicable, the provisions of this Section 9 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent or Collateral Agent, as applicable, under this Agreement
and the other Loan Documents.

(b)        Anything herein to the contrary notwithstanding, if at any time the
Required Lenders determine that the Person serving as Administrative Agent is a
Defaulting Lender, the Required Lenders (determined after giving effect to the
final paragraph of Section 10.1) may by notice to the Borrower and such Person
remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a replacement Administrative Agent hereunder.  Such removal
will, to the fullest extent permitted by applicable law, be effective on the
earlier of (i) the date a replacement Administrative Agent is appointed and
(ii) the date ten (10) Business Days after the giving of such notice by the
Required Lenders (regardless of whether a replacement Administrative Agent has
been appointed).

9.10     Agents Generally.  Except as expressly set forth herein, the Agents and
the Lead Arranger and the Joint Bookrunners shall not have any duties or
responsibilities hereunder in its capacity as such.

9.11     Lender Action.  Each Lender agrees that it shall not take or institute
any actions or proceedings, judicial or otherwise, for any right or remedy
against any Loan Party or any other obligor under any of the Loan Documents, the
Specified Hedge Agreements, or institute any actions or proceeds, or otherwise
commence any remedial procedures, with respect to any Collateral or any other
property of any such Loan Party, without the prior written consent of the
Administrative Agent; provided that the foregoing shall not prohibit any Lender
from filing proofs of claim during the pendency of a proceeding relative to any
Loan Party under any bankruptcy or other debtor relief law.

9.12     Withholding Tax.  To the extent required by any applicable law, an
Agent shall withhold from any payment to any Lender an amount equal to any
applicable withholding Tax.  If the IRS or any Governmental Authority asserts a
claim that the Agent did not properly





-104-

--------------------------------------------------------------------------------

 

 

withhold Tax from any amount paid to or for the account of any Lender for any
reason (including because the appropriate form was not delivered or was not
properly executed, or because such Lender failed to notify the Agent of a change
in circumstances that rendered the exemption from, or reduction of, withholding
Tax ineffective), such Lender shall indemnify and hold harmless the Agent (to
the extent that the Agent has not already been reimbursed by the Borrower and
without limiting or expanding the obligation of the Borrower to do so) for all
amounts paid, directly or indirectly, by the Agent as tax or otherwise,
including any penalties, additions to Tax or interest thereon, together with all
expenses incurred, including legal expenses and any out-of-pocket expenses,
whether or not such Tax was correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Agent to set off and apply
any and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Agent under this
Section 9.12.  The agreements in this Section 9.12 shall survive the resignation
and/or replacement of the Agent, any assignment of rights by, or the replacement
of, a Lender, the termination of the Term Loans and the repayment, satisfaction
or discharge of all obligations under this Agreement.  Unless required by
applicable laws, at no time shall the Agent have any obligation to file for or
otherwise pursue on behalf of a Lender any refund of Taxes withheld or deducted
from funds paid for the account of such Lender.

9.13     Administrative Agent May File Proof of Claims.  In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Secured Parties and
the Administrative Agent (including any claim for the compensation, expenses,
disbursements and advances of the Secured Parties and their respective agents
and counsel and all other amounts due the Secured Parties under the Loan
Documents) allowed in such judicial proceeding; and

(b)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Secured Party to
make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Secured Parties, to pay to the Administrative Agent any amount due for the
compensation, expenses, disbursements and advances of the Agents and their
respective agents and counsel, and any other amounts due the Administrative
Agent under the Loan Documents.

9.14     [Intentionally Omitted]Lender Representations.

(a)        Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender





-105-

--------------------------------------------------------------------------------

 

 

party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and the Fifth Amendment Lead Arrangers and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that at least one of the following is and will be true:

(i)         such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Term Loans,

(ii)       the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Term Loans and this Agreement,

(iii)      (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Term
Loans and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Term Loans and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D)
to the best knowledge of such Lender, the requirements of subsection (a) of Part
I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Term Loans and this
Agreement, or

(iv)       such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)        In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Fifth Amendment Lead Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower, that:

(i)                none of the Administrative Agent or the Fifth Amendment Lead
Arrangers or any of their respective Affiliates is a fiduciary with respect to
the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto),





-106-

--------------------------------------------------------------------------------

 

 

(ii)       the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Term Loans and this Agreement is independent (within the
meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier, an
investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50,000,000, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)      the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Term Loans and this Agreement is capable of evaluating
investment risks independently, both in general and with regard to particular
transactions and investment strategies,

(iv)       the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Term Loans and this Agreement is a fiduciary under ERISA or
Code, or both, with respect to the Term Loans and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v)        no fee or other compensation is being paid directly to the
Administrative Agent or the Fifth Amendment Lead Arrangers or any their
respective Affiliates for investment advice (as opposed to other services) in
connection with the Term Loans or this Agreement.

(c)        The Administrative Agent and the Fifth Amendment Lead Arrangers
hereby inform the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Term Loans and this Agreement, (ii) may recognize a gain if it extended
the Term Loans for an amount less than the amount being paid for an interest in
the Term Loans by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

SECTION 10.  MISCELLANEOUS

10.1     Amendments and Waivers.  Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1.  The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or





-107-

--------------------------------------------------------------------------------

 

 

the other Loan Documents or changing in any manner the rights of the Lenders or
of the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:

(i)         forgive the principal amount or extend the final scheduled date of
maturity of any Term Loan, extend the scheduled date of any amortization payment
in respect of any Term Loan, reduce the stated rate of any interest or forgive
or reduce any interest or fee payable hereunder (except (x) in connection with
the waiver of applicability of any post‑default increase in interest rates,
which waiver shall be effective with the consent of the holders of more than 50%
of the aggregate unpaid principal amount of the affected Tranche of Term Loans
then outstanding and (y) that any amendment or modification of financial
covenants or defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (i)) or extend the scheduled date of any payment thereof, or
increase the amount or extend the expiration date of any Lender’s Commitment, in
each case without the written consent of each Lender directly affected thereby;
provided that neither any amendment, modification or waiver of a mandatory
prepayment required hereunder, nor any amendment of Section 3.2 or any related
definitions including Asset Sale, IP Sale, Excess Cash Flow, or Recovery Event,
shall constitute a reduction of the amount of, or an extension of the scheduled
date of, any principal installment of any Term Loan or Note or other amendment,
modification or supplement to which this clause (i) is applicable;

(ii)       eliminate or reduce the voting rights of any Lender under this
Section 10.1 without the written consent of such Lender;

(iii)      reduce any percentage specified in the definition of Required
Lenders, consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release Holdings or all or
substantially all of the Subsidiary Guarantors from their obligations under the
Guarantee and Collateral Agreement, in each case without the written consent of
all Lenders;

(iv)       amend, modify or waive any provision of Section 3.8(a) or 10.7(a) of
this Agreement or Section 6.5 of the Guarantee and Collateral Agreement, in each
case without the written consent of all Lenders;

(v)        amend, modify or waive any provision of Section 9 without the written
consent of each Agent adversely affected thereby;

(vi)       amend, modify or waive any provision of Section 9.6 to further
restrict any Lender’s ability to assign or otherwise transfer its obligations
hereunder without the written consent of all Lenders adversely affected thereby;
and





-108-

--------------------------------------------------------------------------------

 

 

(vii)     amend, modify or waive (A) any provision of any Loan Document so as to
alter the ratable sharing of payments required thereby or (B) the definition of
“Qualified Counterparty,” “Specified Hedge Agreement,” or “Obligations,” in each
case in a manner adverse to any Qualified Counterparty with Obligations then
outstanding without the written consent of any such Qualified Counterparty.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Term Loans.

In the case of any waiver, the Loan Parties, the Lenders and the Agents shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans (“Refinanced Term Loans”) with a
replacement term loan tranche hereunder (“Replacement Term Loans”); provided
that (a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans plus accrued
interest, fees and expenses related thereto, (b) the Applicable Margin for such
Replacement Term Loans shall not be higher than the Applicable Margin for such
Refinanced Term Loans, (c) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Term Loans at the time of such refinancing (except
to the extent of nominal amortization for periods where amortization has been
eliminated as a result of prepayment of the applicable Term Loans) and (d) all
other terms applicable to such Replacement Term Loans shall be substantially
identical to, or less favorable to the Lenders providing such Replacement Term
Loans than, those applicable to such Refinanced Term Loans, except to the extent
necessary to provide for covenants and other terms applicable to any period
after the latest final maturity of the Term Loans in effect immediately prior to
such refinancing.

If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders, the consent of the Required
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained being referred to
as a “Non‑Consenting Lender”), then, so long as the Administrative Agent is not
a Non‑Consenting Lender, the Administrative Agent or a Person reasonably
acceptable to the Administrative Agent shall have the right but not the
obligation to purchase at par from such Non‑Consenting Lenders, and such
Non‑Consenting Lenders agree that they shall, upon the Administrative Agent’s
request, sell and assign to the Administrative Agent or such Person, all of the
Term Loans of such Non‑Consenting Lenders for an amount equal to the principal
balance of all such Term Loans held by such Non‑Consenting Lenders and all
accrued interest and fees with respect thereto through the date of sale, such
purchase and sale to be consummated pursuant to an executed Assignment and
Assumption.  In addition to the foregoing, the Borrower may replace any
Non‑Consenting Lender pursuant to Section 3.13.





-109-

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, this Agreement and the other Loan Documents may
be amended (or amended and restated), modified or supplemented with the written
consent of the Administrative Agent and the Borrower (a) to cure any ambiguity,
omission, defect or inconsistency, so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender, (b) to add one or
more additional credit facilities with respect to Incremental Term Loans to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Term
Loans, as applicable, and the accrued interest and fees in respect thereof and
(c) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders; provided, that the conditions set forth
in Section 2.4 are satisfied.

Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding Loans or other extensions of
credit of such Lender hereunder will not be taken into account in determining
whether the Required Lenders or all of the Lenders, as required, have approved
any such amendment or waiver (and the definition of “Required Lenders” will
automatically be deemed modified accordingly for the duration of such period);
provided that, subject to the limitations set forth in the first paragraph of
this Section 10.1, any such amendment or waiver that would increase or extend
the term of the Commitment of such Defaulting Lender, extend the date fixed for
the payment of principal or interest owing to such Defaulting Lender hereunder,
reduce the principal amount of any obligation owing to such Defaulting Lender,
reduce the amount of or the rate or amount of interest on any amount owing to
such Defaulting Lender or of any fee payable to such Defaulting Lender
hereunder, or alter the terms of this proviso, will require the consent of such
Defaulting Lender.

10.2     Notices.

(a)        All notices and other communications provided for hereunder shall be
either (x) in writing (including telecopy or e-mail communication) and mailed,
telecopied or delivered or (y) as and to the extent set forth in
Section 10.2(b) as follows:

(i)         if to the Borrower, at its address at Alkermes, Inc., 852 Winter
Street, Waltham, Massachusetts 02451, Attention Jim Frates, and a copy to
Richard Lincer, Esq., Cleary Gottlieb Steen & Hamilton LLP, One Liberty Plaza,
New York, New York 10006;

(ii)       if to the Collateral Agent or the Administrative Agent, at its
address at 1585 Broadway, New York, New York 10036, Attention:  MS Agency,
E-mail Address:  msagency@morganstanley.com; or, as to any party, at such other
address as shall be designated by such party in a written notice to the other
parties;

provided, however, that materials and information described in
Section 10.2(b) shall be delivered to the Administrative Agent in accordance
with the provisions thereof or as otherwise specified to the Borrower by the
Administrative Agent.  Notices and other communications sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have





-110-

--------------------------------------------------------------------------------

 

 

been given or made upon the earlier of (i) actual receipt by the relevant party
hereto, (ii) if delivered by hand or courier, when signed for by or on behalf of
the relevant party hereto, and (iii) four days after having been mailed; notices
and other communications sent by telecopier shall be deemed to have been given
when sent (except that notices and communications to any Agent pursuant to
Sections 2 and 9 shall not be effective until received by such Agent).  Delivery
by telecopier of an executed counterpart of a signature page to any amendment or
waiver of any provision of this Agreement or the Notes or of any Exhibit hereto
to be executed and delivered hereunder shall be effective as delivery of an
original executed counterpart thereof.

(b)        The Borrower hereby agrees that it will provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to the Loan Documents, including,
without limitation, all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) relates to a request for a new, or a conversion of
an existing, borrowing or other extension of credit (including any election of
an interest rate or interest period relating thereto), (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides notice of any default or event of
default under this Agreement or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any borrowing
or other extension of credit hereunder (all such non‑excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to an electronic address specified by the Administrative
Agent to the Borrower.  In addition, the Borrower agrees to continue to provide
the Communications to the Agents in the manner specified in the Loan Documents
but only to the extent requested by the Administrative Agent.

(c)        THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE
ADMINISTRATIVE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS,
EXCEPT TO THE EXTENT THE LIABILITY OF SUCH PERSON IS FOUND IN A FINAL,
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
ADMINISTRATIVE AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES
OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR
REPRESENTATIVES (COLLECTIVELY, “ADMINISTRATIVE AGENT PARTIES”) HAVE ANY
LIABILITY TO THE BORROWER, ANY LENDER PARTY OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR





-111-

--------------------------------------------------------------------------------

 

 

OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.  Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents.  Each Lender agrees (i) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address.  Nothing herein shall
prejudice the right of the Administrative Agent or any Lender to give any notice
or other communication pursuant to any Loan Document in any other manner
specified in such Loan Document.

10.3     No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.4     Survival of Representations and Warranties.  All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Term Loans and other extensions of credit hereunder and shall continue in full
force and effect as long as any Term Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied and so long as the Commitments of any Lender
have not been terminated.

10.5     Payment of Expenses and Taxes; Indemnity.

(a)        The Borrower agrees (i) to pay or reimburse each Agent for all its
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation, execution and delivery, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents, any security arrangements in connection therewith and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable invoiced fees and disbursements of counsel to such parties and
filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Borrower prior to the Restatement Effective
Date (in the case of amounts to be paid on the Restatement Effective Date and
from time to time thereafter as such parties shall deem appropriate and (ii) to
pay or reimburse each Lender and Agent for all its documented costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any such other documents, including
the reasonable





-112-

--------------------------------------------------------------------------------

 

 

and invoiced fees and disbursements of counsel to such parties and any
documented costs and expenses incurred during any workout or restructuring.

(b)        The Borrower agrees (i) to pay, indemnify, and hold each Lender and
each Agent harmless from, any and all recording and filing fees, if any, that
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (ii) to pay, indemnify, and hold each Lender and
Agent and the Joint Bookrunners and their respective affiliates (including,
without limitation, controlling persons) and each member, partner, director,
officer, employee, advisor, agent, affiliate, successor, partner, member,
representative and assign of each of the forgoing (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents (regardless of whether any Loan Party is or is not a party to any such
actions or suits) and any such other documents, including any of the foregoing
relating to the use of proceeds of the Term Loans, or violation of,
noncompliance with or liability under, any Environmental Law relating to any
Group Member or any of the Properties, including the presence, Release or threat
of Releases of any Materials of Environmental Concern, and the reasonable fees
and expenses of legal counsel in connection with claims, actions or proceedings
by any Indemnitee against any Loan Party under any Loan Document (all the
foregoing in this clause (ii), collectively, the “Indemnified Liabilities”);
provided, that the Borrower shall not have any obligation hereunder to any
Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the bad faith, gross
negligence or willful misconduct of such Indemnitee or its Related Indemnified
Persons.  Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee
except to the extent found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the bad faith, gross negligence or
willful misconduct of such Indemnitee or its Related Indemnified
Persons.  Statements payable by the Borrower pursuant to this Section 10.5 shall
be submitted to the Chief Financial Officer, at the address of the Borrower set
forth in Section 10.2, or to such other Person or address as may be hereafter
designated by the Borrower in a written notice to the Administrative Agent.  The
agreements in this Section 10.5 shall survive repayment of the Term Loans and
all other amounts payable hereunder.

(c)        To the fullest extent permitted by applicable law, neither the
Borrower nor any Indemnitee shall assert, and each of the Borrower and each
Indemnitee does hereby waive, any claim against any party hereto, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Term Loan or the use





-113-

--------------------------------------------------------------------------------

 

 

of the proceeds thereof; provided that the foregoing shall not limit the
indemnification obligations of the Borrower under clause (b) above to the extent
they arise from claims of third parties against an Indemnitee for such special,
indirect, consequential or punitive damages.  No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(d)        The Borrower shall not, without the prior written consent of the
Indemnitee, settle, compromise, consent to the entry of any judgment in or
otherwise seek to terminate any proceeding in respect of which indemnification
may be sought hereunder (whether or not any Indemnitee is a party thereto)
unless such settlement, compromise, consent or termination (i) includes an
unconditional release of each Indemnitee from all liability arising out of such
proceeding and (ii) does not include a statement as to, or an admission of,
fault, culpability, or a failure to act by or on behalf of such Indemnitee.

(e)        The Borrower will not be liable under this Agreement for any amount
paid by an Indemnitee to settle any claims or actions if the settlement is
entered into without the Borrower’s consent, which consent may not be withheld
or delayed unless such settlement is unreasonable in light of such claims or
actions against, and defenses available to, such Indemnitee; provided that this
Section 10.5(e) shall not apply to those settlements where the Borrower was
offered the ability to assume the defense of the action that directly and
specifically related to the subject matter of such settlement and elected not to
assume such defense.

(f)        All amounts due under this Section shall be payable not later than
ten (10) days after demand therefor.

10.6     Successors and Assigns; Participations and Assignments.

(a)        The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except (x) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (y) by way of participation in
accordance with the provisions of paragraph (e) of this Section or (z) by way of
pledge or assignment of a security interest subject to the restrictions of
paragraph (g) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, express or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors as assigns permitted hereby, Participants to
the extent provided in paragraph (e) of this Section 10.6 and, to the extent
expressly contemplated hereby, the Affiliates of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)        Any Lender may assign to one or more assignees (each, an “Assignee”)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its





-114-

--------------------------------------------------------------------------------

 

 

Commitments and the Term Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(i)         except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, an assignment effected by the Administrative Agent
in connection with the initial syndication of the Commitments held by Morgan
Stanley Senior Funding, Inc., an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Term Loans, the amount of the Commitments
or Loans of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$1,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent (such consent not to be unreasonably withheld or delayed); provided that
no such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing;

(ii)       each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Term Loan or the Commitment assigned, except
that this clause (ii) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate tranches of Loans (if any)
on a non‑pro rata basis;

(iii)      no consent shall be required for any assignment except to the extent
required by paragraph (b)(i) of this Section and, in addition, the consent of:

(A)       the Borrower (such consent not to be unreasonably withheld or delayed)
shall be required unless (x) an Event of Default under Section 8(a) or (f) has
occurred and is continuing at the time of such assignment, (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within
ten (10) Business Days after having received a draft of the relevant Assignment
and Assumption or (z) such assignment is made prior to the earlier of (1)  the
Syndication Date and (2)  the date that is 90 days after the Restatement
Effective Date; and

(B)       the Administrative Agent (such consent not to be unreasonably withheld
or delayed) shall be required for assignments in respect of each of the Term
Facilities if such assignment is to an Assignee that is not a Lender, an
Affiliate of a Lender or an Approved Fund;

(iv)       except in the case of assignments pursuant to paragraph (c) below,
the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500 (it being understood that payment of only one processing fee shall
be required in connection with simultaneous assignments to two or more Approved
Funds); provided that the Administrative Agent may, in its sole discretion,
elect to waive such processing and





-115-

--------------------------------------------------------------------------------

 

 

recordation fee in the case of any assignment; and the Assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an administrative
questionnaire.

(v)        no assignment shall be permitted to be made to Holdings or any of its
Subsidiaries or Affiliates other than on the following basis:

(A)       no Default or Event of Default has occurred or is continuing at the
time of such assignment or would result from such assignment;

(B)       Holdings, the Borrower or any of their respective Subsidiaries may
make one or more offers (each, an “Offer”) to repurchase all or any portion of
any Tranche of Term Loans (such Term Loans, the “Offer Loans”); provided that,
(1) Holdings, the Borrower or such Subsidiary delivers a notice of such Offer to
the Administrative Agent and all Lenders no later than noon (New York City time)
at least five (5) Business Days in advance of a proposed consummation date of
such Offer indicating (w) the last date on which such Offer may be accepted,
(x) the maximum dollar amount of such Offer, (y) the repurchase price per dollar
of principal amount of such Offer Loans at which Holdings, the Borrower or such
Subsidiary is willing to repurchase such Offer Loans and (z) the instructions,
consistent with this Section 10.6(b)(v) with respect to the Offer, that a Lender
must follow in order to have its Offer Loans repurchased; (2)  Holdings, the
Borrower or such Subsidiary shall hold such Offer open for a minimum period of
two (2) Business Days; (3) a Lender who elects to participate in the Offer may
choose to sell all or part of such Lender’s Offer Loans; (4) such Offer shall be
made to the Lenders holding the Offer Loans on a pro rata basis in accordance
with the respective principal amount then due and owing to the Lenders; provided
that, if any Lender elects not to participate in the Offer, either in whole or
in part, the amount of such Lender’s Offer Loans not being tendered shall be
excluded in calculating the pro rata amount applicable to the balance of such
Offer Loans; and (5)  such Offer shall be conducted pursuant to such procedures
the Administrative Agent may establish in consultation with the Borrower (which
shall be consistent with this clause (B)) and that a Lender must follow in order
to have its Offer Loans repurchased;

(C)       with respect to all repurchases made by Holdings, the Borrower or
their respective Subsidiaries, such repurchases shall be deemed to be voluntary
prepayments pursuant to Section 3.1 in an amount equal to the aggregate
principal amount of such Term Loans;

(D)       following repurchase by Holdings, the Borrower or any of their
respective Subsidiaries, (1) all principal and accrued and unpaid interest on
the Term Loans so repurchased shall be deemed to have been paid for all purposes
and no longer outstanding (and may not be resold by Holdings, the Borrower or
such Subsidiary), for all purposes of this Agreement and all other Loan
Documents and (2) Holdings, the Borrower or any of their respective
Subsidiaries, as the case may be, will promptly advise the Administrative Agent





-116-

--------------------------------------------------------------------------------

 

 

of the total amount of Offer Loans that were repurchased from each Lender who
elected to participate in the Offer; and

(E)       any Term Loans purchased by or assigned to Holdings, the Borrower or
any of their respective Subsidiaries shall be automatically, immediately and
permanently cancelled upon the effectiveness of such assignment and will
thereafter no longer be outstanding for any purpose hereunder; and

(vi)       no assignment shall be permitted to be made to a natural person.

Except as otherwise provided in clause (v) above and in paragraph (c) below,
subject to acceptance and recording thereof pursuant to paragraph (d) below,
from and after the effective date specified in each Assignment and Assumption
the Eligible Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.9,
3.10, 3.11 and 10.5; provided, with respect to such Section 3.10, that such
Lender continues to comply with the requirements of Sections 3.10 and
3.10(e).  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 10.6 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (e) of this Section.

(c)        Notwithstanding anything in this Section 10.6 to the contrary, a
Lender may assign any or all of its rights hereunder to an Affiliate of such
Lender or an Approved Fund of such Lender without (a) providing any notice
(including, without limitation, any administrative questionnaire) to the
Administrative Agent or any other Person or (b) delivering an executed
Assignment and Assumption to the Administrative Agent; provided that (A) such
assigning Lender shall remain solely responsible to the other parties hereto for
the performance of its obligations under this Agreement, (B) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such assigning Lender in connection with such assigning Lender’s
rights and obligations under this Agreement until an Assignment and Assumption
and an administrative questionnaire have been delivered to the Administrative
Agent, (C) the failure of such assigning Lender to deliver an Assignment and
Assumption or administrative questionnaire to the Administrative Agent or any
other Person shall not affect the legality, validity or binding effect of such
assignment and (D) an Assignment and Assumption between an assigning Lender and
its Affiliate or Approved Fund shall be effective as of the date specified in
such Assignment and Assumption.

(d)        The Administrative Agent, acting for this purpose as a non‑fiduciary
agent of the Borrower, shall maintain at one of its offices in the United States
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of and interest owing with respect to the Term Loans owing
to, each Lender pursuant to the terms hereof from time to





-117-

--------------------------------------------------------------------------------

 

 

time (the “Register”).  Subject to the penultimate sentence of this
paragraph (d), the entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  In the case of an assignment to an Affiliate of a Lender or an
Approved Fund pursuant to paragraph (c), as to which an Assignment and
Assumption and an administrative questionnaire are not delivered to the
Administrative Agent, the assigning Lender shall, acting solely for this purpose
as a non‑fiduciary agent of the Borrower, maintain a register (a “Related Party
Register”) comparable to the Register on behalf of the Borrower.  The Register
or Related Party Register shall be available for inspection by the Borrower and
any Lender at the Administrative Agent’s office at any reasonable time and from
time to time upon reasonable prior notice.  Except as otherwise provided in
paragraph (c) above, upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an Assignee, the Assignee’s
completed administrative questionnaire (unless the Assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b)(iv) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register.  Except as otherwise provided in paragraph (c) above, no
assignment shall be effective for purposes of this Agreement unless and until it
has been recorded in the Register (or, in the case of an assignment pursuant to
paragraph (c) above, the applicable Related Party Register) as provided in this
paragraph (d).  The date of such recordation of a transfer shall be referred to
herein as the “Assignment Effective Date.”

(e)        Any Lender may, without the consent of, or notice to, the Borrower or
the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Term Loans owing to it); provided that (A) such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower, the Administrative Agent and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (D) no participation shall be
permitted to be made to Holdings or any of its Subsidiaries or Affiliates, nor
any officer or director of any such Person.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
that requires the consent of each Lender directly affected thereby pursuant to
the proviso to the second sentence of Section 10.1.  Subject to paragraph (f) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.9, 3.10 and 3.11 to the same extent as if it were a
Lender (subject to the requirements and obligations of those sections including
the documentary requirements in Section 3.10(e)) and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7(b) as though it were a Lender; provided such Participant shall be
subject to Section 10.7(a) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non‑fiduciary agent of
the Borrower and solely for tax purposes, maintain a register complying with the
requirements of





-118-

--------------------------------------------------------------------------------

 

 

Section 163(f), 871(h) and 881(c)(2) of the Code and the Treasury regulations
issued thereunder relating to the exemption from withholding for portfolio
interest on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Term Loans or other obligations under this Agreement (the “Participant
Register”); provided, that no Lender shall have any obligation to disclose all
or any portion of the Participant Register to any Person (including the identity
of any Participant or any information relating to a Participant’s interest in
any Commitments, Loans or its other obligations under this Agreement) except to
the extent that the relevant parties, acting reasonably and in good faith,
determine that such disclosure is necessary to establish that such Commitment,
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  Unless otherwise required by the IRS, any
disclosure required by the foregoing sentence shall be made by the relevant
Lender directly and solely to the IRS.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  The entries in the Participant Register shall be conclusive and
such Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(f)        A Participant shall not be entitled to receive any greater payment
under Section 3.9, 3.10 or 3.11 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant
had no such participation been transferred to such Participant, unless the
entitlement to a greater payment results from a change in any Requirement of Law
after the date such Participant became a Participant.

(g)        Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest or to any such sale or securitization;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
Assignee for such Lender as a party hereto.

(h)        Notwithstanding the foregoing, a Lender may not assign or sell
participations in, its rights and obligations under this Agreement to a
Disqualified Institution; provided however, (i) the Administrative Agent shall
have no duty or obligation for any breach or other violation of this provision
by any Lender, any assignee, any participant or any other Person, (ii) no Agent
shall have any duty to take any action or to exercise any powers (discretionary
or non-discretionary) in connection with any participation having been made to
any Disqualified Institution and (iii) no Agent shall have any duty to disclose
the fact that a participation has been made to a Disqualified Institution.

10.7     Sharing of Payments; Set-off.

(a)        Except to the extent that this Agreement expressly provides for
payments to be allocated to a particular Lender, if any Lender (a “Benefited
Lender”) shall, at any time after the Term Loans and other amounts payable
hereunder shall become due and payable





-119-

--------------------------------------------------------------------------------

 

 

pursuant to Section 8, receive any payment of all or part of the Obligations
owing to it, or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral ratably with each of the Lenders; provided, however, that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.  Each Loan Party consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a director creditor of each Loan Party in the
amount of such participation to the extent provided in clause (b) of this
Section 10.7.

(b)        In addition to any rights and remedies of the Lenders provided by
law, subject to Section 9.11, each Lender shall have the right, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower,
and to the extent permitted by applicable law, upon the occurrence of any Event
of Default which is continuing, upon any amount becoming due and payable by the
Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower, as the case may
be.  Each Lender agrees promptly to notify the Borrower and the Administrative
Agent after any such setoff and application made by such Lender; provided that
the failure to give such notice shall not affect the validity of such setoff and
application.  Notwithstanding the foregoing, no amount set off from any Loan
Party (other than the Borrower) shall be applied to any Excluded Swap
Obligations of such Loan Party (other than the Borrower).

(c)        Notwithstanding anything to the contrary contained herein, the
provisions of this Section 10.7 shall be subject to the express provisions of
this Agreement which require or permit differing payments to be made to
Non‑Defaulting Lenders as opposed to Defaulting Lenders.

10.8     Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile transmission or electronic mail (in “.pdf” or similar format) shall be
effective as delivery of a manually executed counterpart hereof.

10.9     Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such





-120-

--------------------------------------------------------------------------------

 

 

prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

10.10   Integration.  This Agreement and the other Loan Documents represent the
entire agreement of Holdings, the Borrower, the Agents and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by any Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

10.11   GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK.

10.12   Submission To Jurisdiction; Waivers.  Each of the parties hereto hereby
irrevocably and unconditionally:

(a)        submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York sitting in the
Borough of Manhattan, the courts of the United States for the Southern District
of New York, and appellate courts from any thereof;

(b)        consents that any such action or proceeding shall be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c)        agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the address set forth
in Section 10.2 or on the signature pages hereof, as the case may be, or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto; and

(d)        agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction.

10.13   Acknowledgments.  The Borrower hereby acknowledges that:

(a)        it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;





-121-

--------------------------------------------------------------------------------

 

 

(b)        each Agent, each Lender and their Affiliates (collectively, solely
for purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Loan Parties, their stockholders and/or their
affiliates.  Each Loan Party agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and such
Loan Party, its stockholders or its affiliates, on the other.  The Loan Parties
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Loan Parties, on the other, and (ii) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Loan Party, its stockholders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Loan Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Loan Party except the obligations expressly set
forth in the Loan Documents and (y) each Lender is acting solely as principal
and not as the agent or fiduciary of any Loan Party, its management,
stockholders, creditors or any other Person.  Each Loan Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading
thereto.  Each Loan Party agrees that it will not claim that any Lender has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to such Loan Party, in connection with such transaction or the
process leading thereto; and

(c)        no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

10.14   Releases of Guarantees and Liens.

(a)        Notwithstanding anything to the contrary contained herein or in any
other Loan Document, each of the Administrative Agent and the Collateral Agent
is hereby irrevocably authorized by each Secured Party (without requirement of
notice to or consent of any Secured Party except as expressly required by
Section 10.1) to take any action requested by the Borrower having the effect of
releasing any Collateral or guarantee obligations (i) to the extent necessary to
permit consummation of any transaction not prohibited by any Loan Document
(including, without limitation, (x) the release of any Subsidiary Guarantor from
its obligations under the Loan Documents if such Person ceases to be a
Restricted Subsidiary as a result of a transaction permitted hereunder,  (y) the
release from the Collateral of any assets disposed to a Person other than a Loan
Party in accordance with this Agreement and (z) the release from the Collateral
of any assets of any Person that ceases to be a Subsidiary Guarantor in
accordance with this Agreement ) or that has been consented to in accordance
with Section 10.1; provided that no such release shall occur if (x) such
Subsidiary Guarantor continues to be a guarantor in respect of any Junior
Financing or (y) such Collateral continues to secure any Junior Financing or
(ii) under the circumstances described in paragraph (b) below.





-122-

--------------------------------------------------------------------------------

 

 

(b)        At such time as (i) the Term Loans and the other Obligations (other
than Unasserted Contingent Obligations shall have been paid in full or Cash
Collateralized and (ii) the Commitments have been terminated, the Collateral
shall be released from the Liens created by the Security Documents, and the
Security Documents and all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent, the Collateral Agent and
each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.  At such
time, the Collateral Agent shall take such actions as are reasonably necessary,
at the cost of the Borrower, to effect each release described in this
Section 10.14 in accordance with the relevant provisions of the Security
Documents.

10.15   Confidentiality.  Each Agent and each Lender agrees to keep confidential
all non‑public information provided to it by any Loan Party pursuant to this
Agreement that is designated by such Loan Party as confidential in accordance
with its customary procedures; provided that nothing herein shall prevent any
Agent or any Lender from disclosing any such information (a) to any Agent, any
other Lender, any Affiliate of a Lender or any Approved Fund (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) subject to an agreement to comply with
confidentiality provisions at least as restrictive as the provisions of this
Section, to any actual or prospective Transferee or any direct or indirect
counterparty to any Hedge Agreement (or any professional advisor to such
counterparty), (c) to its employees, directors, members, partners, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates (it being understood that the Person to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g)  that has been publicly disclosed (other
than as a result of a disclosure in violation of this Section 10.15), (h)  to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document; provided that, unless specifically
prohibited by applicable law or court order, each Lender shall notify the
Borrower of any request by any Governmental Authority or representative thereof
(other than any such request in connection with any examination of the financial
condition or other routine examination of such Lender by such Governmental
Authority) for disclosure of any such non‑public information prior to disclosure
of such information.

10.16   WAIVERS OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY





-123-

--------------------------------------------------------------------------------

 

 

OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.17   Judgment Currency.  If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from the Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures any Lender could purchase the
specified currency with such other currency at such Lender’s New York office on
the Business Day preceding that on which final judgment is given.  The
obligations of the Borrower in respect of any sum due to any Lender hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender of any sum adjudged to be so due in such other currency
such Lender may in accordance with normal banking procedures purchase the
specified currency with such other currency; if the amount of the specified
currency so purchased is less than the sum originally due to such Lender in the
specified currency, the Borrower agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify the Lender against such loss, and if the amount of the
specified currency so purchased exceeds the sum originally due to such Lender in
the specified currency, such Lender agrees to remit such excess to the Borrower.

10.18   Patriot Act Notice.  Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it may be required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Loan Party in accordance with the Patriot Act.

10.19   Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)        the effect of any Bail-In Action on any such liability, including, if
applicable:

(i)         a reduction in full or in part or cancellation of any such
liability;





-124-

--------------------------------------------------------------------------------

 

 

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)      the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

 



-125-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

   

ALKERMES, INC., as Borrower

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

ALKERMES US HOLDINGS, INC. as Holdco

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 





[Signature Page to First Lien Credit Agreement]

--------------------------------------------------------------------------------

 

 

SIGNED AND DELIVERED for and on behalf

   

 

 

of and as the deed of ALKERMES PLC

 

 

 

by its lawfully appointed attorney

 

 

 

[INSERT NAME OF ATTORNEY], acting pursuant

 

 

 

to a Power of Attorney dated [  ]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature of Witness:_________________________

 

 

 

 

Name of Witness:

 

 

 

 

 

 

 

Address of Witness:

 

 

 

 

 

 

 

Occupation of Witness:

 

 

 

 

 

 

 

SIGNED AND DELIVERED for and on behalf

 

 

 

of and as the deed of ALKERMES PHARMA

 

 

 

IRELAND LIMITED by its lawfully appointed

 

 

 

attorney [INSERT NAME OF ATTORNEY],

 

 

 

acting pursuant to a Power of Attorney dated [  ]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature of Witness: 

 

   

 

 

 

 

 

 

 

 

 

Name of Witness:

 

 

 

 

 

 

 

Address of Witness:

 

 

 

 

 

 

 

Occupation of Witness:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





[Signature Page to First Lien Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

   

MORGAN STANLEY SENIOR

 

 

FUNDING, INC., as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

MORGAN STANLEY SENIOR

 

 

FUNDING, INC., as Collateral Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

MORGAN STANLEY SENIOR

 

 

FUNDING, INC., as co-Syndication Agent

 

 

 

 

 

 

 

 

By: 

 

 

 

 

Name:

 

 

 

Title:

 





[Signature Page to First Lien Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

   

Citigroup Global Markets, Inc., as

 

 

co‑Syndication Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 





[Signature Page to First Lien Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

   

J.P. Morgan Securities LLC, as

 

 

co‑Syndication Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 





[Signature Page to First Lien Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

   

LENDER:

 

 

 

 

 

MORGAN STANLEY SENIOR

 

 

FUNDING, INC.,

 

 

as a Term Lender

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:]1

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

1Signing TBD

 

 

 

 



[Signature Page to First Lien Credit Agreement]

--------------------------------------------------------------------------------

 

 

Exhibit A

 

LENDER ADDENDUM (CASHLESS ROLL)

 

[Attached on the Following Pages]

 

 

 

 

 



 

 

 

 

Alkermes, Inc – Amendment No. 5 to A&R Credit Agreement

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

Lender Addenda (Cashless Roll) on on file with the

Administrative Agent



 

--------------------------------------------------------------------------------

 

 

Exhibit B

 

LENDER ADDENDUM (ADDITIONAL TERM LENDER)

 

[Attached on the Following Pages]

 





 

--------------------------------------------------------------------------------

 

 

LENDER ADDENDUM (ADDITIONAL TERM LENDER)

 

The undersigned Additional Term Lender hereby irrevocably and unconditionally
agrees (A) to the terms of the Amendment and the Amended Credit Agreement, (B)
on the terms and subject to the conditions set forth in the Amendment and the
Amended Credit Agreement, to make and fund 2023 Term Loans on the Fifth
Amendment Effective Date in the amount of such Additional Term Lender’s 2023
Term Loan Commitment and (C) that on the Fifth Amendment Effective Date it is
subject to, and bound by, the terms and conditions of the Amended Credit
Agreement and other Loan Documents as a Lender thereunder.

 

 

 

 

 

 

   

MORGAN STANLEY SENIOR FUNDING, INC.

 

 

 

 

 

 

 

 

By:

/s/ Michael Guttilla

 

 

 

Name: Michael Guttilla

 

 

 

Title: Authorized Signatory

 

 

--------------------------------------------------------------------------------